We shall begin with the joint debate on the budgetary procedure for the financial year 2006. We shall examine
- the report by Mr Giovanni Pittella, on behalf of the Committee on Budgets, on the draft general budget of the European Union for the financial year 2006 (Section III, Commission) [C6-0299/2005 2005/2001(BUD)] (A6-0309/2005) and
- the report by Mr Valdis Dombrovskis, on behalf of the Committee on Budgets, on the draft general budget of the European Union for the financial year 2006 (Section I, European Parliament; Section II, Council; Section IV, Court of Justice; Section V, Court of Auditors; Section VI, European Economic and Social Committee; Section VII, Committee of the Regions; Section VIII (A), European Ombudsman; Section VIII (B), European Data Protection Supervisor) [C6-0300/2005 2005/2002(BUD)] (A6-0307/2005).
Mr President, ladies and gentlemen, two questions have often sprung to my mind during this long process that has brought us to the vote at first reading. First, what is the budget? Is it a dull accounting exercise or a key political act? Secondly, do the decisions – or rather ‘codecisions’ – that we make actually correspond to our citizens’ priorities, and is it really our job to fund these priorities or would it be fairer if they were funded out of national or regional budgets?
I believe these two questions, which apply both to the annual budget and to the financial perspectives, come before any analysis of budget lines and spending categories. They form the crux of a debate that has to rise above arid technicalities, because it is an altogether political debate. Whether the European Union should take certain measures and not others is not something that should be decided behind closed doors, fuelling a stale, vacuous dialectic between proponents of stringent and attitudes.
This is a central theme of the European political agenda: I have to say to the Council representatives that I am astounded that there is no place for such questions at tomorrow’s Summit of Heads of State or Government. How can the Union’s social agenda be drafted without also linking it to the decisions made in the annual and multiannual budgets? That is a mystery that I hope will be answered today in the speech by President-in-Office Blair.
The financial resources needed to carry out our work are a key issue. The time has come to take the bull by the horns. The issue is this: are there responsibilities that have to be met at a supranational level? Is there European added value in respect of national public spending? What are these policies and programmes and where do they fit into the European budget?
I shall give you some examples. First, cohesion policy: is it a necessary policy and who should make it? There is no doubt that the Union is still marked by social, economic and regional imbalances. It is therefore imperative to promote economic development by addressing structural shortcomings, stimulating sustainable growth and significantly boosting employment and competitiveness. This policy needs to be made at European level because that is the only level at which it can be effective in terms of costs, procedure rationalisation and standardisation, resource sharing, objective setting and exchange of good practice.
My second example is research. Does research policy need to be made at European level? In other words, looking beyond the individual Member States and private players, should there also be a direct research commitment at European level? The competitive gap that has opened up in recent years, leaving our continent lagging behind both emerging and established economies, is plain for all to see. Can we close the gap just with protective measures, or do we instead need to enhance European research efforts by creating centres of excellence, adding value to industry and small and medium-sized enterprises, promoting cooperation between the public and private sectors especially through research infrastructure and public-private partnerships, disseminating knowledge, and networking our researchers working around the world?
As you know, the European Union trains more science and engineering PhDs than the United States, but many of them decide to emigrate or switch to different careers. There are currently some 85 000 to 90 000 European researchers working in the scientific research sector in the United States. Increasing investment at European level can surely help to improve this situation. In this respect, a look at data from around the world shows that the European Union has a long way to go to catch up with its main competitors.
In 2001, the European Union spent 1.9% of its GDP on research, whereas Japan earmarked 3.1% and the United States 2.8%. The key programme for our actions in this area, as we all know, is the sixth framework programme, and the seventh framework programme is currently nearing completion. Can we leave these instruments without adequate funding?
My third example is education, training, culture and youth policies. Mr Blair is right to remind us – as he did in his passionate and well-received inaugural speech for the UK Presidency here in this House – that we have to modernise our social model and drastically cut the dreadful figure of 20 million unemployed by raising productivity, training more workers in the sciences and making human capital our top priority. His position is likely to become less effective, however, unless it is accompanied by consistent decisions on the financial means to implement it.
We have made some specific choices by increasing the amounts for youth-oriented programmes. Before this budget there had perhaps never been such a large increase for the three fundamental youth programmes: Socrates, Leonardo and YOUTH. We must send out a strong message to the young people of Europe and remain consistent with the Youth Pact, which the Governments themselves launched a few months ago. We must set up new pilot schemes, such as Erasmus for young entrepreneurs and Erasmus for upper secondary school students (16- to 18-year-olds).
Lastly, external actions. We have seen a paradoxical situation arise in recent years. On the one hand, the European Union has rightly been called upon to play a more united and incisive role in world affairs, yet on the other there has also been a demand, particularly from the Member States, to retain the power of veto on external policy as well as an utterly inadequate level of funding.
The people of Europe are thus all the more justified in lamenting the Union’s substantial lack of influence on the broader international stage. The Community budget, roughly amounting to a mere EUR 5 billion, is now expected to cover reconstruction in Iraq, reconstruction in Afghanistan, the tsunami emergency, humanitarian aid, strengthening democracy, protecting human rights in crisis regions, fighting poverty and destitution, cooperation programmes in the Mediterranean and the Balkans, and dozens and dozens of other major initiatives. On top of that, it has just been announced – and rightly so – that we need to increase our aid for the reconstruction of Pakistan in the post-earthquake emergency there. Then it has also been announced that we will make a more substantial contribution to assist the Middle East peace process.
All that means that we are caught in an untenable position between these political statements, commitments and – I venture to say – duties, and the heading 4 appropriation, which is only EUR 5 billion. This contradictory position leads our fellow citizens to see us all – the European Parliament, the Commission and the European Council – as classic cases of ineffectual leaders. Those, then, are the issues that I believe concern our budget.
I regard the strategy adopted by the Committee on Budgets as being based on the following principles: remaining consistent with previous years’ approaches; leaving all possible strategic options open to Parliament, so that a final decision can be made during conciliation in November, without nullifying the interinstitutional agreement at this juncture, but making maximum use of the flexibility instrument to stand by all our priorities; guaranteeing an adequate general level of payments; ensuring an adequate general level of Structural Fund payments; providing maximum support to achieve the Lisbon goals by increasing funding for small and medium-sized enterprises, research, the environment and above all youth policies; increasing the financial commitment under heading 4 (external actions), where the ceiling does not allow funding for the new emergencies that every year are added to the existing ones – Afghanistan, Iraq, the tsunami – at the same time as Parliament’s traditional priorities. I shall spare you the figures, which you know at least as well as I do, and move on to the political conclusion.
Representatives of the Council, Commissioner, ladies and gentlemen, that is our position. It is a strong and reasonable position for an ambitious yet unpretentious budget. It is a position on which we are united, thanks to responsible contributions by all the political groups. I should like to thank all the group coordinators in the Committee on Budgets and all those Members who have contributed to our work and enabled us to examine the 900 or more amendments, and who thus far have ensured a very broad consensus for our platform. I am grateful to the Commissioner for the cooperation that has been established, which has grown stronger and stronger and become invaluable, to the extent that our positions have become very broadly convergent. I thank Mr Lewis, the Council representative: I thank him today for the perfect courtesy with which he has conducted his dialogue with Parliament; I should like to thank him tomorrow for the positive responses that I hope the Council will give us during conciliation.
My thanks also go to Chairman Lewandowski and the staff and secretaries that have assisted me, particularly my peerless assistant – please excuse this personal note, but it is sincere and well-deserved – in the gruelling work of recent months; I am sure she will continue to do it.
My final message is again addressed directly to the Council. We often say that there is bound to be a terrible tug-of-war between Parliament and the Council between first and second reading. However, I ask the Council: is that really the case? Is it inevitable that blood will run in Charlemagne’s golden halls? Do we have to come armed with Article 272 hidden up our sleeve? Is it so very difficult to understand that what is at stake is not a collection of crazy corporative demands but, more simply and dramatically, the future and the fate of Europe, of our institutions, and of the relationship of trust between us and our fellow citizens – a relationship that has worn very thin but can still be mended and revived?
This budget is a bridge to the new programming period. It comes at a terrible time in the life and history of the Union. It cannot escape you, Mr Lewis, your representatives who are here today, or even Mr Blair, that there are challenges that no one can face alone, no matter how faithful you are to the British tradition, from Churchill onwards, whereby you are more partners than part of united Europe. These challenges, from cohesion to competitiveness to external actions, can only be faced by the Union if it has sufficient financial means to do so.
The new global scenarios, which could not even be foreseen when the current financial perspectives were decided in 1999, place pressing demands on us to which we must respond appropriately. I think very few people are asking for less Europe, while many are demanding more Europe. My hope is that the second half of the UK Presidency will present us with two shining, decisive outcomes to get us back on our feet. Together we can deliver a good budget for 2006, and together we can deliver the new financial perspectives by the end of this year, ushering in a new period of confidence in the European project.
Mr Pittella, thank you for your explanations and for adhering so strictly to your speaking time. The advantage of the European Union is that we can be sure that we may have anything running through the rooms of the building but blood. Thank you for your image, which reminds us of our current situation.
. Mr President, ladies and gentlemen, tomorrow the European Parliament is to vote on the European Union’s budget for 2006. The significance of this vote will be greater than just the setting of an annual allocation of EU finances. 2006 is the last year of the existing Financial Perspective. Therefore, the 2006 budget will also serve as a point of reference in taking decisions for the next Financial Perspective, that for 2007–2013.
With regard to the 2006 budget for the other EU institutions, the main priorities are EU enlargement and the effective and highly targeted use of EU budget resources. The first priority is connected with the successful completion of the 2004 round of EU enlargement, by fully integrating representatives from the new EU Member States into the EU institutions, as well as preparations for the next round of EU enlargement, when Bulgaria and Romania will join. We have an unacceptable situation where, despite more than a year having already passed since EU enlargement, many permanent staff posts set aside for the new Member States still remain vacant. One of the problems to be emphasised in this connection is the excessive red-tape and slow procedures for taking on staff. In order to ensure that the next round of EU enlargement is successful, it is proposed that support should be given to all the permanent staff posts requested by the other institutions in connection with enlargement, and also other additional expenditure connected with EU enlargement. The second priority is effective and highly targeted use of EU budget resources. This priority encompasses such matters as: focusing EU institutional expenditure on fundamental tasks; giving support to requests for new budget requests and permanent staff posts only after having assessed the possibility of redistributing resources and staff within the framework of the existing budget; giving support to new initiatives only after having assessed their impact on the budget and interinstitutional cooperation with a view to economical and effective use of budget resources. Both institutions with budgetary decision-making powers – the European Parliament and the Council – endorse the principles of budgetary discipline and the rational use of EU taxpayers’ money. The Council is proposing to reduce the administrative expenditure of the other institutions by 15 million euro as compared with the institutions’ original requests. It must be said, however, that in many cases this reduction has been implemented in an ill-considered manner, without thorough examination of the specific nature and problems of the institutions’ work. Following a careful review of the requests in the budget for the other institutions it is proposed to restore part of the reductions made by the European Council to the budget – a total amount of 7.5 million euro. With regard to the European Parliament budget, firstly I should like to emphasise the issue of the ceiling on joint expenditure. After a wide-ranging discussion within the Committee on Budgets, taking into account the experience of last year with inflated budget votes and the resulting failure to achieve Parliament’s budgeted expenditure, it is proposed to reduce Parliament’s budgeted expenditure by 20 million euro as compared with the administration’s requests. I believe that the European Parliament budget ought to be set on the basis of needs that have been established following careful evaluation. Achieving a ceiling of 20% of total administrative expenditure is not an end in itself.
Of course, the issue of the sum of over 200 million euro per year which is spent additionally in order to provide the European Parliament with a seat in Strasbourg is still a topical one. The main problem is the maintenance of two European Parliament buildings in parallel, in Brussels and Strasbourg. It must be acknowledged that this matter falls within the jurisdiction of the European Council.
Considerable attention has been paid in the European Parliament’s budget for 2006 to information and communication policy, to ensure that information is accessible and that the work of the European Parliament is better explained to EU citizens. The European Parliament’s role as the representative of the EU Member States should be especially stressed in this connection. Various measures have already been taken. I can mention, for instance, the launch of the new European Parliament home page, where much more emphasis has been placed on current information about the work of the European Parliament in all the official EU languages. It is proposed that in 2006 the European Parliament’s visitors’ programme should be improved, and that a special reserve should be established for information and communication.
Finally, I should like to return to the issue I emphasised at the beginning of my speech. In view of the fact that 2006 is the final year of the current Financial Perspective, it is important for the total amount of commitment and payment appropriations for the 2006 budget to correspond with the commitments which the European Union has undertaken, including those connected with EU enlargement. I fully agree with what Mr Pittella said, that in 2006 it is necessary to provide an adequate amount of payment appropriations, including for the Structural Funds. The attitude adopted by the European Council in connection with the EU budget for 2005, where it artificially blocked the amount of payment appropriations, was unacceptable. Now the unjustified nature of the European Council’s stance has become obvious. The European Commission is preparing amendments to the 2005 budget, providing a larger sum of payment appropriations for the Structural Funds. If the European Council tries once more to block the amount of payment appropriations for the 2006 budget, that will prove the Council’s unwillingness to fully finance those commitments which the EU has undertaken within the framework of the existing Financial Perspective. It must be said that this indulging in empty promises without backing them up with deeds increases the alienation and scepticism that citizens feel towards the EU.
In conclusion, I would also like particularly to draw the attention of Commissioner Grybauskaitė to the poor quality of the Latvian translation of the budget prepared by the European Commission. For example, budget lines 02030202 and 02030203, which deal with medicines for treating rare diseases. The Commission’s Latvian translation talks about resources for treating orphans and medicines for orphans. Therefore, the Commissioner should not be surprised: she is going to receive requests from Latvia’s orphans to fund their medicines, since that is what it actually says in the translation prepared by the European Commission. Thank you for your attention.
Thank you very much, Mr Dombrovskis. Amongst all of us we will try to improve our multilingual communication procedures.
. I would like to thank Parliament for its evaluation of the draft budget for 2006, Mr Pittella for his appraisal of our growing understanding and the cooperation of the Commission and Parliament as well as the manner in which all discussions and preparations for budget acceptance have taken place. In order to avoid translation-related problems, I will continue in English.
To avoid interpreting problems, I would like to give my more technical presentation in English. Mr Pitella has set us a fine example with his presentation.
I shall go through the various headings. On agricultural expenditure, under heading 1a, the Commission will, in a week’s time, present its new estimates in accordance with the new market tendencies which, according to our information, will mean a reduction in the estimates that the Commission proposed for agricultural expenditure.
As regards the second heading – structural actions – the PDB proposed by the Commission was presented and established on the basis of observed trends and our revised estimates, which do not exactly correspond with those of the Member States. The Commission will submit an amending letter at the beginning of November, bearing in mind that we will be receiving the final data from the Member States at the end of this month, so we will be coming to you in the first weeks of November with the final level, which will have to be determined in trialogue in November.
On internal policies, Parliament has tabled a lot of amendments, mainly on co-decided programmes. So, as usual, the Commission confirms that it will support any proposals in the co-decided envelope, if this is agreed between two budgetary authorities.
External action is the most difficult heading for all of us, especially because it entails pressure as regards the use of the Flexibility Instrument. Next year we will need expenditure at least for the tsunami and for sugar reform, and it is becoming clear that two further items of expenditure will be needed: support for Gaza and the earthquake in Pakistan. This defines and distinguishes clearly how we should reflect or understand the Flexibility Instrument’s usage in future, and I would like to re-confirm what I said recently in COBU: the Commission and its Legal Service understand that, for 2006, up to EUR 493 million are available under the Flexibility Instrument.
On administrative expenditure and posts, I welcome the reinstatement of all the PDB requests we presented. I also welcome the reaction from Council and Parliament to our message sent in September about recruitment, and I would like to correct a point in Mr Dombrovskis’ presentation. All 1480 posts for new Member States have been filled as at present. There are no vacant posts left. We are doing our best.
So, if EUR 16 million is to be reserved in the way proposed today, subject to very demanding conditions, which cannot be met promptly next year, we will be confronted with recruitment problems in respect of about half of the new posts proposed, some 200 to 300 posts. Nonetheless, the Commission will take the opportunity to comment on the amendments as a whole, especially those to be tabled – and which are indeed of great importance to Parliament – in our letter on implementability. I will send this to you in advance of the second reading.
We would like to wish the rapporteur and Parliament a very constructive debate and successful vote tomorrow. The Commission will be on your side, helping to reach a deal for 2006 in November or, at the latest, in December.
Mr President, ladies and gentlemen, in my capacity as deputy for the draftsman, Mrs De Keyser, I should like to highlight three points raised by the Committee on Foreign Affairs.
The first point concerns the European Initiative for Democracy and Human Rights, for which we do not accept the 25% cut proposed by the Commission and we call for at least the 2005 budget figure to be restored.
The second point concerns aid for reconstruction in Iraq. We should like the Community’s money to be spent transparently by entrusting it to the United Nations agencies operating in Iraq.
Lastly, we call on the Council for greater clarity when mentioning the use of funds for the European Union special representatives. Pending explanations from the Council, the Committee on Foreign Affairs has proposed cutting the payment appropriations ascribed to the budget line in question by EUR 1.5 million.
. Mr President, I want to congratulate Mr Pittella, the rapporteur, on having produced an excellent budget statement, and the Commissioner.
Mr Pittella has very kindly accepted about 80% of the Committee on Development’s amendments to the budget. We all know that this budget is very stretched. Mr Pittella has himself explained how external actions have been very difficult: Afghanistan, Iraq, the tsunami, Gaza, and the earthquake.
The earthquake represents a challenge. Three million people are stranded on mountainsides freezing to death. They have no tents, food or water. Logistically it is impossible to supply them with food, water and heat, etc. We do not know how much it is going to cost this year. The response to the tsunami was magnificent – I was caught up in the middle of it. USD 5.3 billion was raised globally, of which the European Union committed EUR 160 million and then further sums under the flexibility instrument.
However, I am conscious that the UK Presidency is very concerned about the earthquake and Pakistan. To feed and look after three million people over the winter will be difficult. Do we adopt a family and ask the Pakistani people in Karachi, Lahore or Rawalpindi to look after these people over the six-month period and help them with coupons, ration cards and provide them with food so that we do not allow them to starve and die on mountain tops? I do not know.
I am also very grateful that much of what the Committee on Development has asked for has been given. I only regret that the handwashing programme – which we talked about in my committee – was not accepted by the budget rapporteur. I would like that to be noted.
. Mr President, I think we are all agreed that trade can do more for development than all the aid and debt relief we give. In other words, Hong Kong in December can be more important for development than the Gleneagles summit in the summer was. However, there is more to trade than simple liberalisation: we have to give developing countries assistance in getting their goods to the market and we have to give them assistance in terms of meeting our technical and health standards.
That is why the Committee on International Trade is proposing a new budget line called 'aid for trade'. It is not that we do not already have trade assistance in our budget, but at the moment it is spread over two hundred different budget lines. The Trade Committee would like this to be unified into one single budget line. We would like a clear budget line so that aid for trade is more easily mobilised, more visible and more accessible to the developing countries.
. Mr President, I would like to thank the Commissioner very much indeed for coming today. I would also like to start by thanking the rapporteur of the Committee on Budgets for coming to a couple of meetings of the Committee on Budgetary Control and listening to the concerns and queries of the Committee. It is a very healthy process for us all to be involved in.
The process by which the Budgetary Control Committee operates is as follows: we go through our discharge reports and look at conclusions and points that we have raised with which the House has concurred and which the Commission has not completely implemented, and then draw up amendments to try to ensure implementation in the future.
We also look at the OLAF budget in great detail because it is one of the areas where we have many concerns and will have many concerns in the future. This year, OLAF asked for a great deal more staff, in fact 25 new staff and an increase in its budget of 10 %, which our committee, the committee that should be the most proactive and supportive of OLAF (as I believe it probably is), was concerned that this level of new staff was not actually required. One of the amendments in the budget this year has details on that. We are seeking a satisfactory explanation, which I am not sure we have properly received.
We also called on the European Court of Justice and the European Court of Auditors to amend their respective administrative decisions by 1 November of this year in such a way as to rule out the private use of official cars, and there are amendments in the budget for that.
Finally, and completely off track and on a personal note, there is an amendment signed by all Members across this House to allow funding of Europe-wide events to encourage the social inclusion of young people and mentally disabled people through sporting activities, which I hope the rapporteur will pick up.
Mr President, Commissioner, on behalf of the Committee on Economic and Monetary Affairs, I should like to outline our budgetary priorities.
Firstly, we need appropriate resources to ensure high quality and coherent economic analyses enabling accurate economic prospects to be established for the Union. You know that we are committed to the PRINCE Programme ‘The euro, a currency for Europe’ because, as we also know, a second wave of euros is due to be introduced and we therefore need to continue to keep citizens in all of our countries interested in the currency.
Finally, we are very keen to help SMEs by promoting both a viable economic environment for microenterprises and ethical financing instruments. As for giving support to the Fiscalis Programme, which is aimed at improving the functioning of the indirect taxation systems of the internal market, we are training the officials required in each country because, as far as we are concerned, doing so will guarantee that the Union has a future and is secure and prosperous.
. – Mr President, ladies and gentlemen, I should first like to thank Mr Pittella for his outstanding work throughout the 2006 budgetary procedure.
The Committee on Employment and Social Affairs, for whose opinion I was the draftsperson, welcomes the fact that the Committee on Budgets has acknowledged and accepted the need to increase certain headings, and, moreover, to reinstate the amounts laid down in the preliminary draft budget with regard to the European Social Fund, the EQUAL programme, EURES, measures to fight and prevent social exclusion and the Leonardo programme.
Nonetheless, some of our suggestions fell by the wayside, some of which are very close to our hearts, and I should like to bring them to your attention. For example, Europass is an instrument for promoting the transparency of qualifications, a key factor in achieving the Lisbon goals and was presented within a package along with the Leonardo programme. We believe that the allocations to Europass should be increased, yet these aspects were not taken into account.
I should also like to draw your attention to the situation of the Bilbao agency, which, without any budgetary adjustment since 2004, either in terms of inflation, or in terms of meeting the needs of the enlargement, will soon be entirely unable to continue functioning.
Lastly, I should like to pay tribute to Mr Pitella’s efforts on behalf of the European Year of Workers’ Mobility; firstly in including it as a special annual event, given that it could not be envisaged as a pilot project; and secondly given its importance and, objectively speaking, its effectiveness in meeting the aims of making the European economy competitive.
.   Mr President, the Committee on Transport and Tourism has examined this budget in the light of the cuts that have already been made under the current Financial Perspective, which will soon enter its final year. We should therefore like to register our protest at the proposal to reduce spending on the trans-European networks by EUR 120 million. We believe that the trans-European networks are a key tool for implementing the vision of a cohesive Europe and that of regional development.
Furthermore, we cannot consent to the Council’s amendments aimed at reducing expenditure on transport safety bodies. In particular, we are opposed to the cuts made to spending on the prevention of marine pollution.
In view of these two key issues, we should like to make it quite clear that an efficient transport system is in the interests of the citizens of the EU and of its economy, and I would ask all the political groups and Members of this House to lend us their support. I should like to pay tribute to Mr Pittella, who has contributed so much to work on this draft budget.
. Mr President, Commissioner, ladies and gentlemen, the Committee for Regional Development has, in its opinion on the budget, agreed to the Commission’s proposals and reinstated the preliminary draft, with particular reference to the payments. The rapporteur took the needs of the Member States into account by again increasing the payments by 40%, and so there are two things I ask of them. One is that they should actually spend this money properly and in accordance with up-to-date knowledge, and the other is that, in the debate on the 2007-2013 Financial Perspective, they take that into account and budget accordingly for cohesion policy in future.
I would like to ask the House to endorse two more proposals from the Regional Committee, one being for a project on the European networking of SMEs, and the other for a study on the particular needs of the new Member States as regards the reconstruction of panel-built housing estates – a problem we have frequently discussed in this House without any exact knowledge of the challenges with which these present the Member States in question.
. – Mr President, I too wish to thank the rapporteur, Mr Pittella, who has set both the political vision of this budget and the technical vision, which is direct and functional.
The credibility of the European Parliament will also be judged on this budget. Up to now, the Commission has told us that agricultural spending will be improved or will be determined on the basis of a corrective letter. I consider that it is not a sign of credibility for us to debate this issue of agricultural spending, of a large section, under the influence of a corrective letter. However, nor will the European Parliament be credible if it votes for the amendment by the Committee on Budgets, on the basis of which Community subsidies are being put in reserve, by which we mean frozen, at a time when the reform of the COM in tobacco is here and has been voted on by all the governments of the Member States.
I should like to ask the Commission why it has not also included tobacco in the new draft budget, together with all the products which it has included in the subdivisions of category 1.
As far as gender equality is concerned, the amendment already adopted by the Committee on Budgets on strengthening the Daphne programme and programmes to subsidise and help fund women's organisations, especially the European women's lobby, should be supported.
. Mr President, I speak as a replacement for Mr Mulder, who drafted the opinion of the Committee on Fisheries.
Our committee has more confidence in the figures advanced by the Commission in the PDB than in the Council's estimates. Accordingly, we propose restoration of the Commission's figures. These are already cautious ones and there are a number of priorities for us. They include supporting the newer Member States in making adjustments to their fisheries sector, investment in environmentally friendly fishing methods, adequate funding for the development of regional advisory councils, economic aid to assist those whose livelihood is affected by reductions in fishing effort, more consistent allocation of appropriations for research, greater account of the needs of remote regions and better implementation of control instruments so as to ensure respect for both substantive and financial rules. We look to all the appropriate institutions for their endorsement of this approach.
. Mr President, Commissioner, ladies and gentlemen, the amendments adopted by the Committee on Civil Liberties, Justice and Home Affairs to the draft general budget for 2006 were mainly centred around three objectives: the fight against terrorism, the control of the EU’s external borders and the protection of citizens’ personal data.
Generally speaking – and, at this point, I should like to thank our general rapporteur and my fellow Members from the Committee on Budgets – these amendments have been accepted by the Committee on Civil Liberties, Justice and Home Affairs and will, I hope, be adopted tomorrow by plenary.
Turning more specifically to the fight against terrorism, we are proposing a substantial increase in the operational resources given to Eurojust, at the same time as increasing by nearly 30% the appropriations allocated to the pilot project, which our Parliament wanted in order to coordinate more effectively the resources for anticipating and confronting the terrorist threat.
Moreover, we are in favour of allocating the resources requested by the Commission in order to have a real crisis management capacity and we are proposing to extend the appropriations designed to help the victims of terrorist acts in such a way as to include legal aid.
As regards controlling the EU’s external borders, we are proposing a substantial increase in the resources dedicated to the new Frontex Agency and we are bringing back the payment appropriations initially included in the PDB for the Schengen Information System and for the Visa Information System. These payment appropriations had been, rather stupidly, reduced by the Council.
As regards data protection, we are keeping back part of the appropriations requested by the Commission for passenger rights with the aim of forcing the Commission to respect the commitments it made before Parliament on changing the system for transmitting passenger name records to the US authorities.
Furthermore – and this will be my final point – in the motion for a resolution, we are emphasising the need to implement a mechanism aimed at protecting personal data in the third pillar.
. Mr President, I wish to begin by congratulating my friend, Mr Pittella, for a job well done. I should like to make three points.
The first is that the Committee on Constitutional Affairs made five proposals: we wanted more money for the Jean Monnet Chairs, more money for cultural organisations, more money for organisations advancing the idea of Europe, more money for European think-tanks and more money to debate the future of the European Union. What happened? We got nothing! The five proposals were all rejected. I am sure Mr Heaton-Harris is really happy about it, but I hate to tell him that I am very happy with his proposal, because he gave a lot of money to the PRINCE programme. We asked for EUR 9 million and we were given commitments of over EUR 4 million. That is a great thing, and, therefore, I am pleased about the changes the Committee on Budgetary Control made.
My second point was more of a question: what do we need the money for? We all know that the French and the Dutch rejected the Constitution in referenda, and that we need to start debating the future of the Union. That is in all our interests. The Constitution is not dead, it will continue to live on and we need to restart the debate on it. For that we need money.
My third and final point is also a question: can we buy the debate with money? The answer, of course, is no. However, I think, personally and as a member of the Committee on Constitutional Affairs, that it is very important to get that debate going, and the fact that the Commission has put down a plan B – sorry, a plan D – and is receiving over EUR 4 million in commitments from the Committee on Budgets is a good thing, and also good for the future of the Union.
. – Mr President, as regards Community policy on gender equality, I should like to start by thanking Mr Pittella, who accepted the amendments relating to the integration of equality in all chapters on Community policy. I should also like the amendment to be supported which has already been adopted in the budget, strengthening financing for the Daphne II programme, a programme which aims to address the phenomenon of violence against women and children.
In addition, I consider it important for the amendments by the Committee on Women's Rights and Gender Equality on greater financing for women's organisations, especially the European women's lobby, to be supported. That is because the action by these organisations is essential to promoting gender equality in social, economic and political life and to achieving the objectives of the Lisbon Strategy of better and stronger participation by women in the labour market.
. – Firstly I would like to congratulate rapporteur Giovanni Pittella for his excellent report and would like to thank him for his constructive cooperation during the first reading of the budget in the European Parliament. I am satisfied that we in the Budget Committee succeeded in making decisions on the most important priorities: the European Union's competitiveness and union’s improved funding, support for small and medium business, other measures for implementing the Lisbon Strategy, improvement in the security of citizens, consolidation of the recent expansion of the European Union and the growth of the European Union's role as a world partner. These priorities ought to be the focus of our efforts in 2006. If the Council approves the European Parliament's proposal on a flexible instrument, we will have sufficient funds to finance reconstruction in Iraq and Afghanistan and the necessary aid to carry out post-tsunami reconstruction work in several Asian countries. 2006 is an exceptional year from the budgetary point of view. It is the last year of this financial period and the Council has been unable to reach a consensus on the new financial perspective. Since preparations must be made for the next wave of European Union enlargement, I believe that the Council's behaviour is irresponsible, as enlargement is being discussed without an agreement on how it is to be funded. Therefore, the European Parliament is being forced to consider very different alternatives, including worst case scenarios. I trust that tomorrow the European Parliament will support the Budget Committee's most important proposals and we will be ready for the second conciliation meeting with the Council, which will take place in November.
. Mr President, Commissioner, allow me to make an introductory remark. It seems to me that we ought to change these procedures relating to a so-called budgetary debate, because it is absurd to restrict each committee to one minute’s speaking time. A new procedure really ought to be drawn up.
I should like to say to you that our rapporteurs and all of the members of the Committee on Budgets have adopted a strategic approach with regard to this budget. On the one hand, the EU has needs, and it has a very large number of them: traditional policies, agricultural policy, Structural Fund policy. These needs are extensive and they certainly cost a lot of money. However, we must not forget that the EU has an ever increasing number of new needs: in terms of employment, sustainable development and everything the Lisbon Strategy entails for research, networks, information for citizens, training and security in every sense of the word, whether security against terrorism, border security or security, for example, in the current context of avian influenza.
On the other hand, the EU also has duties to fulfil, as regards, for example, helping the poorest people and those countries awaiting membership of the European Union, not to mention helping other countries in which the death toll is constantly rising in terms of victims of natural disasters, be they the tsunami, typhoons or the earthquake in Pakistan, of countries and regions that have been caught up in conflict – the Balkans, Afghanistan, Iraq, Gaza – and of the sugar reform.
The burden on Europe’s budget is constantly increasing at exactly the same time that we are facing a shortage in revenue. We are faced with an impossible and, therefore, absurd task. This situation cannot continue. Hence our budgetary strategy, which was to allocate substantial, but by no means excessive, amounts of expenditure. However, we have not even been able to allocate all of this expenditure. We are therefore coming up against some great difficulties.
I am, however, obliged to recognise that our relationship with the Commission is improving: that is why it seems to me that, this year, we have made further progress in our method of working, precisely in order to execute the budget more effectively. This improved situation will have to continue.
As regards the pilot projects, we need to strengthen our action, including our preparatory actions. Our action will have to focus not only on the pilot projects we hold most dear, but on all the other pilot projects: for example, relating to SMEs, to youth assistance – particularly as part of the Erasmus programme – and to aid for the poorest countries to promote vaccinations throughout the world.
My final point is that, above all, we must continue to disseminate more information around us. However, the problem is that, despite a very reasonable budget, which requires EUR 115 billion in payment appropriations – a figure corresponding to 1.04% of our GDP – we will find ourselves confronted with an imperturbable and stoic Council, which has only one thing to say: hands off my national budgets!
I call on the Council to cooperate more effectively with us. We are aware that there are some internal difficulties, but you also need to know that Europe will not be able to move forwards without genuine new resources. In the context of our budget, we have used nothing more than what we were entitled to within the current financial perspectives, which enable us to call for a large degree of flexibility. That is what we have done because, if we truly want to have a common future, this requirement for flexibility is crucial so that we can carry out the minimum policies sought by the European Union. Finally, we want you to understand that Parliament cannot continue doing the impossible: doing more with less.
– Mr President, Commissioner, I think that the draft 2006 budget, which is now before us following the vote in the Committee on Budgets, is well balanced, and I hope that, during tomorrow’s vote, we can continue to sing from the same hymn sheet regarding not only the general lines of the budget but also the details of the compromise established between a broad majority here in the Committee on Budgets.
I also wish to say a big thank you to Mr Pittella for his major efforts in bringing about a compromise and for his readiness to listen and his considerable patience. Mr Pittella has made the youth and education programmes his main priority, and that is to his credit, I think. Precisely by investing in this area, we shall be achieving very considerable results with very few resources.
Thanks should also go to Mr Dombrovskis for his work involving the other institutions.
Those points in the compromise that we in the Group of the Alliance of Liberals and Democrats for Europe would particularly emphasise involve increased appropriations to the Lisbon Process, especially to research and to the programme for developing credit facilities for small enterprises in the new Member States. We should also very much like to emphasise that we have put our faith in more realistic appropriations to the area of foreign policy, in which the foreign ministers apparently think that it is the poor countries that should suffer privation so that we can fund the reconstruction following the tsunami and that it is the poor countries that, following the sugar reform, should fund the compensation paid to those countries that are deprived of their quotas. That is, of course, quite unacceptable, and that is why it is right to do what we are going to do, namely use the flexibility instrument.
When it comes to the Structural Funds, adequate payment appropriations are of course required, and we can see how, in recent years, there has been better implementation of our projects. For two years, the payment appropriations in the budget have in actual fact been too low, and that is the situation we are remedying.
Under the budget heading, ‘Pilot projects and preparatory actions’, which is a small item, more is of course desired than there are resources for, and I am pleased that resources have been successfully earmarked for a pilot project to build safe lay-bys on European motorways, enabling us to make active efforts to prevent attacks on long-distance lorry drivers and to guarantee greater security. It is a small thing, but a very important one.
In Parliament’s budget, we wish to support the compromise whereby we set aside reserves for information policy, including Web TV, as well as for continuing to purchase buildings so that we save rent in the future. We have been reluctant to go below the 20%, but we support the compromise. It is important for us not to set aside larger reserves than necessary in the budget.
The overall budget we now have is larger than that offered by the Council, but not so large that we cannot defend it. Clearly, this budgetary debate is influenced by the lack of agreement on the financial perspective for 2007-2013. My group comes out, then, in clear support of the proposal before us. The appropriations are realistic and necessary.
. Mr President, Commissioner Grybauskaitė, Mr Lewis, today, again, you stand before a self-confident parliament, one that spells out how Europe’s tasks have become greater and how we consequently need more resources if we are to face these challenges. The Commission’s draft budget, with its 1.02%, is a prudent one. We regard the cuts that the Council has proposed as utterly unacceptable. We must be bold enough to fund specifically targeted tasks if we are to respond adequately to the challenges of the future.
I am much obliged to Mr Pittella, the rapporteur. Although he and I have moved closer together on essentials, there are a number of points that I would like to take up, where my group believes that there must be changes. We believe that the agricultural export subsidies in their present form are unjustifiable; for vegetables from Europe to be cheaper in countries such as Senegal than those produced locally is an intolerable state of affairs, and, by perpetuating it, we in the European Union are giving people cause to become refugees. This policy cannot be allowed to continue.
The tobacco subsidies must also be cut back; that would offer us the chance to free up funds that could be invested elsewhere, particularly in research policy or in education, culture and young people. Mr Pittella takes the line – and on this I agree with him – that this is where we need to spend more on enabling students to become more mobile in Europe. Real cultural provision reaches people where they are, and in making it available we should return at least to the 2004 figures.
We also have to spend more on renewable energies if we really want an ‘away from oil’ strategy as an adequate response to the challenges of climate change. We need to do this not only for environmental reasons, but also for reasons of economic policy. Any strategy of this kind must form part of the Lisbon strategy, for it is environmental technologies that will give us an edge on the world market. This is something in which we, as Europeans, must have a particular interest, and we must be ambitious enough to make headway here.
Turning to foreign policy, the Council keeps delivering itself of pious utterances about how we need to do more: more in Iraq, more in Afghanistan, more for the victims of the tsunami. Then it goes and cuts the expenditure on day-to-day policy. In so doing it is irresponsibly undermining the European Union’s credibility. The present budget estimates will do nothing to enable us to achieve the objectives we set ourselves in the year 2000, which involved such things as a more determined war on poverty. Like some of those Members who have already spoken, I would like again to say loud and clear to the Council that we have to make full use of this flexibility – in the shape of these EUR 493 million – if the European Union is to be able to hold its head up in the world next year and really be able to do things we have promised to various parts of the world. We therefore urge the Council not to take a rigid line on this, but to change position and join with the Commission in bringing into being a really good budget for the European Union – one that shows a commitment to its future.
. Mr President, it could be claimed that the EU budgetary economy thrives in a world of plenty. For years the European Parliament’s own budget has been 10% air. This being the case, the Bureau of the European Parliament has had enormous difficulties spending the 20% share of the Union’s administrative expenditure that the other institutions give Parliament without questioning what the money is to be used for. Not all the uses for the money which our Bureau quickly dreams up are acceptable, however.
In the drafting of the budget, a very stringent policy has been followed with regard to Section IV, whose ceiling for expenditure Parliament wishes to raise through maximum use of the flexibility instrument. The budget implementation figures proposed by the Commission for 2005 show that there is, and has been for a long time now, a lot of air in this Section; either that or the Commission is not implementing the wishes of Parliament with regard to the budget.
The strangest aspect of the budget has to do with the budgeting of Structural Funds payments. The Council, in its own draft budget, has cut EUR 8 billion from the payment requirements put forward by the Member States. The same ministers who, on behalf of their countries, sent the Commission their country’s estimate of the amount of money needed to make payments for structural action have, in the Council, pruned back by a fifth the very requirements that they themselves put forward. Parliament has gone some way towards meeting the wishes of the Member States by taking 40% of the deficit for financing structural action into account in the budget, as advised by the Member States to the Commission.
I would like to say on behalf of my group that next year’s budget will not meet the targets we have prioritised for developing the Union’s social dimension.
.   Mr President, I should like to pay tribute to Mr Pittella and to the Committee on Budgets for the work they have done.
The challenges facing the European Union are as follows. Firstly, economic growth is slowing. Secondly, EU businesses are becoming less competitive. Thirdly, unemployment is high and the gap between the rich and the poor is widening. Fourthly, there is a lack of political will and initiative to stimulate the economies of the new Member States, with the result that the post-Communist countries remain backward and dependent in economic terms. Fifthly, the EU leaders have pushed though the decision on Turkey’s accession to the EU, despite the opposition of the majority of citizens to this decision, and despite the fact that there is a concurrent lack of political will, vision or strategy as regards Ukraine’s accession.
The 2006 budget makes no attempt to solve any of the above-mentioned problems, and in fact the opposite is the case. It is a continuation of the strategy that has been applied in previous years, which means that it will result in further economic slow-down and even more deep-rooted social and economic problems. The structure of spending is almost identical to previous years, which makes it inevitable that large sums will be spent on headings that have little effect in economic terms. At the same time, there will not be enough money to fund research and development, large infrastructure projects or aid for backward regions and countries.
The scope and structure of the 2006 budget will make it impossible to meet the challenges posed by the enlargement of the EU to include 10 new Member States. The draft budget also fails to take sufficient account of the future accession of Bulgaria and Romania. Worse yet, the 2006 budget contains a long list of superfluous expenses for a wide range of consultancy and promotional services, as well as increased spending on administration and bureaucracy.
To sum up, we believe that the 2006 budget is flawed, and that it runs counter to the ideals of a united Europe. These include rapid economic growth, social peace and solidarity with backward regions and countries.
.   Mr President, I should like to thank both the rapporteurs for the huge amount of effort they have put into drafting the budget reports, and to congratulate them on having dealt with the huge number of amendments that have been tabled. Once again, Parliament is faced with the difficult task of adopting a draft budget that not only meets our expectations, but at the same time can be agreed on with the Council. The Commission only increased commitments and payments by 4% and 5.9% respectively in the draft 2006 budget, in the expectation that the Council would otherwise raise objections. Yet the Council still made substantial cuts, eventually reducing the draft budget from 1.02% to 1.01% of gross national income.
Constant cuts to EU spending by the Council pose a threat to the principles of cohesion and solidarity upon which the concept of European integration is founded. I need hardly add that this is a source of great concern to the new Member States, including Poland. Such cuts also place a question mark over the implementation, however minimal, of the principles of the Lisbon Strategy, in which the new Member States also take a great interest.
The Polish delegation in the Union for Europe of the Nations Group is celebrating a victory in the parliamentary and presidential elections held recently in Poland. We have read press reports from many EU Member States that wrongly state that the Law and Justice Party and the President-elect, Lech Kaczyński, are opposed to the EU. Some even go so far as to describe the imaginary threats that Poland and the European Union will face as a result of these elections. I should like to take this opportunity to state most emphatically that these threats are fictitious. We are in favour of the EU, even if we criticise its lack of cohesion and solidarity.
The question I would ask is whether European integration is put more at risk by one of the many parties in Europe that voice criticism of some of the EU’s more questionable practices, or by those who are in favour of budget cuts. The position adopted by Parliament’s Committee on Budgets, and, we hope, by Parliament as a whole, may appear modest. We are quite sure, however, that it could guarantee at least a minimum level of expenditure, and one that we would find acceptable if it meant that an even smaller budget would be avoided.
– There is an old saying that goes: ‘It's hard to tell whom to want and whom to forget’. This is doubly true with regard to the avalanche of amendment motions proposing increases in the budget. I would like to express my appreciation for the skilful manner in which the distinguished rapporteurs Mr Pittella and Mr Dombrovskis from Parliament’s Budget Committee have succeeded in coping with a virtual ‘pandemic’ of proposals for the 2006 EU budget. Although the Budget Committee has made every effort to consider thoroughly all of the proposed items, the resulting budget expenditure exceeds the European Council’s proposal by EUR 4 billion, amounting to an increase of nearly 4%.
In my view, this shifting and strengthening of budgetary resources is not self-serving. The increase is intended mostly for areas such as structural funds, science, research and education. These are the areas that can really become the powerhouse of the European Union, and an influx of greater funding, if put to effective use, may have a kind of ‘Viagra effect’ on the sluggish European economy.
However, getting support for this increase will call for considerable effort and a united stance during Parliament’s negotiations with the Council and the Commission. I would like to emphasise specifically the need for MEPs to exert some political influence in their parent countries in order to make their national governments adopt a positive position on the budget so that Parliament will approve it tomorrow.
Mr President, ladies and gentlemen, I would like to thank the Commission for being here and I profoundly regret that the President-in-Office of the Council is absent, since he has been with us throughout the budgetary procedure, but just when we have a debate at first reading and we have to hold a trialogue, he has decided not to attend.
I would like to thank both rapporteurs for being here today and for the work they have done. I hope that we can still find a consensus today on some of the amendments and some of the separate votes.
It is important that we have a homogenous first reading, because we must go into the conciliation on the 24th all united and certain of the support of the political groups and the Members of this House.
Our negotiating position is very hard this year due to two exceptional circumstances. Firstly, we have stretched category 4 for external actions to the maximum. Three such important priorities as Iraq, Afghanistan or the tsunami did not exist in 1999, when the current financial perspective started; category 4 has been badly financed from the outset and we have never been able to budget normally. Unfortunately this year has been no exception.
Secondly, there appears to be no end to the deadlock amongst the Member States with regard to the financial perspective; we are at risk of reaching 2006 with no viable financial plan. The European Parliament must take precautions, because the application of Article 272 of the Treaty is, for the first time – I repeat, for the first time – a real possibility.
For all of these reasons, we are presenting a draft budget which does not exceed the ceiling of the financial perspective, but which does get very close to it. And we are calling for an increase in payments and a use of the flexibility instrument that goes much further than the Council would like.
My group supports Mr Pittella and Mr Dombrovskis, who have presented a very courageous and innovative draft budget to the European Parliament, and I would ask them to maintain their positions at second reading and conciliation.
Mr President, I wish to thank Mr Pittella and Mr Dombrovskis for their very good work.
Mr Dombrovskis, as rapporteur for other institutions, has incorporated most of our group’s priorities into his final resolution. One such priority was the retention of Parliament’s budget at the 20% level of heading 5. If used effectively, this benchmark provides us with the stability and rigour necessary for any budget. Moreover, we have increased the reserve allocated to property investment and we reserve the right to utilise the EUR 20 million reduction in the contingency reserve as a capital injection for any eventual purchase of new parliamentary buildings. The policy on acquisition of property was very successful and made much financial sense.
In contrast, the policy on communication and information was disappointing, since we have failed to convince European citizens that the European Parliament is representing their aspirations and their interests. In this year’s budget we have made available enough funds to start implementing, hopefully, an effective and citizen-friendly information strategy.
Naturally, more needs to be done to improve the streamlining of an activity-based budget and to improve the efficiency of our operations. If we had to evaluate critically and objectively the impact of the ‘raising the game’ exercise, one has to acknowledge that a few of these objectives have actually been achieved. Realistically, however, there is no reason why, in the coming year, the administration should not achieve most of its stated targets. There is very little room for complacency. Bottlenecks should be eliminated and we have to sharpen our focus on the core operations, ensuring a more efficient use of our resources and cutting down on waste and duplication. Proper manpower planning, including redeployment, recruitment harmonisation and training services improvement should also be considered priorities in 2006. We need to initiate a prioritised plan catering for our future needs, bearing in mind that, with effect from 2009, we would have to budget over EUR 100 million per annum resulting from the Members’ Statute.
These changes and reforms should improve the quality and performance of our institutions. However, in the final analysis, one has to review this in terms of the impact on the new citizens, offering them a product with added value that meets their expectations and, in so doing, strengthens the image and credibility of the European Parliament and other institutions.
Mr President, Commissioner, ladies and gentlemen, it is by money that we show what things are worth to us. A look at the EU Budget, though, gives us the impression – astonishingly enough – that agriculture is some seven times more valuable to us than research and education. Such an outlook is false on two counts, for, if there is something that the EU regards as politically desirable, it should use the budget to provide the groundwork for it, and Europe should be investing in the future rather than subsidising outdated structures. It does make a difference whether, for example, one invests in nanotechnology or guarantees a farmer his income – yes, I know, the CSU is living in another era.
That is why it is a good thing that Parliament has increased expenditure on the Lisbon agenda and slashed the tobacco subsidies. We need to carry on further down this road.
Mr President, Commissioner, like all of my fellow Members, I shall begin by paying tribute to the rapporteur, Mr Pittella, who had a tough job to do with regard to the Commission. Mr Dombrovskis’ task was perhaps even more complicated, for he had a tough job to do within Parliament itself, there always being a difficult trial of strength between the Committee on Budgets and the Bureau, and I believe that he has thoroughly fulfilled this task, even if it was sometimes difficult to do so.
Since my colleague, Mrs Trüpel, has focused her speech on the general budget, I should like to focus mine on Parliament’s budget so as to put down a marker because, in my opinion, we are preparing to vote in favour of a rather absurd provision.
For the first time in its history, Parliament is abandoning the theoretical threshold of 20% administrative expenditure. I am not abnormally attached to this figure but, nonetheless, I am going to make two or three remarks. Firstly, I do not wish to let it be said in this Chamber that, at the end of the year, the Bureau might urgently contrive an injection of the capital that we were unable to use. That is not the case. What we are really talking about is a long term policy, in accordance with which our Parliament wanted systematically to inject capital in order to buy property. Doing so has enabled taxpayers to make a saving of hundreds – and I mean hundreds – of millions of euros, because we bought our buildings at just the right time, instead of paying absolutely absurd rates of interest.
In its resolution, our Parliament says that we are giving up EUR 20 million. On the other hand, it is also saying that it is ready to lay claim once again to this money from the Council if the money is required for buying property. I am going to leave this Chamber in exactly four minutes to go and negotiate the sale of some new buildings for Parliament. It is therefore already clear that we are going to need that money.
Consequently, I can picture the Council laughing when it sees our request for an amended budget arrive, in which we lay claim to what we are rather hastily giving back to the Council today in order to make an outward gesture. Making an outward gesture is a very nice idea but, in truth, this EUR 20 million would enable us to inject capital and to make substantial savings. EUR 20 million divided up among Europe’s citizens – I calculated how much that came to – is a good four cents that we are giving back to every citizen. I believe that each citizen would be very pleased to receive these four cents. However, we could have used those EUR 20 million to carry out another policy. EUR 20 million is either too much or too little. As it happens, this is a particularly exceptional example of a situation not making sense.
Mr President, in order to fund EU military operations, the Council and the Commission set up shadow budgets that are not capable of being officially scrutinised. Using what is termed the ‘ATHENA Mechanism’, the EU Member States pay the money for the EU’s military operations into a separate fund that is specifically not defined as a heading in the EU’s budget. In so doing, they leave Parliament on the outside looking in and make scrutiny almost impossible.
I have asked the Committee on Foreign Affairs and the Security and Defence Sub-Committee how much money there is in this fund, but have been given no answers. Now, therefore, I put that same question directly to the Council and the Commission. This procedure is currently being used for EUFOR Althea in Bosnia, and it is intended that it should in future be used specifically to finance what the EU calls its crisis management operations, which amount to waging war.
It is evident that the development aid budget was used to fund the EU’s questionable military and policing operations in the Congo and in the Sudan – or so, at any rate, it would appear from what the representatives of the Commission told the Foreign Affairs Committee. It was also stated at this meeting that the Treaty of Nice as it stands at present proscribes any independent military budget for the EU. Quite right too! Stop using financial trickery to fund military operations by the EU!
Mr President, I find it very difficult to take seriously a debate about voluminous documents that only a real euro-nerd would be able to read, let alone understand. Furthermore, what is the point of a debate about a 2006 budget which we all know will bear no relationship to the way the money will actually have been spent?
The European Court of Auditors has, for good reason, refused to sign off the EU’s accounts for the last 10 years and said, in its last report, that 95% of the EU’s budget was open to fraud. Yet every year this House just shrugs its shoulders, sighs and looks the other way. That is a shameful indictment of this institution and demonstrates how pitifully useless it really is.
Before we start debating ways to spend next year’s money, I believe we should sort out the mess that has been left behind in previous years. Until the disgusting state of the EU’s finances has been sorted out, this House has no business debating further expenditure. I call upon you all, in good conscience, to reject the 2006 budget.
Mr President, I should like to take this opportunity to comment on two specific aspects of budgetary policy: the common agricultural policy and the peace initiative. After what I have heard in this House this morning, I want to state a very basic fact: we cannot, in any way, go back on our word as regards the common agricultural policy, in relation to the budget or to the WTO talks. We have signed off the common agricultural policy. We gave our word in Berlin in 2002 and we must keep our word. Our word should be our bond. To amend that in any way would mean to lose all credibility. That we cannot do in the context of development in rural Europe, which is as important as developing any other aspects of European policy.
I should like say, as did my colleague, the Irish Minister for Agriculture, Mrs Coughlan, and others, that we must keep the promise we made. Our promise on the CAP should not be in any way reneged on until 2013, as we said in Berlin.
I should also like to comment on the Peace II initiative. As Members of this House will know, the Peace II programme supports a range of political initiatives in Northern Ireland and in the border county region of Ireland. That peace programme has been vitally important to developments in my country. I want that to continue, along with the good work that this House and, indeed, the European Union have done for the peace programme, into the next round of structural funds between 2007 and 2013.
I thank the rapporteurs for their good work and hope that the continuation of the promises made will enhance the Union and the programmes that it has initiated.
Mr President, ladies and gentlemen, this is the last budget for the financial perspectives and it is still fixed at a mere EUR 111 billion, which, like everyone has said - Mrs Guy-Quint, Mrs Trüpel – is a derisory sum that in no way corresponds to the multiplicity of tasks to be carried out. This obviously leads to a waste of energy on the part of the coordinators, such as Mr Garriga Polledo, on the part of Mr Lewandowski and on the part of
... our overall rapporteur, Giovanni Pittella, who conducted the debate with refined skill and sharp Italian subtlety.
Consequently, year in year out, the problems remain the same: farming is under budgeted, and there continues – on the model of Krushchev in the 1960s - to be a discrepancy between the ambition of the Lisbon Strategy to develop the knowledge-based economy and the paltry amount of resources available. This means that Mr Pittella uses the introductory pages of his report to highlight just how pathetic the budget allocations of EUR 700 million for transport and EUR 650 million for education are. Even then, we remain more than EUR 2 billion below the financial perspectives.
The cause is, of course, political but, above all, it is ideological: it is the rule according to which the budget has to be balanced in the short term, a foolishly mathematical rule that means that we do not have the resources to fulfil our ambitions. We should be moving not only towards a balance of the Maastricht kind, but also towards a long-term balance in the economic cycle and even towards a social balance. Hence, the obvious reason why the people of Europe are disappointed. Hence, the specific reason why, among 900 amendments, I tabled my Amendment 146, which has been endorsed by nearly all of the groups and which proposes establishing a European Mayors’ Day in order to entrench Europe in local democracy, a grass roots Europe that is to some extent a Europe of the people, characterised by solidarity and firmly rooted in its villages and in everyday democracy.
Mr President, Commissioner, ladies and gentlemen, what makes our discussion, at European level, of the 2006 budget so exciting is the fact that it is the last budget under the current Financial Perspective, and so, Mr President-in-Office of the Council, we are determining what the fundamentals of the 2007 will be like in the absence of a Financial Perspective. That is something of which I would like to take this opportunity to remind the House, lest we completely lose sight of that fact.
Here in this House, we will also have to embark on something of a rethinking process. I take the line that we can no longer give more support across the board, but must concentrate on what really has to be done at European level and on the question of how much money can be made available for it. To Mrs Koch-Mehrin I would say, further to her calculations of how much goes on research and how much on agriculture, that she should take a look at all public budgets, and then she will see what an infinitesimal amount expenditure on agriculture represents in comparison with what is spent on research. The German Federal budget spends far more on research than it does on agriculture. When the figures are added up, these all cancel each other out. In this case, it is we who are responsible, and this budget must reflect that. The Member States have more responsibilities where research is concerned, and that is why their budgets reflect that. These calculations do not come out like that.
Let me make it perfectly clear, though, that if we require the Member States to keep to the stability criteria – which means making savings – that means that we in this House cannot go throwing money around all over the place. Not all Europe’s problems need a line in the European Budget to deal with them. Parliament will, in future, have to get used to making the sort of financial proposals that are the norm in national parliaments. If we manage to learn that lesson from the 2006 budget, then we will have achieved a great deal.
Mr President, I also wish to congratulate the rapporteur, Mr Pittella, on his excellent report. It is a radical report, but one to be commended for the timely emphasis it places on achieving the Lisbon goals and the need to improve the structural funds and external actions.
I just want to make four points. Firstly, on information and communication: it is quite clear we need greater focus and direction. Therefore, I welcome Commissioner Wallström’s initiative to regenerate communication tools through the use of plan D, but stress that this will only be a success if adequate resources are made available. Therefore, I call on the Council to do so.
Secondly, the biggest challenge for this year’s budget and for future financing is in heading 4: External actions. Given the number of new regions where the EU has had to intervene recently, combined with the frequency and the destructive enormity of the natural disasters affecting largely poor countries and not least the recent earthquake in Pakistan and India, for which it is essential we increase resources next year, I believe there is a dire need for the Council and the Commission to have a thorough rethink on how these new areas are to be funded and, at the same time, how we are going to meet our obligations in achieving the Millennium Development Goals. The situation as regards this heading is further exacerbated by an unwillingness to be more flexible vis-à-vis the sugar regime, where it is very important for us to help poor farmers, but, at the same time, it will add more pressure in heading 4.
Whilst on agriculture, this brings me to my third point. I am extremely pleased that my amendment on reducing tobacco subsidies was adopted in the Committee on Budgets. This is a major step forward in finally putting an end to a hypocrisy within the European Union whereby, on the one hand, we have been funding health programmes warning of the ill effects of tobacco use and, on the other hand, subsidising tobacco production. This totally undermines the credibility of the EU and, adding insult to injury, a vast amount of the tobacco is burnt and destroyed because it is not good enough to be used. Therefore, I am calling on all colleagues to support this particular amendment.
Finally, on Parliament’s budget, I must admit that I am somewhat perplexed by our strategy – or the lack of it – as it really is a shame that ...
Mr President, Commissioner, Mr Dombrovskis, Mr Pittella, Europe is currently going through a major institutional crisis, combined with economic problems which are often on a very large-scale in some EU countries and which entail, as we all know, shortcomings in their political prospects.
Now, more than ever, our fellow citizens need to have their faith in the future, and their confidence in Europe, restored. Europeans need to believe in – and even want to believe in – great political projects, such as cannot be implemented if we do not provide ourselves with sufficient and ambitious budgetary resources. Everyone – or nearly everyone – in this House believes that the draft general budget proposed by the Council corresponds neither to the level of powers that our fellow citizens want to entrust to the European Union nor to the new tasks that the Union wants to undertake today.
As permanent rapporteur for the Structural Funds within the Committee on Budgets, I should like to highlight the importance of these funds and the need for us to emphasise them, not only to make our action clearer to our fellow European citizens but also to bring the territories in this Europe of 450 million people more in line with one another.
Finally, although I am delighted that we are strongly emphasising our support for research, development and youth, I should like, on the other hand, to protest against the totally inadequate sum allocated to the External actions heading: there lies the key to our credibility in Europe and to the strength of the European dream.
– Although Parliament’s proposal improves on the Council’s proposal in terms of volume of payments, it fails to meet the economic, social and environmental needs and challenges presented by an enlarged EU.
Let us not forget that this proposal falls short of what was envisaged in the financial framework for 2006, which was 1.08% of gross national income. Bearing in mind that the final figure will be between 1.04% and 1.01%, we hope that Parliament is not putting in jeopardy the already inadequate proposal that it had submitted for the 2007-2013 financial perspective.
In spite of our broadly critical stance, we call on Members to adopt the amendments to which we put our name, which were aimed at setting up a pilot project for actions in the textiles and clothing sector, in turn leading to a Community programme for the sector, as proposed by Parliament; at setting up recovery plans for fisheries resources, in light of the social and economic impact of the closed seasons; and at promoting multilingualism, not least in the ACP-EU parliamentary assemblies.
Mr President, Parliament’s draft budget for 2006 implies an increase of 1.04% in the Member States’ average gross national income. I regret that Parliament is trying to increase expenditure on a large number of items without proposing corresponding and adequate economies in other areas. The Council, by which I mean the Member States’ governments, proposes that expenditure be limited to 1.01% of gross national income for 2006. I support that proposal.
It is the various Member States that should establish the framework for expenditure. The Member States and the net contributors have felt able to accept that it be done at that level. My basic attitude is that Parliament should have significant influence over the prioritising within this framework but that political responsibility in the various countries for how much tax should be collected lies with the national governments. Parliament should not constantly try to increase the budget. That is going too far. Parliament should confine itself to the main task of prioritising within the framework established by the Member States.
Mr President, one gets the feeling, when listening to Mr Ferber, that it is very unfortunate that he has not yet been summoned to Berlin to take charge of the Germans’ financial arrangements in Brussels, for then a few things would change. It is also regrettable, Mr Ferber, that you are in a minority in your own group, and what is even worse is if, as a former lead candidate for the Social Democrats – which is what I am – you have to listen to this gentleman with his unending ‘more, more, more’ and nothing else, with no sign of comprehension that times have changed and that less might often mean more.
As long as its current financial arrangements are as they are, this House is a living example of how to waste money. The fact is that, taken as a whole, the 2006 budget is yet another example of greed, incomprehension and missed opportunities: greed because of the emphasis on ‘more’; incomprehension because nobody has worked out how to do anything useful with the 90 million we had already, and as for the missed opportunity, well, that is it.
It is becoming ever more clear to us that this Europe of ours needs real alternatives. We need alliances – alliances that cross Europe, alliances that are democratic, alliances that have transparency as their objective and will at last bring pressure to bear to get what is currently being done badly changed right across Europe and for the good of its citizens.
Mr President, the first reading of the European Union’s 2006 budget serves as evidence that the European Parliament, which is a symbol of diversity and provides a forum for all views, even those as radical as the ones we heard a few moments ago, is capable of reaching a compromise on complex budgetary issues.
Even though over 900 amendments were initially tabled, we have now agreed on a strategy that should be endorsed during tomorrow’s vote. We have succeeded in reaching this compromise despite the fact that 2006 is a challenging year from a budgetary point of view, for reasons that have already been mentioned. Expenditure has increased as a result of circumstances that could not have been foreseen at the start of the current Financial Perspective. Much credit is due to the rapporteurs, Mr Pittella and Mr Dombrovskis, to the voluntary coordinators of the political groups, to the advisors of these groups and, of course, to the secretariat, headed by Mrs Fialho. The European Parliament has thus adopted a position, both on the 2006 annual budget and on the 2007-2013 Financial Perspective. Unfortunately, the same cannot be said for the EU governments acting through the Council. We expect them to reach a position on the multi-annual financial perspective, and we also expect them to ensure that the conciliation meetings to be held in November on the 2006 budget will not be wasted opportunities. A clear government mandate is required if these goals are to be achieved, and this will be a real test of the British Presidency. The mandate for conciliation on the 2006 budget is a test that the Presidency will face in November of this year.
Parliament has already sketched out its strategy. It is noteworthy that it includes confirmation of Parliament’s right to participate in 20% of administrative expenditure, while at the same time starting the search for ways in which Parliament itself could make savings.
We respect the Interinstitutional Agreement, and we are taking full advantage of its legal force. We are also making good use of the flexibility instrument, in accordance with Commissioner Grybauskaitė’s understanding of this mechanism. We are well aware that consensus on budgetary issues is the good news for which the European Union’s citizens are waiting.
– Mr President, I too should like to start by congratulating our rapporteur, Giovanni Pittella, on his excellent and – if I may say so – bold work.
The budget for 2006 is being debated in the middle of a serious crisis of political orientation in the European Union, which was reflected in the impasse on the new financial perspectives.
Unfortunately, the Council of Ministers – now with the draft budget – has demonstrated huge political weakness once again. A serious question of credibility arises now, when political priorities are being set at European level and adequate funding is not then being safeguarded for them.
The Ministers for Finance again thought predominantly like accountants. We saw this in the linear reduction of appropriations with no political thought or criteria. Unfortunately, there was only one objective: for the overall budget not to exceed 1.01%. The drastically blinkered Council is addressing the budget as a lowest denominator for compromise rather than as a means of development, redistribution and solidarity and as a tool for implementing European policies.
The question which arises, therefore, is political. Are the Council and the European governments getting the message from our peoples, from the citizens? Do they realise that it is only by strengthening policies which target development, employment, solidarity and cohesion – especially now following enlargement – that they will respond to the needs of European society?
We here in the European Parliament shall vote for the amendments which strengthen the Community budget and the policies which Europe and its peoples need today. However, that is not enough. Today, Europe needs a new progressive strategy and the corresponding budget to implement it. Today Europe needs to break away from conservative, managerial and neo-liberal perceptions. We need to project a new plan for Europe and to express the real political will to implement it.
Mr President, I would first like to congratulate Mr Pittella, the general rapporteur, and Mr Dombrovskis, rapporteur for the other institutions. Likewise, I wish to thank Mr Lewandovski, Chairman of the Committee on Budgets, and Commissioner Grybauskaitė for the excellent level of cooperation she has shown.
The Committee’s draft budget reflects a strong desire to improve employment and competitiveness in the EU. The Committee has increased Structural Policy funding by EUR 3.7 billion and funds for research and information society, education and culture by a total of EUR 243 billion. This is a logical continuation of the priorities in the financial frameworks approved by Parliament.
This budget will be the last one to be drawn up under the current financial frameworks. The new frameworks have not yet been agreed upon, a situation for which, among others, the state currently holding the Presidency bears great responsibility. The main objective in the immediate future will be to establish the new financial perspective; otherwise, the work of the EU will be paralysed.
Mr President, the 2006 budget is important because it is the last budget in the current Financial Perspective. This budget will also be a bridge to the next financial perspective, on which there is no agreement at present. Parliament, of course, adopted its own negotiating position in its adoption of Mr Böge’s creditable report last spring.
It is particularly important to secure funding for the EU’s future from the point of view of the major priorities, which are improved competitiveness in the Union, investment in research and development, and improvements in public safety. By investing in research and development, we are at the same time investing in the Union’s future.
We should not, however, completely forget the Union’s other policy areas. Agriculture will need a structural change in the future, but these changes must be made in such a way that agriculture can be practised in the future throughout the Union as a whole, including the peripheral regions.
Recent times have unfortunately shown that natural disasters are becoming more common. The Union budget should in future make better provision for this, so that we can react quickly both within the Union’s borders and outside them.
Mr Dombrovskis, Parliament’s own rapporteur for the budget, should be congratulated for ensuring that Parliament sets a good example by budgeting according to real needs and not according to how much money might possibly have been spent on developing various more or less appropriate new schemes and projects. It is absolutely intolerable that the budget should be drawn up in such a way that 20%, by a ‘gentlemen’s agreement’, should be spent every year, up to the last cent. An accountable Parliament inspiring public confidence drafts its budget with reference to real costs, not percentages.
Mr President, I too should like to start by expressing my disappointment at the fact that the British Presidency is conspicuous by its absence. I wonder if Mr Lewis could afford to adopt a similar attitude in the British House of Commons.
Secondly, I should like to congratulate both rapporteurs, and in the one minute that has been allocated to me, I would mainly like to talk about democracy. In 2004, we reached an agreement with the Council about the common foreign and security policy, in which we undertook to hold high-level consultations on the content of that policy on a regular basis. The Council has never kept to that undertaking; never has there been any consultation at a high political level.
The Council now takes the view that we have breached the gentlemen's agreement, because we have put a certain amount of that money in reserve, but I would beg to differ. I think it is the Council that has breached the gentlemen's agreement. This agreement is about both Parliament’s and the Council’s administrative expenses. I really fail to see how one could consider the expenses of the common foreign and security policy as administrative expenses. That is why democracy should verify these.
Mr President, in this cycle we have set ourselves significant targets: improved employment opportunities, better traffic, a knowledge-based society, strong cohesion, our visible presence in the world. The budget for next year does not support the achievement of these targets, but I truly appreciate the fact that the Council exceeded, even if only slightly, the notorious 1%. Therefore the Committee on Budgets, under the direction of the rapporteur, would increase next year’s payments by four billion, and we would be able to spend an extra 3.7 billion euros on cohesion policy.
Even after the acceptance of our proposal we are still well below the earmarked amounts specified in the applicable medium range draft general budget. If in the second round the Council does not support this merely symbolic extra expenditure, it acknowledges that it does not take national development plans seriously, that the new Member States have failed to learn from the mistakes of the first years and that governments who believe they are able to solve their own problems by holding back on the Union are still in the majority. This is a big mistake. The economy of Europe cannot be revived by cutting down on funds spent on the Union, but by a better utilisation of the opportunities provided by the Union. The solution is not less, but more Europe. Therefore I urge you, my fellow Members of the House, to support the proposal presented to us!
Mr President, first of all I, too, would like to congratulate Giovanni Pitella for his excellent work and wonderful report.
The current budget is hugely significant to Hungary and the other newly joined states. On the one hand, because it represents a transition to the 2007-2013 financial plan which will be defined within the framework developed by the European Parliament and will hopefully be accepted as soon as possible, and on the other hand because the representatives of all Member States have participated as equal members in the creation of this budget, from the preliminary work to completion. At long last, here we did not see the fifteen plus ten differentiation. In light of yesterday’s debates I do not think I need to emphasise the significance of this fact.
Close cooperation was evident not only during Commission meetings, but also during conciliation sessions in the course of developing the 2006 budget and the 2007-2013 financial perspective. For the first time we were able to say that the 25 Member States are equal parties, that there are no differences between them. This is extremely important, as we can only build a common Europe if we work together.
The main figures of the 2006 budget in respect of Hungary have been known, they had already been determined through the Copenhagen Agreement. However, we were able to effect certain changes in these figures within the framework of the Agreement through the amendment proposals in order to reach our common European values. We are particularly pleased that following a Hungarian proposal we wish to ensure a larger allocation to Serbia, demonstrating that the EU does not only impose conditions, but also rewards their implementation.
– Mr President, I wish to make three brief political comments.
Firstly, deleting all the appropriations from one sector, such as tobacco, does not reflect the sensitivity which our Parliament has traditionally shown to the weakest groups of society.
Secondly, this slender budget, with a 1% limit, does not allow us to exercise policy which is worthy of the ambitions of the Europe we want. Major Community objectives such as competitiveness, economic cohesion, sustainable development, small and medium-sized enterprises, research and innovation – basically, in other words, all the Lisbon objectives – have fallen victim to across-the-board cuts to the budget by the Council. At the same time, however, there have been cuts to the authority of the leaders of Europe themselves, who got everyone's expectations up and then capitulated unconditionally to the philosophy of austerity or, to be precise, to the philosophy of miserliness, not austerity, because austerity is when you cut the excess, when you cut the waste; but when you cut back on investments in the future and in hope, that is not called austerity, it is called miserliness.
Thirdly, we have arrived at the point today where we have just EUR 13 million in our emergency fund. When? When all around us nature is avenging itself on man, when the frequency of earthquakes and fatal hurricanes has become the new global nightmare, we have tied our hands together instead of promoting the humanitarian solidarity of Europe internationally. Instead of leading, we are bringing up the rear.
The British Presidency may finally agree with the French by the end of the year. With a few painful compromises, it may perhaps close the financial perspectives. However, the idea of Europe will have gone bankrupt, in that, unfortunately, all our ambitious objectives for Europe will have been abandoned.
. Mr President, I rise to speak in place of my colleague and fellow member of the Petitions Committee Mr Schwab, who is, regrettably, unable to be present. I refer to the budget estimate for the European Ombudsman, which is the Petitions Committee’s responsibility.
The Ombudsman’s functions are of fundamental importance, involving as they do communication with the Community’s citizens and bringing its institutions closer to them. By examining the growing number of complaints relating to maladministration in the Community, and, where necessary, carrying out inquiries, he ensures that the rights and obligations of our fellow citizens are secured. His work helps to make the services rendered by the European authorities more transparent and of higher quality. It is therefore of fundamental importance that the European Ombudsman should be allocated sufficient funds to enable him to perform his functions as efficiently as possible.
The Petitions Committee regards the increase in funding of 3% over against the 2005 budget as appropriate and defensible, particularly in terms of the increase in work across the board resulting from a rise in complaints and communications activity. The main reason why additional funding is needed, though, is in order to prepare appropriately for the accession to the Community of Romania and Bulgaria, and so we also endorse the call for additional staff to deal with enlargement.
The budget line does also, however, make it possible for the petitioners, that is to say the members of the public to claim, under certain circumstances, the partial reimbursement of up to 80% of their travel costs from Parliament’s budget, subject to the prior approval of the Chairman of the Committee. Subsistence costs for hotels and other expenses can also be reimbursed.
The Committee believes it to be necessary that such safeguards be put in place, as they have already had a beneficial effect on the Committee’s own capacities and improved its response to European citizens’ needs. We must not, therefore, be in any doubt about the fact that you cannot have more Europe for less money.
The debate is closed.
The vote will take place on Thursday at 11.30 a.m.
– The next item is Voting Time.
Mr President, I just want to propose that we change the word ‘mutation’ to ‘recombination’ in the amendment. The PSE Group has indicated that it would be in favour of this. This is essentially just a technical change, but, scientifically speaking, you cannot prevent mutation of H5N1, much as we would like to and powerful though we might think we are. We might, however, have a chance of preventing recombination, so I would like to have the word ‘mutation’ changed please.
– Mr President, ladies and gentlemen, I voted for the Doyle report on reducing harmful emissions into the environment in order to safeguard the climate. Today, 26 October 2005, however, the weather in Strasbourg is wonderful, spring-like and warm, and it is the same in Bergamo, my home town, as well as in Athens.
I wonder, then, whether we should really consider climate change to be bad, because instead I think it is very pleasant. Above all, if China carries on polluting and thus having a negative effect on the climate, do we not want to do anything to stop imports of Chinese products if they are produced non-ecologically?
Mr President, I would like to point out that I followed the rapporteur’s line on the Doyle report and regard Article 175 as the right legal basis, on the grounds that Austria and Denmark have already adopted wholesale bans on the use of these f-gases, and their experiences show that alternatives to them are, in principle, technically and economically workable and that these have a far less damaging effect on the environment. If HFCs continue to be used in practically all new air-conditioning equipment, it is to be feared that these f-gases will become even more widespread, with a 5% increase to be reckoned with by 2010, which is not justifiable.
.  I voted in favour of the recommendation for second reading by Mrs Doyle on ‘Emissions from air conditioning systems in motor vehicles’, for the following reasons:
1. It honours the commitments under the Kyoto Protocol to reduce greenhouse gas emissions into the atmosphere;
2. Environmentally-friendly technologies must be used if we are to prevent climate change and the increasing numbers of natural disasters.
. I will be voting in favour of the report despite reservations. The legal base is an important issue. The proposal for a split legal base of Article 175 and Article 95 for Articles 7, 8 and 9 seemed the best solution, rather than Article 175 on its own, to maintain vital elements of a single market approach rather than renationalising the industry.
Arguments for allowing higher standards in those Member States that want them are seductive. But just how far can we follow such a route without endangering wider interests?
I welcome the moves to limit the further enlargement of the list of prohibited gases. Technically it is possible, but it may be expensive, both for the consumers and for the environment, with sharp rises in energy consumption of up to 40%.
At this stage we should leave these further bans for assessment by the Commission as to the overall impact they would have on the economy and environment.
.As regards the regulation, I voted in favour of keeping a dual legal base. I believe, in actual fact, that this text simultaneously pursues the objectives of protecting the environment and of harmonising the regulations to ensure the smooth functioning of the internal market. Using Article 175 as the sole legal base would have had a negative impact on the operation of the internal market, without having any real merits in terms of the environment.
I was opposed to expanding the list of prohibited products and equipment, in particular because of the impact assessments carried out by the Commission and because of the absence of alternative solutions in the medium term.
As regards the directive, I was opposed to changing the dates on which the bans on the use of fluorinated gases enter into force. In actual fact, setting the implementation deadlines 2011 for new types of vehicles and 2017 for all brand new vehicles is a necessary step, because changing over from refrigerants involves not only developing new types of air conditioning systems, but also making structural changes to the way in which the various parts are fitted under the bonnet.
. Labour MEPs strongly support the Doyle report which seeks to contain and ensure safe use and proper recovery of F-gases which contribute to global warming. Cuts in F-gases will help Member States meet the requirements of the Kyoto Protocol. However, we cannot support those amendments to the legislation which seek to impose bans on certain F-gases without a proper impact assessment. The legislation provides for a review clause in article 10 and this is the proper mechanism to deal with any possible prohibitions.
.The three fluorinated gases concerned here – HFC, PFC and sulphur hexafluoride – contribute to the phenomenon of global warming. It is therefore important for the European Union to endeavour to reduce the use of these gases, and even to ban their use under certain conditions, which include having efficient alternatives and a specific timeframe.
I voted in favour of the Doyle report for two reasons:
Firstly, as a result of the efforts already made by industry. In the 1990s, today’s much maligned HFC gases replaced CFC gases, which were destroying the ozone layer. This goes to show that the principle of substituting dangerous substances with safer ones is already a reality.
Secondly, the use of these three gases for such varied purposes as refrigeration and air conditioning systems, fire extinguishers or pharmaceutical aerosols for treating asthma justifies a balanced approach between guaranteeing people’s well being and protecting the climate.
Finally, I should like to point out that we can fight effectively against greenhouse gases without making a ‘purely legal’ show of the matter. That is why I rejected the having the ‘environment’ as the sole legal base, which would have had only one effect: that of splintering the single market into 25 different sets of legislation.
Our businesses, our employees and our citizens do not want a nitpicking Europe.
.  My comments will relate to the regulation of the European Parliament and of the Council on certain fluorinated greenhouse gases and the proposal for a directive of the European Parliament and of the Council on emissions from air conditioning systems in motor vehicles and amending Council Directive 70/156/EEC.
Mr President, the regulation on F-gases is yet another example of overregulation, and it bears no relation to reality. What is the point of adopting another environmental regulation when statistical analysis shows that F-gases are virtually harmless, and that any negative effect is hard to distinguish from statistical error?
The regulation demonstrates a completely unbalanced approach to environmental and industrial development.
The fact that it is founded on a single legal basis, namely Article 95 of the Treaty establishing the European Community, means that the functioning of the common market could be disrupted, which is an alarming prospect.
Poland and the other Member States that have not imposed restrictions on the use of F-gases are firmly opposed to this decision. They believe that the regulation should be founded on two legal bases, namely Articles 95 and 175 of the Treaty establishing the European Community. This would allow identical requirements to be applied throughout the European Union regarding restrictions and bans on the placing on the single market of certain products containing F-gases, and would mean that the principle of the common market would not be violated.
There can be no question that for the majority of new Member States restrictions on emissions of fluorinated gases would result in economic losses that would be out of all proportion to their environmental benefits.
.  These proposals are intended to provide continuity to the negotiations on the Commission’s fresh proposal to make a significant contribution towards meeting the EU’s target under the Kyoto Protocol, as the rapporteur says, by cost-effective mitigation methods.
Whilst these measures are insufficient in themselves, they do constitute a contribution, especially the new directive and the regulation currently under discussion.
The old models will be phased out gradually and the Member States may promote the installation of air conditioning systems using a gas, such as CO2, that is efficient and has a low global warming potential, as stated in one of the proposals adopted in Parliament and which we supported.
We trust that the Commission and the Council will accept it.
. I welcome this Commission proposal aimed at reducing emissions from motor vehicle air conditioning systems which are covered by the Kyoto protocol. I am in favour of an accelerated timetable for the implementation of this proposal overall but with a longer timetable for small-scale car producers.
– Mr President, ladies and gentlemen, I voted for the report by Mr Florenz, whom I congratulate, because his report aims at reducing environmentally harmful noise emissions. In the resulting silence, governments will, I hope, be able to hear the voices of pensioners calling for higher pensions, for they have not been heard so far.
.  The Florenz report will enable the Commission’s proposal relating to the noise emission in the environment by equipment for use outdoors to be adopted at the earliest opportunity.
It would appear that the technical know-how available five years ago and the progress made since have brought new data to light that will enable us to make fresh changes to the limit values.
The potential impact on the internal market for this equipment of a delay in amending the legislation must not be overlooked. We cannot allow the equipment to be forced out of the European market.
Accordingly, the limit values of the stage beginning on 3 January 2006 should merely be viewed as a guideline.
If the directive is published before the end of the year in the Official Journal, the manufacturers concerned will have the necessary legal certainty for their products.
I therefore voted in favour of the Florenz report.
. I and my British Conservative colleagues are broadly supportive of the TENs projects but have abstained on the final vote because of our concerns that the increased amounts being suggested are excessive and would breach Member States' financial contributions of 1% GNI.
.  This report concerns Community cofinancing for planned transport and energy networks, as part of the ‘Lisbon Strategy’ objectives, or, in other words, the completion of the internal market – with priority given to the internal market’s eastward enlargement – in which privatisation and competition are encouraged in the fields of transport and energy.
The report suggests, for example, that so-called public-private partnerships should be encouraged. This is an instrument that has led to numerous public services being handed over to private capital, ‘by means of legal guarantees which are compatible with competition law and the internal market’, in other words, the primacy of capitalist competition in the EU, at the expense of what is known as ‘social and economic cohesion’.
We welcome the report’s proposal to increase the level of Community cofinancing for these projects, yet the report does not say that the global financing package needs to be increased for this purpose. This is a contradiction in terms, as the number of projects subject to funding would decrease.
.  I should like to congratulate Mr Mauro on his important and timely report on the proposal for a regulation of the European Parliament and of the Council determining the general rules for the granting of Community financial aid in the field of the trans-European transport networks and energy and amending Council Regulation (EC) No 2236/95, which I wholeheartedly support. I especially welcome the establishment of provisions promoting the investment required for the Lisbon goals to be achieved.
Europe must invest in transport and energy infrastructure. Nevertheless, when minimum financing rates for this proposal are determined, the financial perspective for 2007-2013 must be taken into account.
. The recommendations contained in this report should give a welcome boost to trans european networks in the field of energy and transport. The proposal is for a 10% increase in the budget and allowing up to 50% of cross border projects to be financed through Community aid. I welcome this.
. Today, another attempt has been made to misuse funds and rules that exist to solve cross-border problems. Trans-European Networks were intended to compensate for past shortcomings. State borders often appeared to hinder the construction and maintenance of fast, long-distance through connections. Old railway lines and roads were mainly intended for domestic travel. European cooperation could make a useful contribution to connections between two neighbouring countries, or across the territory of a third country between two non-neighbouring countries.
The original cofinancing plan of not more than 10% was intended for that purpose alone. The contributions have now increased to 30% or 50%, and, according to Mr Mauro’s amendments, natural boundaries have been exceeded within one Member State as well. Were these amendments by any chance intended in his country to cover half the cost of a non-earthquake-proof car bridge to Sicily before long? I should have voted against when this proposal was adopted. I object to the EU’s increasing interference in national administrative deliberations and prestige projects. If funds are available for the TENs, these could be better invested in cross-border railway connections, particularly the previously neglected connections between east and west.
.  The trans-European networks are a very important instrument in creating and developing the infrastructure of the transport, telecommunications and energy sectors in Europe.
The Commission’s proposal is to review the general rules for the granting of Community financial aid in the field of the trans-European transport and energy networks for 2007-2013.
I feel that, in view of the list of 30 transport priority projects, we must establish clear rules for the granting of financial aid, in such a way that these projects can develop in compliance with other Community policy, on the basis of effectiveness criteria and transparency rules as regards the financing of projects.
Lastly, nobody is in any doubt that this report will help us to implement measures aimed at promoting the investments required to achieve the Lisbon objectives.
I therefore voted in favour of the Mauro report.
We share the view that a continuous overhaul of existing legislation is necessary. What, however, is at issue is the political level at which legislation is to be passed. In terms of basic principle, we are of the view that it is the Member States’ respective national food authorities that should in the first place decide which food additives are to be permitted. If the food authority in a particular country judges that certain specific additives are to be permitted in connection with the preparation and sale of a food item, we see no reason why an EU directive should affect this judgment. Food safety and public health are extremely important issues, and EU authorities should therefore only deal with them when there are practical benefits of their doing so that also extend beyond national borders.
There are good reasons for assuming that this report, as well as similar legislative proposals, will further strengthen EU authorities such as the European Food Safety Authority (EFSA). We have voted in favour of those amendments that emphasise that this is a minimal directive and that thus make it clear that national flexibility is to be permitted. We have voted against the report as a whole. We have confidence that the Member States’ national food authorities are fully competent to deal with this important issue in a satisfactory way. Our attitude naturally presupposes that goods are to be labelled with their country of origin so that consumers will be able to make active and informed choices.
Mr President, it is quite clear that we have, since 11 September 2001, devoted most of our attention to anti-terrorism and have neglected the combating of crime. This misguided change of emphasis has made it possible for criminal organisations, most of them originating in non-European foreign countries, to extend their influence and become decentralised.
Criminal activities are a source of funding – albeit not the only one – for terrorism, and so it is essential that we should again devote our attention – and to a greater degree – to fighting criminal activity and organised crime. Temporary cooperation by the state authorities with criminals in order to be able to combat these later on is of but little use; it is a positive invitation to more corruption and more mismanagement.
There is, I believe, a need for shared communications structures for the police and the judiciary, with more cooperation between both individual organisations and states, along with better protection for witnesses – although support for the victims of crime must not be forgotten.
. On behalf of the Danish Social Democratic delegation, Mr Poul Nyrup Rasmussen, Mr Henrik Dam Christensen, Mrs. Britta Thomsen, Mr Ole Christensen and Mr Dan Joergensen. The delegation has voted in favour of the bloc vote on 28 amendments. We are aware though, that amendment 15, point F includes the possibility for member states to use disqualification from and ineligibility for political and public office against convicted criminals. We are against this particular point.
The Danish Social Democrats are aware, that the proposal concerns an issue within section IV in the TEU, on which Denmark has an opt-out.
The June List is in favour of increased cooperation and greater exchange of information between the Member States with a view to combating organised cross-border crime. Decisions concerning the harmonisation of criminal and procedural laws should, however, only be taken with the agreement of the Member States and should be subject to supervision by the national parliaments. It must not be for the European Parliament to establish what constitute crimes, mitigating circumstances and degrees of culpability.
.  We feel that organised crime, its multiple networks and trafficking activities, money laundering and tax havens, must be combated as a matter of priority.
We nonetheless share the concerns expressed by members of our Group regarding certain aspects of this report, including the following:
- the extension of the definition of a criminal organisation, in the context of the fight against organised crime, to cover groups of people whose purpose is not that of financial or other material gain, circumventing the definition in the United Nations Convention against Transnational Organised Crime, which classifies organisations whose purpose is financial or material gain under the heading of organised crime – thereby excluding political or social motivations;
- the increased possibility of incriminating people in a way that may lead to ambiguity; in other words, people not involved in criminal activities could be incriminated;
- much remains to be done to combat organised crime, given the resources currently available, and the report advocates the creation of a ‘European Union police force’, while sidestepping the underlying causes of organised crime.
We wish to highlight our disappointment that amendments tabled by our Group were rejected. We particularly regret the rejection of the amendment aimed at guaranteeing parliamentary control over Europol’s activities.
.Europe wants to fight against serious organised crime, the international ramifications of which strike at the heart of Europe. That is all well and good. It is indeed high time to become concerned about the damage caused by the deplorable Schengen Agreement. Although I am opposed to setting up a European police force – a real European FBI – it is, in actual fact, necessary to strengthen cooperation between the Member States, but to do so by fully respecting national sovereignties where the police, justice and the fight against cross-border organised crime are concerned.
Europe does not need to provide itself with scores of Theodule-style committees whose ultimate aim is completely to strip the nation States of their sovereign prerogatives: the ability to say what the law is and to enforce it. Today, the majority of police information is transferred, and handled by, Interpol. Our Eurocrats’ obsession with superimposing a European agency on Interpol generates, over and above the inherent costs of funding any organisation, a great deal of complications, particularly in relation to the absolute desire to harmonise the definitions of punishable crimes and offences or, furthermore, the scale of their penalties.
Let us abandon this pipe dream of standardisation and finally concentrate our efforts on a coherent fight against all types of crime, and let us begin to do so by re-establishing our national borders.
.  International organised crime is a huge, and growing, phenomenon.
How is this growth measured? Which data actually reflect what is happening?
Nobody has a clear, coherent picture of how far organised crime actually extends. Things cannot be allowed to continue in this vein.
As politicians, can we tolerate this situation? No. There is an urgent need to step up the fight against international crime on European territory, for the sake of our societies in the years ahead.
The new text on the table seeks to improve the effectiveness of the fight against organised crime. This text is more precise in its focus; for example, it defines relations between Europol and Interpol, and this is particularly welcome.
I voted in favour of the Dunn report, because I believe that these measures may help strengthen the fight against organised crime.
. – The framework decision and (more importantly) the report by the Committee on Civil Liberties, Justice and Home Affairs propose the adoption of a common definition of and penalties for participation in organised crime, while particular importance is attached to the responsibility of legal persons if they are considered to be involved in organised crime activities.
Nonetheless, the legal order of each Member State has an adequate and sufficiently strict legal arsenal for combating organised crime, which is a constituent element of the capitalist system and is bred by it. As with the European terrorism law, these new measures, which abolish basic principles of criminal law, are being adopted so that they can be used against the grass-roots movement and democratic rights, so that repressive mechanisms such as Europol and Eurojust can be strengthened. Obvious evidence of this is the recent premeditated plot against the chairman of the Workers' Party of Ireland, Sean Garland, who is in danger of being handed over to the USA on charges of 'communist conspiracy in order to undermine the American dollar'. Already in plenary of the European Parliament we have heard an insulting speech presenting the activity of a political organisation (Sinn Fein) as organised crime.
The communists are and always have been opponents of the crime under common criminal law which is often connected to mechanisms of the urban state. However, we do not accept measures which might be a pretext for the criminalisation of political activity.
Mr President, I would like to point out that it is, in principle, the Member States that are responsible for taking the action needed to forestall the flu pandemic that is being prophesied. That having been said, it is also important that the Commission should coordinate them in doing this.
It is evident from the warnings they have issued that both the World Health Organisation and the European Centre for Disease Prevention and Control are taking the prospect of a pandemic breaking out extremely seriously. Now is the time to draw up emergency plans, take the necessary coordinating action and, most of all, act to prevent panic among the public at large.
In conclusion, I would also like to thank the interpreters for having sacrificed some of their lunch hour.
.  The resolution that we have just adopted is a step in the right direction in the fight against this disease. Most importantly, it sets great store by prevention, as we have been advocating, because a potential pandemic can be avoided through prevention. As the text says, exchanging information is vital if we are to avoid alarmism. We must work with a sense of proportion, in tandem with the national and international authorities.
Hence our calls for the Commission to provide financial support for a monitoring system, laboratory tests, research into suitable vaccines, vaccination in the Member States and financial and technical support for third countries, especially in Asia, to ensure prevention and screening at source.
Community support must be provided, as we have been advocating, in the event of an outbreak of the disease, given that this will cause poultry breeders to lose income as they restart their operations. Such an outbreak will also affect a significant number of farmers and others working in or connected to the poultry sector, and will have a major economic and social knock-on effect in the Member States.
It is therefore important to bear in mind that, quite apart from the human health problems, some countries – be they EU countries or those at the source of the disease in South-East Asia – may not be able to meet the high costs involved.
This resolution deals with an issue that is, to the highest degree, cross-border in nature. There are thus good reasons for the EU Member States to coordinate the measures adopted and the political decisions taken. We have therefore chosen to vote in favour of the resolution as a whole. We wish, however, to emphasise that isolated EU measures are insufficient for getting to grips with the challenges posed by a global influenza pandemic. It is therefore extremely important for the EU to act in cooperation with the World Health Organisation (WHO).
We question a number of individual points in the report, such as that relating to the Commission’s need to prepare a comprehensive communication strategy in conjunction with the European Centre for Disease Prevention and Control (ECDC). We presuppose that the EU Member States are perfectly capable on their own of communicating successfully with their people, without the aid of EU bodies.
We believe that it is internationally recognised organisations such as the WHO that should work on global world health issues. Quite a few of the amendments lose sight of this and instead emphasise the EU’s international role. We are critical of the fact that the European Parliament is in this way exploiting an important political issue in order to strengthen the EU and its international political role.
. – Of the proposed measures for the Member States, some are right and others are pure propaganda, such as the provision of vaccines and medicinal products. Of course it is done without excuse, by calling on the Member States to take a stand first and to order large quantities, giving vaccine and medicinal product companies the incentive to increase their output.
Without doubt a broader plan is needed, based on prevention, with examinations of poultry farm workers by occupational doctors and with the provision of integrated assistance (technical, financial and scientific) mainly to the countries of the Far East, where the disease has been endemic for 7 years. The objective is the definitive eradication of the disease in reared poultry and wild birds, species that carry and feed the pathogen. If these aspects are not included, the problem may reoccur in the future.
Similarly, the new EU directive, instead of introducing stricter measures than those which apply today, becomes very relaxed on certain issues, giving the facility to large poultry-rearing companies to derogate from bans on the intra-Community trade in poultry, even in areas which have been attacked by highly pathogenic influenza.
The EU policy, even on pandemic issues, is to use them for the profitability of big business, which is why they are 'harmful' to the grass-roots classes. The solution is to 'combat' the ΕU of big business and war until it is exterminated.
. A few years ago, two major deadly epidemics were looming, that of the mysterious SARS virus, which has meanwhile disappeared out of the public eye, and a possible combination of bird flu with human flu variants. I thought that there was far too much of a ‘wait and see’ approach to the way these were handled.
The international movement of travellers from sources of infection was hardly checked, if at all; little attention was paid to research into the emergence of new flu variants; no preventive vaccination of poultry was carried out and the supplies of a vaccine for the mass-scale vaccination of people against already known flu variants were totally inadequate.
I have on previous occasions in this House drawn attention to these deficiencies: I did so on 7 April 2003 and 13 May 2003, and in questions to the Commission in 2003 and 2004. The European Union and its Member States were then hardly prepared for a great danger that could have cost millions of lives in a short space of time. There was also the imminent need for the removal, on a massive scale, of birds kept by humans. Although those problems have not yet been resolved, this House and the Commission are now taking a different attitude.
Those who, like the Union for Europe of the Nations Group, believe that unnecessary panic is being spread and that it is mainly the hunters of birds that need protecting are no more than a small minority. That is why I will be voting in favour of this resolution.
.Avian influenza has arrived at our gates, with cases recorded in Croatia, Russia, the United Kingdom and Germany.
What assessment can we make of 15 days of crisis management?
We can be delighted that the Member States have taken vital emergency measures to prevent the risk of contagion in the EU by imposing a ban on wild birds, by using labels displaying the words ‘locally produced poultry meat’, by slaughtering huge numbers of chickens, by placing quotas on species and so on.
For all that, how is it possible not to lament the lack of coordination among the 25 countries, each one keen to isolate itself from any health risks present in others, even though it was with the aim of confronting all of these risks of a pandemic that, in 2003, following the SARS crisis, Europe equipped itself with the European Centre for Disease Prevention and Control?
Stockholm ought to be the centre for coordinating and monitoring the health situation in Europe. It is no such thing.
Therefore, while we wait for the Member States to be so good as to give Europe a chance where its people’s health is concerned, it is vital that we prepare for the annual migration of wild birds next spring.
Let us hope that Europe puts these six months to good use in developing a vaccine and in making sure that all the conditions needed to encourage an outbreak of avian influenza on EU territory do not come together.
– Motion for a resolution: RC-B6-0551/2005
. In the vote today on the Joint Resolutions on patents for biotechnological inventions, I voted for those amendments making clear the need for a prohibition on the patenting of all human body parts, tissues and cells in their natural life state and their DNA sequences. There are no circumstances in which the human body and parts thereof should become a commercial commodity. Moreover, believing strongly in the protection of human life, including at its earliest stages, I am opposed to both destructive processes and scientific engineering which tinkers with the marvellous creation which is the human body.
.  Biotechnology is, without doubt, one of the most important technologies for the future and as such needs to be backed up by an appropriate political framework. Ethical, environmental and health aspects must also be taken on board.
One of the most significant problems in this area is that of patents. We believe that under no circumstances should human life, including human DNA, be patented. We therefore voted against all of the proposals paving the way for the patenting of genes and of life itself, and regret the fact, moreover, that in the final resolution there was a degree of ambiguity that could leave that door open to such patenting, even though its purpose was to prevent another proposal with more serious consequences.
We stand in clear opposition to any patents covering life and knowledge that we consider a universal good.
A further area for debate is that of ethical principles. Stem cell research should not be blocked, although we are opposed to human cloning, as referred to in the resolution.
We ultimately abstained on the resolution, on account of its contradictory aspects in relation to our positions of principle.
.The practices of the European Patent Office are once again subject to debate before this Assembly. Software and computer-implemented inventions were the talking points a few months ago. Today, in a far more serious way which affects the foundations of our moral principles and the essence of our humanity, biotechnology is the talking point.
Without doubt, European legislation, in failing to adapt and in allowing grey areas to exist in law, is partly responsible for the current situation, whereby permission has been given for human germ cells to be patented and opposition to a patent on embryonic stem cells has been rendered ineffective. This legislation has to be rapidly revised.
We cannot, however, completely exonerate the EPO from this affair.
It can never be repeated enough: human beings are not patentable; a human being, as a whole or in part, and whatever its stage of development, is not patentable. It is high time this was spelt out in a binding text.
. An emotional and simplistic approach must not be used to tackle the problems linked to human genetics.
The European Union cannot allow itself to fall behind its international partners and hold a number of areas for research in abeyance.
From the perspective of the great fundamental principles and the universal values that we stand for, it is crucially important entirely to rule out reproductive cloning and the risks of eugenics.
Yet, it is just as important to define what is feasible and acceptable to carry out in genetic research, particularly in the context of therapeutic cloning and stem cell research aimed at improving human health.
We know that the framework set out for patenting biotechnological inventions is a crucial platform for developing new types of therapy, which, for a large number of ill people, represent an unhoped-for opportunity.
.I voted against the resolution and all of the amendments tabled by the Group of the Greens/European Free Alliance and the Group of the European People’s Party (Christian Democrats) and European Democrats.
This text is an alibi, one extra element in a long drawn-out strategy that has no other aim than to put a stop to European funding of embryonic stem cell research.
There have been three targeted attacks in less than nine months.
March 2005: the Verts/ALE Group and the PPE-DE Group initiated a resolution on the trafficking in female reproductive cells taking place in Romania. Their only motive was to denounce cloning - including therapeutic cloning - and to demand that the EU cut off all funding for this research.
October 2005: 73 Members wrote to the President of the Commission on behalf of Parliament. For what reason? To attack – once again - freedom of research in Europe in the name of their beliefs, which, by the way, I do respect.
A few of us have set about replying to this letter, and a good 127 Members have made it clear to Mr Barroso that it is unthinkable for us to exclude Europe from a crucial area of research.
26 October 2005 and the third act carried out by these Groups: holding this resolution hostage.
By means of this obscurantist vote, 338 Members have decided not to give science any chance whatsoever. This is just one more disastrous sign for genome research and for million of patients in Europe.
. Mr McCreevy made it clear last night when speaking on this subject that he does not intend to respect the Directive prohibiting any human cloning when he said that even though reproductive cloning was excluded under the directive he left the door open for the possibility of therapeutic cloning.
In doing this McCreevy is once again giving "the two finger". This time to the Council of Minister and the Biopatents Directive.
"A. Council memorandum on the common position on the Biopatnents Directive states, at point 35, that:
'At (a) in paragraph 2, the Council replaced 'procedures for human reproductive cloning' with 'procedure for the cloning of human beings', since it thought the adjective 'reproductive' could be too restrictive. It was understood that the words 'human being' referred to human being from embryonic state'.
It would seem that Mr McCreevy is anticipating is ignoring the EU's existing Directives and anticipating the now defunct Constitution.
. This subject area is very complex technologically and morally, and while I have misgivings about some aspects of the resolution I believe that it does go some way to striking a balance between the need for research which could be hugely beneficial, and on the other hand the potential damage that this research could do to human life. I therefore broadly support the compromise that Parliament has reached today, but this technology will need to be kept under constant review.
Mr President, the Klamt report, which, we, I am sad to say, approved a moment ago, can best be described as a sort of naïve wish-list, and as a description of ideological, left-wing concepts that are totally unrelated to the real world.
Quite apart from the mandatory obeisance to the alleged blessings of the multicultural society – which, incidentally, bears no relation to what that society is doing to our cities and neighbourhoods – I am particularly shocked by the notion in this report that organised legal immigration to Europe could help address the enormous problems of bogus asylum applications, illegal immigrants and people-trafficking with which we are faced.
As I see it, the one is completely unrelated to the other, for it goes without saying that the people and professional categories that could qualify for temporary or permanent legal immigration or for work permits are not the same people or the same professional categories who overwhelm us with this immigration problem. Why, in fact, would the fight against illegal immigration suddenly improve if the only things that are hampering today’s fight were a lack of political will and courage and if, as a result, the bold measures that are so necessary in our countries are not forthcoming?
Mr President, I have voted against the Klamt report, which contains a list of proposals that fly in the face of the interests of our own people. It looks as if the European Parliament is, more and more, making a speciality of voting on texts of that kind. It is particularly short-sighted to again seek our salvation in new economic migrants. We should learn from our past mistakes.
The integration policy so far adopted in most, if not all, Member States, has largely failed. It follows that attracting aliens from outside of Europe would only exacerbate the problem. It is therefore high time that we, in our ivory towers, started to realise this.
– Mr President, ladies and gentlemen, first of all I must express my solidarity with Mrs Klamt, in view of the left’s unsuccessful attempt to sabotage the report in committee. As it is very clear that the amendments do not solve the problems and do not improve conditions for jobless immigrants, I agree with the rapporteur that mass regularisation is neither a way to control illegal immigration nor a way to recruit economic migrants; instead, it fuels marginalisation and widespread criminality.
Although the ambitious proposal to set up a European ‘green card’ system is worth endorsing, a policy making entry more flexible for seasonal workers or for those with fixed-term employment will generate a catastrophic, unmanageable situation. For immigration to be a source of prosperity and development, rather than instability, there have to be stringent procedures and criteria. In addition to the immigrant having a sponsor and being able to demonstrate the ability to provide for his or her own upkeep, I believe further guarantees are needed. A job must be a for a migrant to be admitted. Providing for derogations and exceptions is unacceptable.
I hope the Commission will submit a consistent, pragmatic proposal containing precise, non-arbitrary conditions. Economic migration provides an opportunity for a country, but it cannot be a panacea for all ills, from an ageing population to a labour shortage. That is why my group, the National Alliance or the Union for Europe of the Nations Group, abstained from voting on this report.
.I abstained on Article 6 of the Klamt report on a Community approach for managing economic migration because I believe that, although it is acceptable to allow Europeans and non-Europeans to vote in local elections, it is much less so to allow non-Europeans to vote in European elections.
During local elections, all citizens who have lived in a European country for a given period of time – for example five years, like in Belgium – have to be able to voice their opinions on their living conditions, the way in which their towns are developed, their children’s education and so on.
I should also like to see – again, like in Belgium – the right to vote granted to non-Europeans insofar as they make a solemn commitment to abide by what is laid down in the Constitution and in the laws of their host countries.
The own-initiative report is part of the process of setting up a European immigration policy in which one and the same procedure shall apply in all the Member States.
The June List believes, however, that the Member States themselves should be free to decide what form their policies on economic migration are to take and that it should not be for the European Parliament to lay down which rules are to apply in this area. We believe that economic migration needs not to be seen as a problem requiring harmonisation of the rules at European level. On the contrary, the Member States should deal with these issues independently. A Member State that, for example, wishes to permit generous rules for economic migration should be allowed to do so in accordance with the principle of institutional competition.
.  The report before us contains points that we endorse. For example, it calls on the Commission to ensure the inclusion of all provisions of the ‘International Convention on the Protection of the Rights of All Migrant Workers and Members of Their Families’ adopted by the UN General Assembly on 18 December 1990, and urges all Member States to ratify this Convention. Among other aspects that we welcome is the report’s condemnation of the way in which current EU policies concentrate on the punitive side.
The report contains some contradictory points, however, in the context of a migration policy that encourages the exploitation of human resources, especially the best qualified workers, from third countries. It also draws attention to the importance of clauses on migratory flows and compulsory readmission – in other words, expulsion – in the event of illegal immigration.
We also regret the rejection of proposals tabled by our Group, expressing our opposition to ‘temporary detention centres’ and to other measures denying immigrants their freedom, condemning the setting up of ‘temporary detention centres’ in third countries and condemning the political failure of the ‘quotas’, which have exacerbated illegal immigration and the precarious work status of these workers.
.This report, which is meant to be a response to the European Commission’s Green Paper on economic migration, is nothing but a long litany of dangerous and suicidal aberrations for the nations and peoples of Europe. Proposals demonstrating the greatest bias towards immigration and the developing world are littered throughout the report:
Granting non-European immigrants the right to vote in local and European elections; relaxing the measures allowing economic migrants to enter, and stay in, Europe; approving mass regularisations as a means of creating future prospects for illegal immigrants; launching awareness campaigns on the positive impact of immigration policies and including the history of migrations in school curricula; reaffirming immigrants’ right to large-scale family reunifications; allowing economic migrants to benefit from social security payments from their host countries after they return to their home countries; and, furthermore, doing away with bank fees for economic migrants transferring money from their host countries to their home countries.
Finally, the icing on the cake is that this report refuses to give priority to citizens of the European Union before turning to third-country nationals. It is always the same old story: preference is given to third-country nationals over European citizens.
.This report on managing economic migration is a web of lies, falsehoods and ideological bias. The wording is so excessive as to do a disservice to immigrants themselves by aiming systematically to encourage a policy of immersion at European level.
No national government whatsoever could present such a catalogue of measures without being sent to the opposition benches at the next election.
Mrs Klamt wants to go through European channels by keeping the people in the dark about the crime being committed behind their backs.
Fortunately, the Council, in its great wisdom, has held on to the principle of unanimity for all issues to do with legal immigration.
Only one example is needed to highlight the absurd nature of such proposals: ‘economic immigration can help in the management of existing migratory flows… and immigration has been proven to have positive effects on the labour market’.
This is obviously a falsehood: the more we let in legal immigrants, the more we will see an explosion in the number of illegal immigrants, who are hoping to have their status regularised one day in the near future, as in Spain and in Italy.
The European Parliament would be making a fool of itself and discrediting itself if it were to adopt such a report, which, if adopted, would draw to our borders millions of men and women enticed by the land of opportunity promised by our sorcerer’s apprentices.
Mr President, I would like to call on the Commission to provide the House with an explanation, but the Commission is unfortunately absent. Perhaps, though, your services might be so kind as to convey this to the Commission, which I would ask to do so in the course of this week. The reason for this demand is Commissioner McCreevy’s statement in the course of yesterday evening’s debate on the patentability of human cloning, a statement that finds no support in law. The Commission’s interpretation of this point is quite simply wrong and contradicts the protocol note of the Council of Ministers handed down by the Council when the directive was adopted. In Article 35 of that protocol note, it is stated quite clearly that it is not only reproductive cloning that is barred from being patented. The Commission, which is the guardian of the Treaties, cannot, in a speech by one of its members, give an interpretation that does not concur with the directive, that is false and that contradicts the Council’s protocol note.
It is, therefore, as a matter of real urgency that I ask your services to demand that the Commission rectify this, for if it does not there are sure to be consequences. Knowing that many other Members present in the Chamber take a similar view, I really do ask that this be clarified, that the clarification be forwarded to Commissioner McCreevy’s office, and that he himself, this week, should correct this error.
I am pleased to welcome a delegation from the Verkhovne Rada, the Ukrainian Parliament, to the official gallery.
This delegation, made up of nine Members of Parliament, is chaired by Mr Valeryi Pustovoytenko. They have come to Strasbourg for the eighth meeting of the European Union-Ukraine Parliamentary Cooperation Committee which will be held today and tomorrow.
I wish you and the whole of the European Union-Ukraine Parliamentary Cooperation Committee a very fruitful meeting.
The next item is the debate on the Council and Commission statements on the preparation for the next informal European Council.
The Prime Minister of the United Kingdom, Mr Blair, is with us for this debate and I would like to thank him in particular for the effort I know he has had to make to be here with us today. I believe it is a positive thing that, on the eve of the Hampton Court meeting, Parliament can hear directly from the President-in-Office of the Council his explanations of the purpose of this meeting. Thank you, Mr Blair. You have the floor.
. Mr President, colleagues, it is a very great pleasure to be with you this afternoon, here in the European Parliament in Strasbourg. Let me add my words of welcome to our colleagues from Ukraine. If we should ever feel lacking in confidence about Europe and its values, then the interest of people such as our Ukrainian friends should tell us that the values of Europe are strong and are much envied by so much of the rest of the world.
My purpose in coming here today is to report back on what we intend over these coming weeks to be the basis of the UK Presidency. I have with me Douglas Alexander, who is our Europe Minister, and after I have left he will stay to answer more questions – especially the difficult questions!
However, I shall be here I am pleased to say for at least an hour and a half to hear both your comments and to answer some of those questions myself.
I would also like to explain at the very outset how we want to take forward the Presidency over these coming weeks. On 23 June in Brussels, we set out an essential vision of how we should combat the challenge of globalisation. I think it is agreed generally in Europe that we need to get Europe moving and we need to get it moving in the right direction. The question is how we do that.
We now have an opportunity, both in the informal summit, which is tomorrow, and then in the formal summit in December, to set out that direction and put in place the specific policies to match it. So, over these two summits, our idea is first to agree on the right direction for Europe economically, then, secondly, to set out some new priority areas for European action and then, thirdly, on the basis and in the context of that, to get a budget deal in December at the formal Council.
I shall first of all come to the informal summit. This is what I want to come out of this informal summit. The first thing is that I want to get that informal summit to agree effectively on the Commission paper presented by President Barroso and the European Commission. That Commission paper is an analysis of the challenge of globalisation and how we meet it, both as Member States and as the European Union.
I have to say that it is a stark analysis, but it is the right analysis. It shows just how great a competitive challenge we have from the emerging economies such as China and India, never mind the United States and others. It shows how important it is we deal with the almost 20 million unemployed people in the European Union. It shows how we must make our labour markets less restrictive, how we have to make sure, in the field of research and development, innovation and other areas, that we catch up with the best practice in the world. It shows how in areas like energy – where after all we are going to be importing within the next few years something like 90% of our oil and gas needs – Europe has to up its game considerably, and it shows also the enormous demographic challenge that we will face, with fewer people of working age, more people in retirement, and more people therefore needing to work. As a result, issues such as work/life balance and how we allow people both to raise their families and to work in the workplace are all the more crucial.
The first thing we want to do at the informal summit is to get that paper agreed and make that the basis for the discussion we then have about Europe, its social model and its economic future. However, we also want to add some specific areas of future priorities for European work. I should like to mention some of those.
In respect of these areas of future work, we are also, as the Presidency, publishing some papers today from academics within the European Union on certain aspects of the challenge we face in each of those areas. Those will be published and available to Members of Parliament and people attending the summit tomorrow. But what are the new priority areas we should be thinking of?
First of all, there is research and development, and innovation. We need to make sure that more of the European budget is spent on those priority areas, because those are the future areas for the European economy.
We also need to coordinate better the way in which we work in these areas. We propose specifically a European research council that is the equivalent of the American National Science Foundation, that will support the funding of research and development projects and give us the chance in Europe to be forming the world-beating companies in the technologies of the future.
So, one major area for future priority work is research and development. The second area is energy and energy policy. I believe it is time to develop within Europe a common European energy policy.
For far too long we have been in the situation where, in a haphazard and random way, energy needs and energy priorities are simply determined by each country according to its needs, but without any sense of the collective power that we could have in Europe, if we were prepared to pool our energy and our resources. That policy should focus not on new regulatory barriers, but rather on obtaining a genuinely open energy market. It should deal with, for example, a properly integrated European Union grid. Already this is done on a bilateral basis between countries. Think of how much greater economic power and competitiveness we could have, if we were prepared to make sure that it was integrated on a Europe-wide basis.
Secondly, we, like other major countries in the world, should be prepared to enter into dialogue at European level with key suppliers of energy, to use our collective weight to make our voice heard. Thirdly, we need to be developing clean technologies, energy efficiency and coming to some common views at least about the possibilities and perspectives on issues related to areas such as nuclear power.
I thought certain things might get a mixed reception.
These are areas we need to work on in future.
The third area concerns universities. Let us be clear about the situation in Europe today. Our university sector is not competing in the way it needs to with America. China and India are developing their university sector in an extraordinary way. Looking not just at the spending of our tertiary education sector, but also where we are getting the value-added in the connection between business and university, we do not have anything like the same possibilities in Europe that they have in other parts of the world.
Our proposal is that we task the Commission specifically to report back to the European Council next year on the challenge facing European universities, how we compete with the United States, how we get more public-private partnership into sustaining them and more graduate schools linking business and the academic world across the European Union.
There is a fourth area I would like to suggest for priority work, and that is how we control migration, but also use it to boost the effectiveness and competitiveness of the European economy. We need both to make sure that we have the proper controls on illegal immigration at the same time as recognising that controlled migration can actually bring a benefit to our European economies.
One of the papers that we published today is a paper from a French academic, Patrick Weil, who has also been an adviser to politicians in France, which points out how, ironically, those countries that have opened their labour market to those from the accession countries – the accession ten – have actually benefited economically from that opening up. We need to take those lessons further.
The fifth area concerns the need to make far greater progress on what I might call the demographic or work/life balance issues. Now here it is not appropriate for the European Union to be engaged in substantial bouts of extra regulation and so on, but here is where the open method of coordination could work properly, in things like work/life balance, childcare and provision for people to be able to raise their family and work at the same time, in how we get the best practice in pension and social security systems across Europe. This would be sensible if we are looking at how we can modernise the European economy.
The final area of priority work concerns what was called by the European Commission the globalisation fund. I just want to make one thing very clear about this idea. The important thing about the globalisation fund is that it should not be a fund that protects companies that need to restructure, or failing companies, or one that bails out companies that cannot succeed. What it should do, however, is protect and help people in circumstances where restructuring has made them redundant or left them facing difficulties within the labour market. To take an example from the UK recently, where thousands of people were made redundant at the Rover works: we did not stop the restructuring, because, I’m afraid, it was economically necessary, even though tragic for the individuals involved. However, we provided real help with retraining, re-skilling and finding new jobs for the workforce in order to protect not the job but the individual. Such a fund, if it is done in the proper way, will help rather than hinder us in meeting the challenge of globalisation.
What we want to propose at the informal Council tomorrow is that we should agree the basic direction in the Commission paper and then, in the six areas of work I have just outlined, that we should set out how we can make progress in each of those areas in order to enhance the competitiveness of the European Union and also its social solidarity in helping people adjust to the challenge of globalisation.
In addition, tomorrow, arising out of the special Council that we had on 13 July, we want to propose measures for a counter-terrorism strategy in order to get agreement to those measures at the December Council. Those should focus on things like the radicalisation of people inside the European Union, the protection of our infrastructure and, in particular, how we exchange information and protection more effectively, how we retain that, how we get cooperation between the different security and police services inside the European Union in order to protect our people better and, as the Home Secretary, Charles Clarke, said to you when he was here in the European Parliament, we are happy to deal with this under the first pillar, so that it can be part of the codecision-making process.
If we can agree that tomorrow, then I believe that we have the beginnings, at least, of the right context in which we can get a financing deal.
In addition to these other issues, there are outstanding dossiers, and let me just say a word about those now. On the working time directive, I hope we can reach agreement under the United Kingdom presidency – we will certainly try to do that. In respect of the services directive, we know the position taken by the European Parliament; I still, however, hope that it is possible to get political agreement on the right way forward, because – and I say this in all sincerity – the services directive is a necessary part of completing the single market and it is important for Europe.
I decided to come to the European Parliament today and was unable to attend the British Parliament – this is a sort of reminder, so thank you for that!
I would like specifically to say – and this may get me into further trouble – to the President of the Commission, whom I congratulate on the work that he has done over the past few months, that Commissioner Verheugen’s proposals on deregulation are an important indicator that Europe is prepared to regulate where it is in the interests of its citizens, but prepared also to deregulate where it is necessary for our competitiveness.
This will be giving our Ukrainian colleagues an excellent example of what a modern democracy is all about!
When we come to the December Council, it is our intention to do our level best to reach a financing deal. I want to make it quite clear and I know from conversations I have had with Members from the accession countries that for all of us the European budget is important. As we know in Britain, there are major issues that arise in connection with it. However, we should remember – that is, we, the 15 Members of the European Union as was, some time ago – that for the ten accession countries, this is of fundamental importance to them. I acknowledge our responsibility, as the Presidency, to do our level best to reach agreement. I hope we can do that, whatever the particular level of the budget may be.
I would also like to make one other point. If we are to get a budget agreement – and I know that people want it in the European Parliament and they want it in the European Council, too – we will be in a better position to do so if we have agreed an economic direction and new priorities for work, and if those can then influence the outcome of that budget debate. That budget debate has to make a start in this financing deal, in reordering the priorities, and it has to be able – through the review process – to give us a forward perspective of a more rational way to spend the European budget in today’s world.
If we want our economy to meet the future challenges, at some point we have got to make sure that the budget is aligned with the economic priorities of our citizens and of our business and of our workforce.
Finally, on external relations, in respect of climate change you will know that we had successful agreements with China and India, as well as Russia, on the issue of how to take forward a proper dialogue on climate change. In particular, I would commend to you the coal demonstration plant with near-zero emissions that we have agreed with China for Europe to build. That could be an important signal for the future. I am perfectly happy, in response to questions, to say more about climate change in a moment.
In addition, we hope we can get agreement at the December Council on an Africa strategy. Europe can be proud of what we have done in respect of development, but the truth is we need to do more. We also, incidentally, for these reasons hope to secure a successful outcome to the WTO negotiations in Hong Kong.
On the question of defence, it is just worth pointing out that, when we began the process of European defence, people were very sceptical. Today we have nine different European missions around the world undertaken by European forces and that shows that European defence can indeed work. Of course, we have had the accession negotiations with Turkey and Croatia opening. Our aim therefore is to get the following things done: agreement on a new economic direction; new priorities for European work in areas like research and development, energy, universities, migration, demography and so on; and a future financing deal that is fair, begins to address those priorities and gives the future prospect of being able substantially to reorder the European budget. We also want a set of conclusions in the area of justice and home affairs that allows us to combat terrorism and illegal immigration, whilst taking the benefits of proper managed migration. We want to take forward our defence, particularly the common defence policy, in areas like strategic airlift and air-to-air refuelling.
We want to get clear conclusions in December on a development strategy for Europe in respect of Africa and to make sure that we keep to a strong process of change in order to combat greenhouse gas emissions and the environmental challenge we face.
We came to the point a few months ago where, as a result of the ‘no’ votes in the referendums, there was a sense that Europe was in paralysis. If we want to get Europe moving again and in the correct direction, then we have to agree both what that direction is and the specific measures to get us there.
If we are able, in the course of these next few weeks, to offer at least some explanation and answers to our citizens on how we meet the challenge of globalisation, how we provide greater security in an era of global terrorism and mass migration, and how we can have a foreign policy that uses Europe’s collective weight for the benefit of the citizens of Europe, then we will at least have made a start on putting Europe back together again, on the right track and moving forward.
No one Presidency can achieve all of that, but if we can achieve what we set out here, I think it will be significant.
I came here today in order to report back both on what we had done and what we intend to do over the next few weeks. I can tell you we intend to report back again and make sure you are kept constantly in touch with the deliberations within the Council.
If I may end on this point, it is important that we make sure that, in addressing these challenges, the European Commission, the European Parliament and the European Council work together and work together closely. That is our desire. As is obvious from the debates you have and the debates we have with you, we are not always in agreement. But to return to the point I made at the very beginning, it is also obvious from those up in the gallery watching our proceedings that Europe has an immense amount to be proud of and it is time we showed our citizens that the next fifty years can be as good as the last.
. Mr President, Mr Blair, ladies and gentlemen, the informal meeting at Hampton Court will, I hope, be an opportunity to hold a genuine debate on the economic and social challenges confronting Europe. I hope that it will not only be a debate, but also – as the President of the Council, Mr Blair, has just said – an opportunity to make decisions about the path to follow in the future.
Last week, in Brussels, I presented to you the decisions that had been taken that very day by the Commission for the benefit of the Hampton Court Summit. I will not go back over that presentation. I will just point out that, in addition to a document on the economic and social challenges linked to globalisation, the Commission has also approved an initiative aimed at restarting negotiations on the financial perspectives and has contributed to a political agreement that we consider to be necessary and urgent.
I should like to thank you for the support you have given to the document prepared by the Commission and I want to reaffirm in this Chamber, before you and Mr Blair, that we want to help find a solution to the budget issue, because if we truly want to show that Europe is moving forward, then we need to have a decision on the financial perspectives.
In Europe, as we know, there have historically been high levels of prosperity, social cohesion and environmental protection, and a high quality of life, compared with other regions in the world. However, it is also true that there is a lack of social justice. Today, there are 19 million unemployed in the Member States of the Union. The gap between rich and poor is too great.
In many of our large towns, we have serious problems relating to integration, which require emergency measures. The truth is that this situation is in danger of worsening in the face of the simultaneous challenges of an ageing population and of globalisation. Without doubt, globalisation creates great opportunities, but it also threatens certain sectors of our Europe.
One thing is certain: maintaining the status quo is not an option. There is an urgent need for reforms to be undertaken and for Europe to be modernised. If we want to retain our European values, then we have to modernise our policies. That is why we are proposing ambitious reforms by emphasising the need to avert two dangers.
On the one hand, there is the danger arising from those who believe that Europe is only, or principally, a market. They are mistaken, because an enlarged Europe – the Europe of 25, and more than that in the future – has to rely on a structure of social cohesion and political coherence, both internally and towards the outside world, if we want to support this project. We must never take for granted our great European project, but we must fight each day to strengthen it.
On the other hand, there is the danger arising from those who believe that it is possible to make Europe a power at the same time as there are 25 micro markets for energy and 25 micro markets for services. If we want to make Europe a genuine power, then we have to fully implement the internal market. Our competitiveness in the globalised world depends on our doing so.
I believe that the European Union has a central role to play in pushing forward these ambitious reforms and the modernisation of our social systems. Success depends on getting the right combination of action at European and national levels. We need to make full use of all the instruments at our disposal: legislation, as Prime Minister Blair said, and we are pushing for better regulation. There are cases where we need more legislation and others where we need less bureaucracy and less legislation. We cannot deliver the future European Union budget without the instruments, along with multilateral surveillance, shared experience, and all the mechanisms that we have at our disposal. The Commission’s executive powers, the right of initiative of the Commission, the effective use of competition rules: we have the instruments to complement and to add value to – not to replace – what we do at national level.
At international level, too, Europe is the right level for action. Let us be frank: even the biggest Member States in our Community do not have the leverage to manage globalisation or to speak exactly on the same footing with other global powers. We are a successful example of globalisation on a regional scale. Our deep integration, our common policies and our shared values give us an added strength that no individual Member State can claim.
That is why, in order to tackle poverty around the world, to project European values worldwide and to negotiate in the interests of our Member States, it is better to reaffirm clearly that we need a strong European dimension. I state very clearly: we need now, more than ever, a strong European Union in this globalised world.
These instruments are mutually reinforcing; they depend on each other for success. In the paper that the Commission prepared for the informal summit, we put forward some lines of action. Let me underline some of those aspects.
First, the creation of the globalisation adjustment fund to cope with the consequences of globalisation on those people who, for instance, are affected by restructuring. As Prime Minister Blair said – and it is precisely the original idea of the Commission as well – the purpose of this fund is not to protect firms that are not competitive or not economically viable, but to help people. At the same time as we are in favour of opening our economies, we should show that we also care about people. People are not statistics. We have to have an active policy to meet their concerns and aspirations.
I am very thankful to Prime Minister Blair for the support he has given to this fund.
We have also identified some areas where the partnership between the Commission and the Member States can be further explored and strengthened – areas which primarily fall within the Member States’ domain, but where the Commission can play a major role, either as an honest broker, a catalyst or as a focal point of benchmarking, of mutual surveillance, of collective action. For instance, as the Prime Minster said, and as we have said in our paper, we are in favour of a common approach at European level on energy. I will add just one more to the very good examples he gave: the important area of bioenergy. I believe we can do much more in that area, bringing together the fields of environment, agriculture, research and the funds we already have at our disposal. So there is a possibility of work between the European institutions and the Member States.
Another area is research and development, and we hope to get the funding necessary for that to have some action at European level because we need that dimension. We need to ask ourselves why the best minds in Europe, and also in China, in India and in many parts of the world, go to study in the United States when we know that the best universities were founded here. Universities are a European creation, so why are they going elsewhere when they could be here? We also need to complement action at national level with a European action for universities, for research and for innovation.
Finally, the Commission is ready to present to the European Council a roadmap setting out the path to a modern Europe capable of delivering economic prosperity and social justice.
So my message to the summit will be clear: if we want to keep our European values, we must modernise our policies, and it is better if we do that together. We should call for a personal commitment from all European Union leaders. We, the European institutions – Parliament, the Council and the Commission – have to do it together. Also the Member States, regional and local authorities and the social partners – we have to work for this change. I know change is never easy, but let me tell you: inaction is much worse and much more costly. If we do nothing it will be much more painful than if we change now with our values and with our determination.
I think that Hampton Court should also provide a positive message to our citizens on the role Europe can play in the world in terms of security and the projection of our values, be it in terms of development aid or the management of globalisation. It is important that we also define this new role of Europe in the world.
I hope that our discussions tomorrow will allow a consensus to emerge on the scale and urgency of the challenges we face and the need to move ahead. I think this consensus, this common vision, is necessary. This new consensus is necessary to reconnect Europe with its citizens and also to prepare the ground for further progress in our European project.
This consensus and this sense of urgency are necessary to reach agreement on the budget and the Financial Perspective, hopefully, by the end of this year. I thank Prime Minister Blair for the renewed personal commitment he gave to these goals here today. It is difficult, but it is possible and it is necessary. The task of responsible politicians is to make possible what is necessary. That is why we are now working very hard. We have been working very closely and very intensively with the UK Presidency. I want to thank Prime Minister Blair and all his staff for the very competent work they are doing and I want to reaffirm to you, the European Parliament, and to Prime Minister Blair, that we will be working hard to ensure the success, not only of tomorrow’s summit, but also of the December summit, so that we have Europe on the move again.
. Mr President, Mr President of the European Council, Mr President of the Commission, ladies and gentlemen, I address you, Mr President of the European Council, quite deliberately as such and not as ‘Prime Minister’. While it is thanks to the office of Prime Minister that you hold the presidency of the European Union, you are there not to defend British interests alone, but rather those of Europe as a whole, and it is by the way you do that over the coming weeks and months that we shall judge you.
This debate is being held at the right time and in the right place. Tomorrow, you and the Heads of State or Government will be meeting in a palace, in – as befits such as they are – distinguished surroundings. I hope that the name of Henry VIII is not a bad omen and will not have a baleful influence on the future of Europe. While it is common knowledge, Mr President of the European Council, that neither you, as Prime Minister, nor your party, belong to my – our – political family, I would like to give you a great deal of credit for being here today, here in the European Parliament, among the representatives of the European people. It is tomorrow, then, that the Council of Heads of State and of Government meet, and that gets the sequence of events right: first, the European Parliament in Strasbourg and then Hampton Court Palace on the outskirts of London.
We wish you success, Mr President of the European Council, in re-establishing trust among the 25 Heads of State or Government. Your presence here today does indeed help to build trust, for all three European institutions are present. I will also say by way of appreciation that, tomorrow, the President of the European Parliament will be present throughout the day, and that too is something new. It ought, in future, to be taken as read that the President of the European Parliament should take part in all the meetings of the European Council. If you can make this a well-founded tradition, then you will be doing European democracy some good.
We wish you success in making clear, tomorrow, our desire for a strong Europe in one world, by which I mean that we may not detach Europe from the world; on the contrary, this Europe of ours must help respond to the great problems of the world. One thing, though, is clear, and that is that we would be able to cope with none of these major problems were it not for the European Union. Europe may well not be the solution to all the great problems, but we will be able to solve none of them without the concerted action of Europeans in the European Union.
Globalisation affects not only the economy, although that is what everyone talks about. Globalisation is, of course, an economic process, but, at its heart, it is about the fact that we are one world, and that represents a challenge – intellectually, morally, culturally, politically and, of course, in economic terms as well. If handled in the right way, globalisation has something very positive about it. What we are and what we do is underpinned by human rights and human dignity. Countries like Cuba or the People’s Republic of China will, in future, no longer be able to say that what they do – if anything – about human rights is a merely domestic matter. On the contrary, what globalisation signifies is human dignity for everyone on this planet, whether they be Americans, Europeans, Chinese or Cubans. Human dignity is shared by all; that too is part of globalisation.
Nowadays, everything is interconnected. This morning, a colleague told me that the Commission, which already works very well with the WTO, could well become even more involved in it in terms of its presence on its committees. I cannot pass judgment on that, but that is what I have been told. The fact is, though, that what goes on in the WTO is not just about economics, and I would like to give an example of what I mean by that. I have made many visits to Morocco. If you walk through the streets of a Moroccan city, you will see a lot of young people, and that is of course a very good thing, but, if these young Moroccans are denied opportunities, if we do not open up our market, even to agricultural products – that can be done only step by step rather than overnight – then these young people have no opportunities in their own country, and they start knocking on the doors of Europe, as we see them doing in Ceuta and Melilla. That is why the World Trade Agreement is a profoundly human issue rather than just an economic one, and in addressing it we must take our political and moral responsibilities seriously.
There is now talk of a fund, and our group asks that we take another, very careful, look at that. At a time, many years ago, when I was involved in the Committee of the Regions, there was restructuring going on in the steel sector, and Europe helped with that – not by means of maintenance subsidies, but by means of educational measures. It is of course possible to envisage something similar being done for those industries that find themselves in difficulties as a result of deregulation and globalisation, which would involve these funds being used to run retraining schemes. The money to do this is already there in the European Regional Fund, and it is for that reason that I ask that we take another, closer, look at this option.
That there is a need for flexible labour markets is not a matter of doubt. There is also a need for bureaucracy to be reduced. Thank you, Mr President of the Commission, for putting before us a good proposal as to how this might be done.
I ask you, Prime Minister – not in your capacity as Prime Minister but as President-in-Office of the European Council – whatever you decide tomorrow, not to take any formal decisions. But, whatever you might prepare to decide, in working groups for instance, you must include the European Commission. We will not allow an intergovernmental process to decide the future of Europe; we want the institutions of Europe to be involved in the whole process of the development of Europe.
I regret to say that my speaking time is up. You are a good communicator – everyone knows that. If the results of your presidency at the end of 2005 are equal, in terms of quality, to your communications skills, then we will be very satisfied. We will then give our final answer in December or January. I wish you much success, which, if you achieve it, will be success for us all.
. Mr President, ladies and gentlemen, the President of the Council mentioned in his speech that discussions at Hampton Court tomorrow will touch on the combating of terrorism, and so I want to start by saying something about 7 July.
The 7 July attacks in London were attacks on European civil society. They were attacks on the British people, but they were more than that; they were attacks on all of us. That is why your response – not only as the Prime Minister of the United Kingdom, but also as the President of the Council – was a response on behalf of us all. The Labour government’s response, with an appropriate combination of rigour in public security and dialogue with the people, was the right one. It was one of the successes of the British Presidency of the Council, and one for which I want to thank you.
When, though, tomorrow, you discuss the European social model, you and the Heads of State or Government will be discussing a social model that has been developed progressively in Europe over a period of 50 years since the end of the Second World War. At the heart of this development was the consistent coupling together, for the first time in economic history, of economic and technical advances with social progress. All economic and social growth went hand in hand with more social rights and greater social stability. That is the formula that has made the European social model such a success.
Now there are more and more so-called economists, even at governmental level, who have been telling us for years that further economic and social progress is conditional upon the destruction of social cohesion, with lower wages, longer working hours, and fewer rights for workers and trade unions. To that we say ‘no’, for it destroys the European social model. That is the path that Commissioner McCreevy has mapped out, and we ask you, tomorrow, to close it off.
You are right to say, Mr President, that the European internal market and its development present us with a great opportunity. Yes, of course, we want the free movement of services, but what we do not want is the free movement of social dumping in Europe. If the country of origin principle is to be used as a means of wrecking social standards, then that is not the services directive that we want to see.
The market produces many things, but solidarity is not one of them; that we have to create for ourselves, and it is above all a task for the states. We, here in the European Parliament, must help them to do that.
That, too, is what those who elected you expect. While Mr Poettering has had something to say about a lot of things, he has not had much to say about the summit that awaits you tomorrow. With that summit in mind, Mr President of the Council, I have something to ask of you: it is that you should ensure that the summit focuses on what the Commission has given us as its theme, on the fact that the fundamental precondition for a successful economy in Europe is not the destruction of social cohesion, but rather the truth that the profits that businesses make are a good thing because that is what businesses are there for, but that those, namely the workers, whose labour earns the profits, must benefit from them and keep decent jobs with decent incomes, from which they can feed their families. If that is the goal of the European Union, Mr President of the Council, then we Social Democrats stand side by side with Labour.
. Mr Blair, when you outlined your vision for the UK Presidency back in June, you challenged Europe’s leadership to get its policies right for today’s world: to reconnect Europe to its citizens, its citizens to the demands of a global marketplace, and its politicians to Europe’s priorities. Yet, six months on, as your reception here has demonstrated, many cannot, or will not, think beyond the terms of Liberal Europe versus Social Europe.
Let me be clear. Over 90 % of the eurozone’s GDP is from countries whose social costs are too high. This poses a danger to our economic future. Yesterday’s solutions are no longer an option.
It is time to realise that globalisation is not for tomorrow but today. It harbingers huge opportunities for wealth creation and intercultural exchange, but also cross-border challenges like migration, climate change and internationally organised crime. It challenges our social welfare state, and the German model, which seemed to work 20 years ago, no longer does. As my German friends tell me, it is .
If the European Union is to prosper in a global community, we must combine reform of expensive social models with a new determination to build a single market for goods, services, capital and labour. With more invested in research, innovation and education, the single market delivers the wealth which pays for our social policy. It is not an economic and social Shangri-La, sheltered from all the pressures of the world, but it caters for a common response to a common challenge.
Let us go on to build the common policies in energy and home affairs of which you speak. The United Kingdom opposed these in the European Convention, and we welcome your change of heart. Many on the Left, particularly in this Chamber, perceive reform of welfare systems and market-opening as threats. But, as my colleague Bernard Lehideux pointed out last week, a free market economy and social solidarity can go hand in hand. Indeed, if economic Liberalism is complemented by Social Liberalism, we can offer our citizens the security, prosperity and opportunity they expect.
It is neither the American way nor the Gallic way. It is, perhaps, the Third Way, which Social Democrats seek but have not found. Because, as Richard Crossman warned you years ago, the problem with too many on the Left is not that they lack ideological maps for the new territory they are crossing, it is that their leaders believe that experienced travellers no longer need such maps.
President-in-Office, I do not envy your task at Hampton Court. But do not give up. The European Union is not only capable of reform: it yearns for reform. What it needs from the Presidency is leadership. Leadership must consist of more than the occasional good speech, as the British Conservatives may soon come ruefully to reflect.
The time has come to lead from the front. The success or otherwise of the UK Presidency will only be fully assessed in December. You must convince the doubters that under your leadership Europe can live up to the high expectations you set for us.
That means high ideals. What are your ideals for Europe, Mr Blair? Abandoning ideology and trusting focus groups to get a government re-elected is not leadership. It is followership. Ideology gives us the moral fibre to take difficult decisions at home and stand up to thugs on issues of human rights abroad, giving us a foreign policy we can be proud of, not ashamed of; making us proud to be Europeans.
Your difficulty, I suspect, is that some Member States doubt Britain’s solidarity. They see the UK like that explorer in the jungle who, when the band of explorers froze at the sight of a tiger ready to pounce on them, slowly took off his jungle boots and slipped on a pair of running shoes. To the colleague who whispered, ‘you must be mad, you’ll never outrun a tiger!’ he replied, ‘my friends, it’s not the tiger I have to outrun.’
If Britain were in the euro and fully in Schengen to show solidarity, its authority and influence would be greater.
Mr President-in-Office, you have today confirmed your skills as a performer and a charmer, qualities that you might teach to some of our friends, my fellow countrymen, on one of your many visits to Italy.
These skills of yours do not, however, make up for the fact that the great Summit on reviving the European social dimension now seems to have been downgraded to an amicable chat among friends on the most disparate subjects, particularly economic reform and competitiveness. Conversely, you still do not want to discuss the common energy policy, which is already contained in the Constitution, although its only use now seems to be to revive the old nuclear debate. I think you could have chosen something better to bring Europe closer to the people.
Let us be clear, if you drop the country of origin business, I think we can have a deal, or at least we can start to discuss it and have a deal. If you want to do that, let us try to discuss it. If you do not want to drop it, I think it would be very difficult to find an agreement with this Parliament. I believe that in any case, even if you are trying to get a political agreement in December, you might have to wait a bit before claiming victory since we do not vote until January.
Mr President, Mr Blair, ladies and gentlemen, it is not enough to say that we need more research and more innovation, but in my view we need to determine the subjects and direction of this research. Mr Blair, we should really like you to tell us what feasible concrete proposals you have to enhance Europe’s competitive potential in the fields of renewable energies, environmental technologies and energy efficiency – other than nuclear power or protecting the chemical industry giants, of course. That would help us to achieve a real synergy between the strategic economic benefits and the environmental challenges posed by globalisation.
In your speech and the Commission’s we noticed a lack of any clear proposals on the international dimension of the battle for the European social model, or a strategy to promote on a global level those values of solidarity, democracy, human rights and health that everybody says they want to uphold.
Mr Blair, we do not believe that there is a plan D or a plan B that can work. The real, true turning point for social Europe – and for Europe plain and simple – would actually be when you abandon the terrible idea that the European project can be revived by cutting the Union’s budget. It is on that point that we really would like you to change your mind.
. Mr President, Mr Blair, Mr Barroso, the speech made by Mr Blair in June included at least three indisputable observations: firstly, that a serious crisis of confidence exists between our fellow citizens and the European institutions; secondly, that the idea of Europe’s having led 20 million people into unemployment needs to be changed; and, thirdly, that it would be useful to start a fundamental debate on what the European social model needs to be today. Everything is fine up to that point.
On the last point – the social model – the British Prime Minister even appeared to have a recommendation to make to the whole of Europe, which he himself embodies in his own country. Is it not the case that unemployment in the United Kingdom has been reduced to 5% of the active population? Such a success story deserved to be examined in more depth. What is therefore so special about this Blair model, given that the priorities of the UK Presidency are in perfect harmony with those of the entire Union? What could be more Blair-like, in actual fact, than the action plan of the Lisbon Agenda, revised in 2005?
Yet the fact is that, in the United Kingdom, unlike in other Member States, the majority of these reforms have already been, or are due to be, carried out in full. It therefore seemed a good idea to my group, before the extraordinary meeting at Hampton Court takes place, to discover how this pilot experiment carried out by a 21st century liberal Europe is assessed by those it affects most – the British themselves. We therefore listened for two whole days last week in London to what members of the main trade unions, members of feminist movements, members of Parliament from the Labour Party and employees of British universities had to say. The least that can be said is that what we learned does not lead us to believe that this type of model might enable the Union to overcome the peoples’ disaffection with Europe.
Turning our attention, now, to the matter of employment. Our speakers listed the numerous devices used to bring down unemployment figures. Hence, the United Kingdom has more than two million people classed as suffering from long term illness and others classed as being unable to work. As if by chance, only 2% of people are classed as unable to work in a well-off town in the south of England, while in the poor region of South Wales, the equivalent figure is 32%. Our speakers also told us that there is a enormous lack of job security, particularly for women, three-fifths of whom work part-time in underpaid jobs with no prospects, while the men suffer some of the longest working hours in Europe.
The extent of poverty was another aspect of the situation highlighted by our British friends. In addition to a large number of unemployed and working poor, one female pensioner in four lives in poverty in the United Kingdom. Child poverty has even reached the staggering figure of 54% in inner city London.
On the subject of public services: although no one denied the increase in spending that has taken place over the last three years, we were told – and I quote – that the benefits offered, and methods used, in the public sector have been modelled on those of the private sector, with profitability as a concern. Ten thousand hospital beds have thus been done away with in the last eight years. Summing up the general feeling, one researcher told us that, in our society, citizens are all too often left to their own devices, faced with market forces. Go on, laugh, ladies and gentlemen, I am talking about what the representatives of the social forces in the United Kingdom told us. Go on, laugh.
On the other hand, a wonderful breath of fresh air of humanity came to us from our meeting with the trade unionists who organised an illegal solidarity strike this summer at British Airways involving the 800 male and female immigrant employees of the US sub-contractor Gate Gourmet, all of whom had just been made redundant so that their jobs might be filled by other, less costly, employees. Together they fought back and won, and dignity too prevailed.
Mr President, it is our conviction that the notion of the European social model is too precious to be tarnished. It does not sit well with the cold and detached laws of the market. When people finally sit up and take note of this obvious fact, then, and only then, will Europe fare better.
. – Mr Blair, in your speech here in June I could scarcely believe what I was hearing. You said that the people were blowing the trumpets around the city walls, that unemployment was 20 million and that productivity rates were falling behind the US, and you pledged to peel back bureaucracy, which was music to eurosceptic ears.
Perhaps that is why you have chosen Hampton Court for the summit tomorrow: Henry VIII was, after all, the first English eurosceptic. So what has happened since? Well, the Commission announced it was going to stop 68 new laws, and then yesterday we were told that a further 200 pieces of legislation would be repealed over the course of the next three years. So it all looks rather encouraging. However, the truth is that it is all window dressing; it is a game of smoke and mirrors and the clue was Commissioner Verheugen’s comment that better regulation is not deregulation. The European Commission will not give up its power; there will be no real economic reforms.
Since 1497 the British Parliament has made 25 000 laws. Since you became the European Council President, no fewer than 2 500 legislative instruments have been passed. Unless you can find your way out of that maze at Hampton Court tomorrow, this will be your legacy and proof that Europe is not working!
. Mr President, I would like to thank the Prime Minister for meeting with us again today. I would also like to thank the President of the Commission for being with us.
Having listened to some of the contributions from both the Prime Minister and some of my colleagues as presidents of groups, the situation could be summed up in words such as ‘meeting the challenge of globalisation’ and ‘exploiting the opportunities that it brings’. In reality, when we look at what we have to deal with at the forthcoming European Council informal summit, there should be four guiding principles towards that: solidarity, generosity, responsibility and capacity.
The solidarity in question is to ensure that there is protection not only of the social model, as we see it, with the basic tenets of what that social model should contain, but also that there is solidarity with our fellow Member States and those who require the most income now and the most transfer of wealth to assist them in the redevelopment and upgrading of their infrastructure, systems and markets.
There should be generosity, by the richer and larger Member States, towards the smaller States to ensure that they are protected and are given the opportunity to exploit these new advantages.
There should be capacity, to ensure that we can deliver on behalf of our citizens, because whatever ideology you speak of, whatever ‘-ism’ you want to put to it, the real test of political work, the real test of new legislation, is about improving people’s lives on a daily basis, making sure that the lives of the ordinary man and woman on the street are better, that they have employment, social security, a proper health service and a proper education service. These are the real issues that should face us as we go forward.
Finally, we should put the negotiations on the financial perspectives into a smaller context, because – whatever the percentages involved – the responsibility, the capacity, the generosity and the solidarity that I spoke of are equally as important in that area.
But let us not overturn an agreement on the common agricultural policy that was made in 2002. Let us ensure that we do not drive against one section of society for the so-called benefit of other sections of society. Farmers and agricultural workers have had a difficult enough time up to now.
I say to you, Mr Blair: Be strong, be firm, be true, but most importantly of all, be not afraid. To paraphrase George Bernard Shaw: some men see things as they are and wonder why; I dream things as they should be and say, why not?
Mr President, as the first British Conservative to speak today, I should like to welcome the Prime Minister to Strasbourg. It is good to see you, Sir.
Like your predecessors, John Major and Margaret Thatcher, you came to power determined to set aside the legacy of British ambivalence towards the EU. Yet, like them, you soon came up against the hard knocks of reality. Like them, you were forced to realise that the aspirations and ambitions of the EU are entirely contrary to British interests.
You were welcomed in 1997 by European leaders, who believed that you were the man, finally, to bring Britain into the heart of Europe. Yet you never dared to face down the hostility of the British people towards the euro and now you never will.
Your offer of a referendum on the EU Constitution torpedoed the whole project; it led directly to the French referendum and to the ‘No’ votes in France and Holland.
Last June you made a very successful speech in this Chamber, yet your Presidency has run into the sand. You have little or nothing to show for it. You are here to survey the shattered wreckage of your broken European dreams. Your own Labour MEPs have opposed your modernisation agenda at every turn, notably on the working time directive. It may be New Labour in Westminster, but it is old Labour in Brussels.
So I should like to offer you a positive and constructive suggestion: depending on the outcome of the current Conservative leadership contest, it seems very likely that Conservative MEPs will leave the Group of the European People’s Party, perhaps as early as Christmas. It is too leftist and federalist for most Conservatives. For your part, you must be sick to death of the old-fashioned Socialists of the PSE Group, so why not pull your troops out from the PSE Group and apply to join the PPE Group? I am sure that the PPE leader, Mr Poettering, will look very favourably on your application. After all, Mr Poettering is about as New Labour as they come!
. Thank you very much, Mr Helmer, for those constructive thoughts. If indeed you are the future of the UK Conservative Party, we look forward to a long term in office!
Let me try and respond to the points that have been made, and, as Henry VIII said to his wives, ‘I will not keep you long’!
If I can begin, first of all, by welcoming very much what President Barroso said; obviously I agree strongly with it. The Presidency and the European Commission have been working carefully on the Commission paper that is the subject of our meeting tomorrow. I shall try to deal with some specific points and then come to one general point.
In relation to what Mr Poettering was saying, I agree entirely with the point on the WTO; it is very important, and everyone understands we cannot get immediate change fundamentally to the common agricultural policy, but it is important we get a forward perspective of change. In respect of the fund, I think we are in agreement: if this fund is about helping people cope with the consequences of globalisation, that is a good thing. If it is simply about propping up companies that have failed, that is obviously not something we want to do. But it is very much the former and not the latter.
Secondly, in relation to what Mr Schulz was saying: first of all, can I thank you very much for those words about 7 July and the terrorist attacks in the UK. It means a lot to my country to have you say that; thank you.
In relation to the social model, I hope I can answer some of those points in a moment, but I would say again, right at the outset, that we should never destroy social solidarity. What we should always do is make it relevant for today’s world. That is the purpose of what we are doing.
In respect of the point that Mr Watson was making: I agree that I do not think it is choice between a liberalised Europe and a social Europe in that stark sense. I hope that the Commission paper and the new areas of work that we are proposing can get people out of feeling that they have to choose so starkly between the two.
Ms Frassoni, – that is about the limit I am afraid! You asked at an earlier meeting and again today about the areas in which we would cooperate in research and development. I said to you then that biotechnology is one very clear area. This is a major area for the whole development of healthcare and for business in the future. Europe should be a leader in biotechnology, and if we are not careful we are going to be overtaken even by countries like India.
Environmental technology is another area. I want to give one example that I think people would have been deeply sceptical about 20 or 30 years ago. It took some imagination from people at that time to put the concept of Airbus together. Over these past few years, we have gone from a position where Boeing was literally completely dominant in the market to a situation where Airbus today is a European venture of which we can be proud and which is competing with the very best anywhere in the world.
Sometimes it helps if we pool together in Europe our research, our development and our innovation across Europe in order to get the scale of challenge that we need implemented. If we are able to do that, and if we are able to meet the scale of the challenge in the way I have suggested, I think, in other areas, too, we can develop world-beating companies across Europe.
Mr Wurtz, I do not know who your interlocutors were in the UK, but I will give you some new ones when you come next time, if you do not mind! Let me just say to you, in respect of unemployment, that we have two million more jobs in the UK. The New Deal for the Unemployed is the biggest programme of any country in Europe to tackle unemployment. We were the government that introduced for the first time, in the teeth of Conservative opposition, a statutory minimum wage. We have the working families’ tax credit and other help for the low paid. We have lifted 700 000 children out of poverty and two million pensioners out of acute hardship, and our public services have meant that we have the best school results, and falling hospital waiting lists, for the first time in 20 years. That is a very good social record.
However, I have to say to you that it has always been my experience in politics that at a certain point there are parts of the Left that join forces with the Right to decry modern progressive governments.
Mr Farage, you talked about Commissioner Verheugen’s agenda for getting rid of redundant legislation and, as far as I can make out, you actually applauded what he was doing but thought that he had used the wrong terminology. I do not really care what terminology he uses, but it is important, when the European Commission is getting rid of unnecessary regulation, that there is a place, as I said to you in our meeting earlier, both for better regulation and deregulation. Sometimes, Europe needs to regulate, and then it is the correct thing for Europe to do. But Europe should only regulate where it is necessary and Europe should not interfere in areas where it is unnecessary. I think that is the right position for us.
Mr Crowley, I heard what you said on the common agricultural policy. Again, I understand. Of course we are not saying we can change the whole system overnight; what we are saying is that we should in the future have a different perspective for reform.
I want to finish on this point: there is a responsibility on the UK Presidency and the Council; there is a responsibility, of course, on the European Commission. There is a responsibility also on this body, on Parliament, and our common responsibility is this: at the present time, the real danger that we face in Europe is that our citizens and our people are increasingly perceiving globalisation as a threat. However, globalisation, if we are intelligent about how we handle its consequences, is not a threat: it is an opportunity for us.
Yes, it is true that, when you go to China and India, you are struck by the sheer size of the scaling-up of their industry and their business. Incidentally, it is no longer true that China, India and other countries like them are competing on the low-value-added goods and services. They are now competing at the top end of the market as well – it is true. That does not just apply to China and India, incidentally. There are countries such as Vietnam, for example, that a few years ago people thought of in a completely different context, but today it is an emerging economy. All of this is true. It poses a huge competitive challenge, but it also poses a huge competitive opportunity for us because those countries are going to need financial services; those countries are going to need technology; those countries are going to be importing goods as well as exporting goods.
We have to have the confidence in the European Union to overcome that competitive challenge. It is not a question of abandoning social solidarity. If we end up having the debate in those terms, it will lead absolutely nowhere. No one is going to believe that it is right for the European Union to abandon its social dimension. I support the social dimension in Europe, but it has got to be one that enhances our competitive challenge for today’s world. Why? Because, if our businesses are not succeeding, if our workforce is not competitive, if we do not put people back into jobs, what is the social dimension? It can only be a true social dimension if it enhances the prosperity, the living standards and economic future of our people. That is what this debate is about.
So, of course, in the modern world, with the single market being completed, it is true that there will be competitive challenges as our markets open up, but there will also be opportunities. Yes, it is true in today’s world that there will be delocalisation; that will happen. However, we can re-train, re-skill. We can give people support in finding new jobs. We can, for example in areas such as work/life balance and the social security systems, find new and better ways of supporting people.
This is not a process about abandoning the social dimension of Europe; it is a process that is about change. And change, after all, is what the European Union has always been about. The European Union should be the institution, above all, that can be confident about changing. It was change that led to the European Union. It was change that led Europe, in the wreckage of war, to decide that its future was going to be different to its past. Look what we have today: countries living and working together in solidarity.
The answer to anybody – British Euro-sceptic or Euro-sceptics from other countries – is ‘look at this Parliament today, the different countries that are here, the accession countries freed from tyranny and dictatorship, here, as part of this Parliament’. Why should we not be confident?
Yes Sir, and your country is now in the European Union thanks to the strength of Europe!
Of course, we can make this competitive challenge work for us. We, in Europe, who have managed to overcome war and disease, who have created 50 years of prosperity – are we really incapable of modernising our social model in the way that we want? Of course not! We can do it, and we can do it if we have confidence. We can do it if we are prepared to face up to challenges in a realistic way. And we can do it if we listen to our people.
What our people are saying to us today is something very simple about Europe. They are not saying – which is why I disagree with Euro-sceptics – ‘we do not want Europe’. They are saying ‘let Europe answer the concerns we have. We are worried about globalisation, we are worried about security and terrorism, we are worried about the threat to our environment’. Let Europe be relevant on these issues. That is how we rebuild support for the European Union.
I said to you when I came to this Parliament back in June that the first vote I ever had was in the referendum on Europe. I voted ‘yes’ and I have never regretted it. I am a pro-European, I have always been one and I will remain one. But it is the pro-Europeans that need to lead the case for modernisation and change.
Do you believe that the Euro-sceptics want change? They would delight if Europe did not change since it would allow them to replay what is essentially a narrow nationalist argument within the frame of making Europe more effective.
That is why it is up to us to take these measures forward.
Tomorrow, we will have the informal summit. Let us agree the Commission paper. Then, let the action follow, not just from the Council and the Commission, but from here in this Parliament too. Let us act together and make a Europe relevant to its citizens a reality. We can do it. We can do it if we have the confidence, the belief in ourselves and the courage to make the changes our citizens want. That is what I say and that is what we shall do.
Mr President, I am sorry that the Prime Minister has had to go. But, speaking, as I do, for the real and responsible Conservative delegation of MEPs who believe in constructive engagement in this House and in Europe, I want to thank the Presidency for the Prime Minister’s statement. He gave us a shopping list in June, but he has not informed us today of the safe delivery of the items on the list. Instead, he has produced another shopping list for us, merit worthy though it may be, and I want to know – and I am sure his minister will answer this – when delivery will take place. A common energy policy was referred to by the Prime Minister. It seems to me that is a reversal of a previous position and I would like some clarification on that.
When the Prime Minister was here previously, he stated in this Parliament: ‘The people of Europe are speaking to us. They are posing the questions. They are wanting our leadership. It is time we gave it to them.’ I very much welcomed those comments but I am bound to say that they seem to have failed their test. Indeed, the Prime Minister is reported to have said that his own Presidency has stalled. Others across the political spectrum have lined up to express disappointment with the lack of progress.
I welcome the agreement on proceeding with care in accession negotiations with Turkey, and it is important that we send a signal to the people of that country, but the rest of the agenda seems to be stuck in a rut. The Council will discuss economic reform and the challenges that the EU faces with globalisation tomorrow, but where are the concrete proposals from the Presidency? Where is the answer to the real challenge that Europe faces from India and China? Where is the leadership on the Doha Round? The Prime Minister says that it is progress on liberalising world trade that we need, but the process seems to be bogged down in a failure of political will on the part of the EU.
Where is the leadership on the future financing of the EU? Surely, it must be understood that the United Kingdom and others have vital interests. Is the Prime Minister prepared to defend those? Could he or his minister tell us what the position is? Does he agree with the Deputy Prime Minister, Mr Prescott, when he said that Britain was ready to do a deal with the British rebate without any fundamental reform of the CAP? Where is the leadership on the future of Europe? We thought that, during the ‘pause for reflection on the Constitution’, we might have had some answers, but we have not.
I said at the outset of the Presidency that it should be judged not by rhetoric, but by results. There are two summits to come on the Prime Minister’s watch, so there is time to make real progress between now and the end. We had hoped that the rhetoric of his speech in June would now be matched by some solid progress. Sweeping difficult problems under the carpet for future presidencies to grapple with is not the kind of leadership we have been led to expect from the Prime Minister.
Time is short, winter approaches. We wait for some real results.
Mr President, Mr Barroso, Mrs Wallström, Mr Blair, ladies and gentlemen, many Europeans are concerned not only about the path taken by globalisation, as Mr Blair said, but also about the path taken by European policies. They now believe that Europe is not really protecting them against the worst effects of international competition and sometimes even that these policies are attacking their social rights.
The Hampton Court summit must respond to these concerns; it must send a clear signal that the European people are determined to defend their social model and therefore to stop setting it in opposition to competitiveness.
No, contrary to what the Prime Minister claimed before this Parliament in Brussels four months ago, it is not the European social model that is responsible for the 20 million unemployed in Europe, it is the weak growth in the large countries in the Eurozone, the lack of coordination between the budgetary and monetary policies, which do not support internal demand and investment, and the lack of investment in research and innovation. On this latter point, I see that we are in agreement.
I also note, however, that you have given up on this rhetoric, which was supposed to be a boost to your presidency but which has instead lead to stagnation, to a degree of isolation and to the risk of getting bogged down. Indeed, it is not by destroying the social model that we will restore the competitiveness of our economies and create confidence in Europe, but rather by placing the emphasis on Europe’s strengths, on the quality of its infrastructure, including the communication and energy infrastructure, as you mentioned, on the skills of the workforce, on better coordination between research centres and universities, on a common industrial policy in the sectors of the future.
That is why we would prefer to emulate the policies pursued by the Nordic countries: more investment in research, more rights to life-long training, maintenance of a high level of solidarity and redistribution, and high-quality public services. Their success shows that there is, in terms of competitiveness, an alternative to the destruction of collective protection systems and a reduction in the level of solidarity. They show that reform is not necessarily synonymous with regression. Reform and modernisation of our social systems will only be accepted and understood by the citizens if they bring new protection, new opportunities and new weapons for all to face competition, change and globalisation.
If reform and modernisation mean aligning our social systems and our economies with the harshest market economies, this will contribute neither to the confidence of the citizens nor to support for the reforms. That is why it is vital to negotiate them with the social partners, and to relaunch the social dialogue, with the aims of harmonising rights to the highest level and ruling out social dumping between Member States, and that is why we are in favour of an internal market in services, but against the Bolkestein directive, which is aimed less at an internal market in services than at a weakening of the social model and of services of general interest.
Finally, there will be no dynamic Europe without an ambitious financial perspective. It is vital to reach an agreement within the Council without further delay, particularly for the Member States, and we are delighted at the announcement of an agreement on a number of directives adopted by Parliament at first reading and now blocked: the Working Time Directive - but we hope that this agreement takes the same direction as the European Parliament’s vote at first reading, in other words abolishes the opt-out, and I am sure you will tell us if this is the case – the Temporary Agency Workers Directive, the revision of the European Work Councils Directive to increase employees’ rights when faced with restructuring, and, finally, the drafting of a framework directive on services of general interest. With regard to deregulation measures ...
Mr President, in June, Tony Blair shared with this House his ideas about the EU budget of the future, which would have fewer agricultural subsidies and spend more on research and education. I am obliged to him for saying this. Even though this reflected both reality and the way the public feel, it was a bold thing to say, and the reactions of the other Heads of Government are evidence of that. I do ask you, though, to keep to your priorities; they are vital to our future, and when people like Gerhard Schröder criticise, remember that he has been voted out of office and no longer has a mandate to speak for Germany.
Today, the MEPs belonging to the Group of the Alliance of Liberals and Democrats for Europe welcomed Tony Blair with placards bidding him ‘make EU laws in public’. In so doing, we are responding to another of his announcements, which was that he intended to make the Council’s sessions open to the public. We ask him to make that announcement, too, reality. Just do it! We are waiting for you.
Mr President, Mr President-in-Office of the Council, I regret that Prime Minister Blair has seen fit to go and spin to journalists rather than listen to this whole debate. When the Prime Minister spoke to us in Brussels in June, he said that the UK Presidency wanted to resolve difficulties with the services directive, the working time directive, and to take forward a budget deal. Today he said exactly the same about these very difficult issues.
At this late stage in the UK Presidency, it seems an empty presidency. We have zero progress and continuing uncertainty. Still no budget for 2007 and it is not only in the accession states that this is a major concern. The UK Government proposals would lose Scotland one billion pounds in structural funds and lose Objective 1 funding for Wales. We have uncertainty in our rural communities because the UK has suddenly withdrawn support for the agricultural funding package only recently agreed. We have uncertainty, too, about what will take the place of the now dead Constitution.
Zero progress. What a contrast with the recent presidencies of Ireland and of Luxembourg: small, successful, independent nations whose achievements in their six months in office were immense and excellent examples of the independent status which I believe would be best for Scotland and which my Welsh and Catalan colleagues also aspire to for their countries. Zero progress, it seems, until the December summit. It seems to me that to store up so many difficult unresolved issues for one formal summit agenda is a recipe for potential disaster.
In closing, may I just say that the final act of the UK Presidency will be to chair the Fisheries Council in December. Can I make a plea that for once – just once – the UK Government makes the survival of Scotland’s coastal and island communities an economical and social priority, not something to be sacrificed at the negotiating table?
Thank you for your outstanding speech to us in June, Mr Blair. If you offer the whole of the British rebate, you will not get a budget compromise by December. There will be no feather in your cap from the old Brussels centralists and champions of agricultural subsidies. For them, you are too modern. For us, you are not modern enough.
What we miss hearing is a declaration on your part that the Constitution is dead and buried and a statement calling on us to start afresh and to allow supporters and opponents of the Constitution to draw up a common discussion paper. We should then directly elect a new Convention which would draw up either one or two proposals which would then be voted on in referenda in all the countries simultaneously. In that way, the voters would decide our common future, and we should obtain that distribution of power between Member States and the EU that the voters want to see. You could then use your last months as EU President to guarantee transparency in Council meetings and to ensure that elected representatives have access, upon demand, to all the documents from the 300 secret working parties in the Council of Ministers which adopt 85% of all legislation behind closed doors. You could also compel the Commission to publish the names of the members of the 3 000 secret working parties that prepare our laws. Give the elected representatives some insight into the laws and into the work that goes on.
Two hundred out of a possible 220 members of the European Convention endorsed making everything open unless it was closed, in contrast to the present situation in which everything is closed unless it is opened up. All the elected representatives put their names to this, as did 23 out of 28 governments, but not Great Britain’s, even though Peter Hain would have liked to have appended his signature. He was unable to do so on behalf of Mr Blair’s Foreign Ministry. As EU President, Mr Blair can cut straight to the chase. Only a simple majority is required to change the Rules of Procedure in the Council so that, in the future, everything is open unless a qualified majority decides on an exemption. It is a very simple proposal, signed by 20 of the present 25 countries. Have you the will to put the proposal to the vote?
– Mr President, ladies and gentlemen, just as he did in June, President-in-Office Blair has again today given a speech full of good pro-European proposals. Today we have heard clear statements on strategic sectors for reviving the European economy, including energy, research and infrastructure. However, they are just words, because everything depends on agreement on the financial perspectives. In that respect – despite the reassuring statements – we are not convinced that there is the determination needed to bring the talks to a conclusion.
In addition, too little was said about the new European social model, particularly on the eve of a Summit that is supposed to be dealing precisely with that. Above all, we are not convinced by Tony Blair’s enthusiasm for reviewing the working time directive, which runs the risk of becoming a tool for contractual blackmail against a growing mass of atypical, temporary workers. Nor are we convinced by his enthusiasm for the so-called Bolkestein directive, which in its current form just threatens the rights of workers and consumers while creating a mere 600 000 jobs in the best-case scenario: an elephant giving birth to a mouse!
To conclude, Mr Blair was unconvincing on the European social model and, if he had not snubbed Parliament a little by leaving …
Mr President, Mr Alexander knows that I know that he is not very good at answering questions. However, I shall have another go. What is the UK Government planning to do about the institutionalised looting of public funds that has gone on in this place over decades? EUR 600 billion – according to the Court of Auditors itself – has been unaccounted for since the UK joined, and that is five times the contribution that we have made over that same period.
On Mr Blair’s desk in Downing Street, there is a letter recommending that the UK Government set a time limit to complete the basic reform of the EU’s accounting procedures so that they comply fully with international financial reporting standards. Simultaneously, the UK should declare that failure to do so within that time limit should signal the UK invoking the Vienna Convention on Treaties.
Meanwhile, the UK’s GBP 1.25 million an hour should be diverted into an escrow account.
Mr President, Madam Vice-President, ladies and gentlemen, having, a few days ago, posted the President of the Council as missing, I wanted to say ‘Welcome back!’, but there he is, gone again. I hope we will not have to wait until December for him to return to the European stage.
The reason why I announced that he had gone astray was that I think he is too reticent, too self-effacing, in his approach to public European debate, to the seeking of answers to the questions the public ask and to the problems that we face. There is, I think, a lack of active presidency at Council level. Although I think the one he gave on 23 June was better, we have, today, heard him deliver his second good speech, with the right analyses, vague suggestions and plenty of announcements. I have to tell you, Mr President, that you are now well over half way through your presidency, and your record to date is not one of success; you still have much to do to make your presidency of the Council a successful one. To do that, fine rhetoric and polished speeches will not be enough.
I urge you to give the European Union the power to do what you demand of it; to give just two examples, we are not responsible for the universities, nor for national energy policies, yet these are things that you demand that we deal with. Give the European Union the funding to do what you demand of it, and to implement those things that you have had a share in adopting. Take it from us: the Böge Report is evidence of the lack of agreement with Parliament on the Financial Perspective, because we want to be able to do the things we are obliged to do.
As we see it, the social market economy is the European social model, and the period of reflection on the Constitution begins now rather than on 30 June. Get back to meeting the people where they are, get Europe afloat, take action!
Mr President, Mr President-in-Office of the Council, I would firstly like to say that I regret that any progress on the Financial Perspective should be put back until December, because I feel that it is dangerous to have to work in a hurried fashion. You know that this will have repercussions for the policy of economic growth, for solidarity with the new Member States, for investment in innovatory policies and for the strengthening of social justice and competitiveness within the context of globalisation. Not for agriculture, since that must be paid religiously, being an obligatory expense.
I would also like to congratulate you, however, because we have returned to something essential from a previous era, a principle that was used during the era of the so-called ‘Jacques Delors’ financial packages. First we define and agree on the European Union’s political priorities ― we would like to do both at the same time ― and then, as the President-in-Office of the Council, Mr Blair, has pointed out, we agree on the necessary financial package. But this will remain nothing more than words if we carry on with the straitjacket of a percentage, because the accounts will not square with all the priorities that have been mentioned. It should perhaps be deduced from Mr Blair’s words that the figures that have so far been bandied about in the Council are going to be renegotiated. I believe that we must act consistently with what we advocate and provide the necessary financial instruments.
In June, this Parliament carried out its duty as budgetary authority. I believe that you now have the serious responsibility to do yours and to seek a common position within the European Council, because the saying is true: ‘What is not in the budget is not in the world’. Unless all of our words and priorities are accompanied at the same time by a political will and by the necessary funding, they will be of no use whatsoever.
I would like to end by saying:
I agree absolutely that Europe is moving in the right direction. The bodywork is the Constitution, the engine is the euro and the petrol is the budget.
Mr President, Europe has broken down. The constitution has broken down. The budget has broken down. The inspiration has broken down. And the UK Presidency has to take some, albeit not all, of the responsibility for this crisis. You prevented an agreement being reached on the Financial Perspective in June, and it seems, so far, that the only achievement of your Presidency of the Council will be the opening of negotiations with Turkey, as if vision has been replaced by a headlong rush into the future.
Mr President, you will not resolve this crisis without reaching agreement on the budget of the EU. You will not resolve this crisis without the prospect of strong, democratic institutions. You will not resolve this crisis with less Europe. Above all, you will not resolve this crisis by giving the impression that Europe can be limited to economic agreements or to one large market. Europe is primarily a political project. Mr President, Europe is expected, within the Union by all those who know that it is the only possible response to globalisation, and outside the Union by all those who aspire to a better balance of power in the world. Do not disappoint them! Stop disappointing them!
Mr President, I wish to begin with the Services Directive. I also hope that the message has got through to the Presidency that there are many in this Parliament who believe that services of general interest – important though they are for social cohesion and social mobility – do not belong in the scope of that Directive.
Secondly, on energy: presumably, a common energy policy will include very dynamic movement on eco-efficiency; what lead is the Presidency giving on that? What shift in the budget will move funds to renewables in order, at least, to put them on a par with nuclear energy?
It is true that it is essential to make progress on climate change, especially if we want to make progress on poverty in Africa. How, then, is the Presidency linking issues on climate change to other issues, for example within the Lisbon Agenda, promoting, I suppose, things like a really radical training strategy in order that our workforce can cope with climate change?
Lastly, what action will the Presidency be taking in terms of globalisation to drive standards up on an international level in the labour and environmental spheres?
Mr President, I believe that the summit on globalisation organised by the British Presidency, which will bring together the Heads of State or Government of the EU Member States, is an extremely valuable initiative. Globalisation is a new form of political, economic and cultural colonialism imposed by rich countries upon poor and less-developed countries. One of the greatest threats it poses is the inefficient use of the Earth’s natural resources.
The European Commission has proposed that a special fund be set up to combat the effects of globalisation. The question I ask is whether this fund will also be used to support research and development work into environmentally friendly technologies and to promote environmental responsibility among businesses, including multinationals. It is to be hoped that tomorrow’s summit will be one of the factors that enable the EU Member States to launch a long-term policy of measures to prevent the undesirable effects of globalisation.
Mr President, Mr Alexander, there can be no doubt that the European Union is in urgent need of honest debate, such as that which will take place at Hampton Court, and I believe that this summit was a good British idea. I should like to make two points in response to the questions raised in the letter sent by Prime Minister Blair to his guests. In order to create more jobs and growth in Europe, all we need to do is to deliver on the prosaic promises we made 50 years ago. By this I mean equal access to an open labour and services market. I propose that such issues should be dealt with first, before moving on to Europe’s hazy political future.
Is it possible for us to achieve more together? The answer to this question is a resounding yes, but our achievements will depend on the extent to which we believe in the European project. This belief is inextricably linked to the existence of an open labour and services market to which everyone has equal access, and to the old Member States demonstrating solidarity with the new EU Member States in budgetary terms. Reluctance to complete the common market or to adopt a budget based on solidarity will undermine belief in the European project in those countries where such belief is currently strongest, for example in countries such as Poland.
Please remind Mr Blair of this link, Mr Alexander, and ask him to keep it in mind and make it clear to other guests at Hampton Court, even though some might regard this as blackmail.
Mr President, I read on the official website that this European Council will look into measures to better safeguard the safety of the European citizens. According to the media, at this summit, the French and Spanish Prime Ministers will be presenting a joint initiative for a major immigration policy in Europe, and it is about this that I would like to express some concerns. After all, with its mass regularisation policy, the Socialist Government in Spain is responsible for the dreadful events around the Spanish enclaves in Morocco and it has to be said, in all honesty, that both countries’ immigration policies have failed.
What we need, therefore, is the simple confirmation that our continent is not an immigration area, that our Member States today are already being affected by enormous problems as a result of the presence on our territory of millions of immigrants who cannot be assimilated.
We should respect the will of our citizens and offer Turkey a privileged partnership instead of opening accession negotiations with a country that cannot, unfortunately, be called European in any sense whatever. That would be a good start.
Mr President, when we listened to Mr Blair’s speech in June, we said to ourselves that everything was going to change. In reality, it has taken Mr Blair four months to present us with proposals, proposals with which we cannot fail to agree because, in any event, they are already part of our own plans.
When he talks about research and development, energy, training, immigration controls and the challenge of democracy, there is nothing new in Mr Blair’s proposals. It is nothing but empty rhetoric. From one grand speech to another, Europe in crisis is slowing down, while the world is moving very quickly. Thank you Mr Blair! Mr Blair’s Presidency is an absent one, a Presidency that makes no proposals.
So, in concrete terms, what progress has been made since July? I have looked everywhere, but I have not yet found any measures that respond to the expectations of the citizens. There has, it is true, been the opening of negotiations with Turkey, but the citizens of Europe did not really want that ...
In June, Mr Blair lamented the fact that only two of the top 20 universities in the world are in Europe, but what has he done in practice to change that? Mr Blair stated that research was the cornerstone for remaining competitive. We totally agree, but what are his specific proposals? What is he actually going to do to stop the brain drain?
Finally Mr Blair, what have you done to make Europe more popular? We do not want Europe to be sacrificed on the altar of government stinginess! A budget on the cheap will never be accepted in this Parliament; and it is not a question of exchanging the British rebate for the CAP, but of finally giving Europe the means to match its strategy. We cannot build the European Union with nothing but dreams and grand speeches. I am afraid that Mr Blair has paid too much attention to Shakespeare who said that ‘ambition … rather makes choice of loss than gain which darkens him’.
Mr President, I am sure Mr Blair will be flattered by Mrs Grossetête’s belief that he is ‘super Tony’, able to click his fingers and the whole of Europe will be transformed overnight, and that he is a dictator and therefore able to get the other 24 Member States to do what he wants overnight.
I, however, would like to welcome much of the progress made by the Presidency, particularly its involvement with Parliament and the constant attention by ministers to the wishes of Parliament.
I welcome the progress that has been made on justice and home affairs and the very personal commitment by the British Home Secretary to involving Parliament on data retention and making this a first-pillar issue, which is a huge step forward for relations between the Council and Parliament.
I welcome the progress made on Africa; the progress made on better regulation, particularly continuing the six-Presidency programme in relation to that, and the first commitment of the Presidency to work with the European Commission. I welcome the progress on enlargement, particularly opening negotiations with Turkey. We know that was a very difficult decision, that there are many Member States with genuine concerns, and it is a great credit to the British Foreign Secretary that he was able to keep that process on schedule. It would have been a disaster for Europe if it had faded away. We have opened negotiations with Croatia, and I notice that the British Deputy Prime Minister is there today furthering those negotiations, and we are making progress in the Balkans.
Clearly, I welcome what the President-in-Office has said today, particularly about energy policy because, as the acting President will recall, it was something I made reference to at the Labour Party conference. It is our failure to get the single market fully completed that is important, as well as transport infrastructure and energy infrastructure. What is missing in Europe is that we have a delivery deficit. Governments have got to put their money where their mouth is and deliver on their promises. I hope that will happen at the summit. Member States will be made to realise Europe will only progress if they do what they promised to do.
Mr President, I have to admit that Prime Minister Blair’s speeches have a certain seductive appeal. After hearing the speech he gave to the House in June, and his concluding speech today, I should like to start by saying that I regard Prime Minister Blair as one of the few real statesmen in Europe. Yet he took his charm with him when he left, and my comments will therefore be of a somewhat different tenor.
There are increasing indications that the outcome of the British Presidency will be bad news for the European Union. This begs the question of what steps the British Presidency intends to take over the next two months to ensure that genuine progress is made on at least two issues. The new Member States too regard the Financial Perspective as problematic, since they will suffer as a result of it. Does the British Presidency have any idea how these countries could be compensated for the losses they will incur? The second point I should like to make is that the European Union needs a political dimension. What proposals will the British Presidency make to the European Union in this regard?
Mr President, I would firstly like once again to acknowledge the significance of an excellent speech given today by Mr Tony Blair in the European Parliament. Firstly, because it was a highly political speech and we need political speeches in the European Parliament, because they make a change from our routine and because at the same time they undoubtedly have the capacity for renewal and regeneration, which is something I believe we must not underestimate. We could go on to say many things but we must not in any way undervalue or play down the importance of Mr Blair’s speech this afternoon, nor the speech he made on 23 June of this same year.
I would like to say that, above all, I welcome the fact that he identifies certain priorities, certain problems and, at the same time, he indicates what leadership means, that is to say, the capacity to chose, to synthesise and to concentrate the political efforts that the European Union must make.
Having said that, what we need is for that list of problems not just to be accepted by Mr Blair, but also by the Council that will take place this weekend in the United Kingdom.
Secondly, it should be stressed — and this is what I felt was most lacking in Mr Blair’s speech — that, between the significance of the orientations he has indicated and the actions to be taken, there is an element which he has not mentioned: he must make an effort to define the political role that the European Union must play in relation to these issues, as my colleague Mr Karas pointed out a few minutes ago. Orientations are not enough and actions are not enough. There is an intermediate stage: to define the European Union’s role in the fight against terrorism, in immigration and in universities. And that means an effort by the Council, and the European Council must urge the European Union to give up some of its competences, some of its sovereignty, so that the European Union and its institutions can play the role that unquestionably fall to them.
Finally, it is my hope that this excellent speech, which I do not undervalue, will not end in just one more frustration at the end of this six-month Presidency of the European Council.
Mr President, ladies and gentlemen, I would like to use the minute I have been given to send some direct messages to the British Presidency, beginning with the image used by Mrs Dührkop.
If we want to move forward, as the President-in-Office of the Council has proposed, we need a motor, which is the euro ― and we must remember that the most competitive country in the world, since we are talking about the economy, is Finland, which is in the euro ― we also need a fuel, which is the budgetary agreement on the Financial Perspective and, furthermore, we need a chassis that works, which is fundamentally the Constitution.
With regard to the areas that Prime Minister Blair has raised, research and development and innovation, they are in the perspective, and, in these fields, the greatest cut has been made; energy policy, this can be moved forward, since it is not a Community field; the universities, they are not; Erasmus, yes, can also be increased; and immigration, which is very important: we must promote the European Borders Agency, re-admission agreements and assistance for Africa.
Finally, in the fight against terrorism, there has been a change of position since 7 July; Minister Clarke said here that if the Constitution were to move it to the first pillar that would be an important step.
I therefore believe that the British Presidency has a great opportunity to present proposals aimed at making these objectives a reality.
Mr President, ladies and gentlemen, I agree with the contents of Mr Blair’s speech about tomorrow’s summit, but I would ask the Council to pay particular attention to one key issue, already central to both Mr Blair’s and Mr Barroso’s speeches: the extent to which the Union’s economy will suffer because of our society’s ageing population. The demographic rate and working population of Europe are falling in an alarming way and, according to figures published only yesterday by Eurostat, the only way to overcome this deficit is through immigration.
The birth rate of 1.5 children per couple is well below the natural replacement level of two children for two parents. The working population in 2020 will be 20.7% less than in 1980, which is the equivalent of 20 million fewer workers. The population of Europe is growing older: in 2020 there will be 19.1% more elderly people than in 1980. All that has a negative effect not only on health, pensions and public finances, but also on the prospects of growth in Europe, because we are losing dynamism.
The reasons are many, but among them surely is the failure to safeguard and promote the family, the fundamental building block of society and a fundamental value of European civilisation. We are finding out that disregarding our values has not only a social, but also an extremely negative, economic impact. Such conditions would appear to make the Lisbon objectives difficult to achieve.
What, then, should we do? We need to return to the values that inspired the founding fathers of Europe to realise a dream that is in danger of being shattered just as it is about to come true. That is why, if we truly wish to create a new European social model, each institution must rely on the central importance of the individual. This social model should take as its inspiration the principles of the social market economy in which competitiveness, competition and the role of free initiative and of entrepreneurialism as a whole should have as their main aims full employment and the welfare of society.
Much must be done to create balanced growth, including the need to review – and I agree with Mr Blair here – our energy choices, and to devise financial and project instruments. In the coming weeks, the Council, the Commission and Parliament will have to face difficult issues: the liberalisation of services, the Financial Perspective and agriculture. If they set out, however, without a strategic plan based on the values on which our society is founded, then all their efforts will be in vain. Mr Blair is right when he says that we have a great legacy to uphold. Let us do so in a way that does not destroy it.
Mr President, the fight against organised crime and terrorism is one of your Presidency’s main preoccupations.
When the UK’s priorities were presented in June, I reminded you that our fellow citizens want a protective, generous Europe of solidarity and that, as a consequence, the delicate balance between freedom and security must be maintained. This principle is still on the agenda for the directive on data retention. I welcome the efforts of your Presidency to promote codecision with Parliament. We have risen to the challenge and we are working towards an agreement at first reading.
However, we are keeping a close eye on a number of points that are very important to us, in particular the protection of data in this directive. Only strict access rules and criminal penalties will enable us to guarantee that the retention of data does not have a detrimental effect on the liberty of our fellow citizens.
Mr President, I was one of those who appreciated the Presidency’s speech, but I am afraid I was neither seduced nor convinced. I was not convinced there was any prospect of delivery. What the Union needs is not beautiful words, but concrete delivery and for that a multiannual budget is a burning and immediate need.
Two-thirds of the way through this invisible Presidency, we are still where we were in June. Hopes rose in the new Member States. Today they are disappointed and worried because of the gap between promise and performance. Lack of budgetary perspective hampers their efforts and long-term economic programming, and deprives them of the benefits of membership. The 2004 enlargement needs to be equipped with the financial tools to bridge the gap and to sustain social and economic cohesion, based on the principle of solidarity.
In June we heard about political leadership. The expectation of many was that there would be such leadership on budgetary questions. Are we any closer to a satisfactory solution? We heard about a confident Europe looking at enlargement as an historic opportunity to build a greater Union. Can we really have more Europe with less money, if any money at all? Why is the budget not on the agenda at Hampton Court? The EU’s credibility is at stake here. The deadlock needs to be broken. We are running out of time. How to face the challenges of globalisation and the social model? You intend to discuss in Hampton Court whether the Union is equipped with the proper financial instruments. That is putting the cart before the horse. Instead of delivery we have vision. Vision without real content is an illusion, and not much use to our citizens.
There are two months left, President-in-Office, to fulfil the promise to take us forward to the budget deal. Our appeal to you is to use all the skills of the Presidency to deliver a budgetary perspective. There is a Polish proverb: he who gives quickly, gives twice. The European Parliament has delivered a decent, reasonable, bigger budget. This is not ideal but good, better than what the Council is able to deliver, if it can deliver at all. Why can the Council not take it up and approve it? Please think it over.
Mr President, permit me to continue where my predecessor left off. I very much agree with the British Prime Minister’s assessment that the structure of the European budget is outdated and no longer reflects the modern needs of the European Union. I am pleased that, at tomorrow’s informal meeting, the UK presidency will propose some strategic changes in this direction.
I will be delighted if the Financial Perspective itself reflects this new consensus in European politics regarding priority tasks. However, as a representative of the new countries, including Slovenia, I feel it is my duty, to emphasise that attempts to formulate new priority tasks in the budget should not be used as an excuse for postponing the adoption of the Financial Perspective in December. Indeed it is essential, particularly for the new countries, that the budget be adopted as soon as possible, since otherwise we cannot properly draft our own budget programmes for the successful securing of finances from European funds.
. Mr President, on behalf of the Prime Minister, Tony Blair, I thank you for this opportunity to address Parliament on the wide range of issues that we have covered in the course of our afternoon, looking ahead to the informal meeting of Heads of Government that will take place at Hampton Court tomorrow.
Not least because of the timing of this afternoon’s debate and discussion, it has been, I would argue, both a timely and a useful debate on the strategic issues facing Europe in the years ahead. These are issues that go to the very heart of how Europe faces up to globalisation and, as our Prime Minister concluded, both the threats posed by globalisation and, just as significantly, the opportunities.
The United Kingdom Presidency, be clear, is keen to find a consensus on that future direction of Europe and to see that the views expressed here today by Members of this House are reflected in proposals in this area. I pay tribute to the leaders of all the political groupings we have heard from today for setting out their views so clearly and directly. I should also like to thank President Barroso for his contribution to the discussion. The substance of his input, together with the Commission paper to which he referred – the paper on European values in a globalised world – are testament to the extent to which Member States and the Commission share a common vision and, indeed, a common sense of urgency with regard to the important issues facing us today.
I would ask Parliament’s understanding if I do not respond to every specific point raised during the course of this long but important debate. Instead, let me try to address the main themes that were raised by as many of the speakers as time allows.
With the greatest of respect, I fear that Mr Kirkhope’s remarks reflect the risks of writing a speech in reply to a speech that you have not yet heard, in the sense that he was questioning the commitment of the Presidency in terms of the specifics that would be taken forward. Our Prime Minister made very clear, on behalf of the Presidency, not just the significant achievement relating to Turkish accession – about which I will say more in a moment – but also the importance of sequencing the debate about the future of Europe with the issue related to future financing of Europe. On his specific query as to where that would leave Britain’s national interest, I would simply tell this Parliament that the challenge facing Britain is the same as any Presidency, that we need to seek consensus across Europe, as I have suggested, but that consensus will necessarily and appropriately include the British national interest.
Mr Désir raised important issues in relation to energy infrastructure and universities. I certainly noted with interest the points raised in relation to the services directive. Those are just some of the contributions that will inform our ongoing discussion of that issue.
Mrs Koch-Mehrin, who appears to have left her place in the Chamber, talked of the importance of other priorities alongside R[amp]D and in particular the issue of transparency, which has been raised both within this Chamber and in a number of other fora involving our Prime Minister today. Again, I would report to this House that there was a formal discussion amongst the Permanent Representatives of the issue of transparency on 19 October. We made clear at the outset of our Presidency that we were keen to seek to make some progress on this issue, and that progress is ongoing. However, the discussions have already begun, as was shown by the debate held at COREPER on 19 October.
Mr Hudghton raised, in the characteristically warm style for which he is famed, the claim that the British Presidency had made no progress whatsoever. I will merely point out that the prospect of Turkish accession has been held out to the Turkish people for 42 years. It ill behoves anybody in this Chamber, whether they are for or against Turkish accession, to undermine the historical significance of what was achieved back in Luxembourg. Given my responsibilities in answering for the Presidency today, I will resist the very great temptation to engage with him on the range of issues that, as a Scottish nationalist, he sought to bring to the attention of Parliament today. I would simply say – and I do so as a fellow, proud Scot – that the contribution he made to this debate today would not easily be confused with a ray of sunshine.
In reply to Mr Bonde, I hope that I have addressed his point about transparency already. In relation to Ms Angelilli’s point, questioning whether there is enough commitment to seek a deal on future financing, I would simply reiterate the points that our own Prime Minister made earlier in our discussions today, making it clear that we believe both that it is necessary to have the discussion on the future of Europe at Hampton Court tomorrow, and that this discussion is an essential prerequisite for the progress that we are determined to try and make in relation to future financing.
Mr Mote, who appears to have left the Chamber – perhaps that was a reflection on how I have sought to answer his questions in the past – raised the very specific question of corruption. The Presidency is working with the Commission and other Member States on the Commission’s paper ‘Roadmap towards a positive statement of assurance’, a package of measures to reform the Commission’s accounting system, making it easier for the Court of Auditors to give the accounts a clean bill of health. Our hope is to see agreement at the November meeting of Ecofin.
Mr Karas sought an ‘open and public debate’. I would argue that what we saw today in Parliament was exactly that: a frank debate on the importance of a range of issues ahead of the Hampton Court meeting. On other issues, specifically competence over universities and future financing, I listened with care to the very specific points that he was making from his own group’s point of view.
Mrs Dührkop Dührkop recognised the need for discussion on direction with reference to the issue of future financing, but again I would simply reiterate that we are very clearly of the view that the right sequence is to have the direction of Europe set before the future financing issue is addressed.
I sense some scepticism from colleagues in Parliament as to the viability of that process. Again, I would simply recollect a previous British Presidency in 1992, where Presidency proposals on future financing were tabled in the November prior to a deal being agreed in December. Mrs De Sarnez raised the same question. She claimed that it would be very difficult for us to resolve the budgetary issue. I would simply reiterate that, if we are not able to resolve the question of the future direction of Europe, it makes the challenge of resolving the future financing of Europe commensurately more difficult.
In relation to Mrs Lambert’s points, specifically on climate change, let me be very direct in terms of the progress that we wish to see. We wish to build consensus around the threat of climate change and the need for urgent action to tackle it. That is why on 17 October the Environment Council, under our Presidency, agreed an initial European Union position for the United Nations climate change negotiations in December. We are keen to provide a solid foundation of work for the European Union’s medium- and long-term climate change strategy, and a range of Council formations and the European Union’s external summits are contributing to that end.
Finally, we seek agreement on the need for cost-effective, flexible solutions to tackle emissions from EU aviation and, as the Presidency, we welcomed the recent study commissioned by the Commission, which recommends emissions trading as the best solution. We are planning an initial discussion at the December Environment Council on these issues.
Mr Piotrowski and Mr Szymański both spoke about the challenge of globalisation and raised important issues that I think will inform the discussions taking place with Heads of Government tomorrow at Hampton Court.
Mr Van Hecke raised points on Turkey with which, with the greatest of respect, I simply disagree. I speak not only on behalf of the Presidency, but I am glad to say a unanimous General Affairs Council, which was consistent with the previous undertakings agreed at the December 2004 European Heads of Government meeting and was able to open those accession talks for full membership of Turkey back on 3 October. Mrs Grossetête acknowledged, I am glad to say, the precise historic significance of that point and of the opening of accession talks with Turkey. But in seeking, I sensed, to criticise the British Presidency, she said: ‘We cannot put Europe together with dreams’. I would respectfully suggest that we have much more hope of building Europe in the direction we would wish if we do so on the basis of our hopes and dreams, rather than simply our memories and our past achievements.
As our Prime Minister very eloquently put it in his summation of today’s debate, if you look at the future challenges that Europe faces, whether on the issue of climate change or the issue of securing prosperity and sustaining social protection in the face of the challenge of globalisation, it is not difficult to make a case for the importance of Europe’s work over the coming 50 years. I therefore do not think it is inimical to the interests of Europe to consciously assert the future challenges that we face. I would argue that it is a surer foundation on which to build popular support for Europe than a simple recitation of past achievements.
Mr Titley generously recognised and acknowledged the work of the Presidency with Parliament. I am not sure whether the current attendance in Parliament is a reflection on the relative interest in the Prime Minister’s remarks and those of Britain’s Europe Minister, but nonetheless I am grateful and will pass back to my fellow ministers his kind words. Equally, I am grateful to him for recognising the point I have sought to make already in my contribution, which is the truly historic significance of the opening of accession talks with Turkey. I was also very glad and grateful to hear the honourable Member raise the broader issue of Africa and the important work that has been taken forward under the British Presidency in relation to that issue of major international concern.
In that regard, I would emphasise the importance that the Presidency, alongside the Commission, attaches to the important work that still has to be done in relation to development issues at the vital World Trade Organization talks in Hong Kong in December, towards the end of the British Presidency.
All of us who during the British Presidency have worked so hard to secure further action on both debt relief and on aid payments now see this as being a vital and important opportunity which must be grasped if we are to make progress on the third vital area for development, which is of course the issue of trade.
Mr Geremek also raised the issue of future financing and let me say very directly that, in the light of what our Prime Minister has reiterated today, I do not think it is the appropriate stage for us to be discussing the compensation being offered to new accession countries, the so-called A 10, given the failure to reach agreement on future financing. Now is the opportunity to rededicate ourselves and commit ourselves to the genuine endeavour of securing agreement on future financing, which of course is important to the country holding the Presidency and indeed every Member State. But I recognise that it is particularly important to those Member States that have joined the European Union recently.
Mr Mayor Oreja asked broad questions about Europe’s future role and, specifically on the question of terrorism, wondered whether we would be able to translate the broader areas of work set out by our Prime Minister into action. Again, I would suggest to Members of this House that is exactly why we have commissioned the paper – in order to translate those broad areas of work into concrete achievement in due course.
Mr Barón Crespo raised the question of the constitutional treaty, which provides me with the opportunity of reinforcing one of the original ideas behind the Hampton Court meeting, which this discussion anticipates. We were very clearly of the view, in the light of the decisions reached by the voters in France and the Netherlands, that it would be the wrong response simply to mechanistically continue a discussion of institutional architecture, when in fact probably the most accurate description of the vote – certainly in France and I would respectfully suggest also in the Netherlands – was that it related to both the text and the context. It would be wrong for us therefore simply to have addressed the question of the text when there is the broader question of how Europe is engaging with globalisation, to which our citizens are demanding an answer. That remains the inspiration and the intention behind the meeting that will take place tomorrow.
Mr Tajani raised a number of important points, as did Mrs Roure. Let me end, however, by reiterating the importance of the point made by Mr Saryusz-Wolski, namely, the issue of future financing. As I say, I have sought to make clear on the floor of this House today the importance that we attach to finding agreement on future financing if we can at the December Council.
However, in support of that contention let me also mention the letter our Prime Minister, as President of the European Union, sent to his colleagues inviting them to join him at Hampton Court tomorrow. He said, and I quote: ‘I know that a number of colleagues are concerned to know how the Presidency plans to take forward the future financing negotiations. We have consulted widely and I believe there is a collective will to reach agreement in December. President Barroso has issued some new ideas on how to kick forward that work’.
I believe that the letter sent by Prime Minister Blair to his fellow Heads of Government makes very clear the sincerity of our commitment to reach agreement if we can and also the importance of the sequencing that I have suggested.
Mr President, I am grateful once again for the opportunity to respond to this important and timely debate. I feel sure that tomorrow’s meeting at Hampton Court will be a real and important opportunity for Member States to send a message of both unity and collective endeavour and to demonstrate the European Union’s key role in responding to the challenges about which we have heard so much today.
. Mr President, Mr Alexander mentioned the strategy for Africa. The African Commission came to see us last week, and when it presented its political agenda – with regard in particular to famine, wars, AIDS, desertification and illiteracy – our European problems suddenly seemed manageable.
I found this an interesting two-and-a-half-hour debate on the challenges which lie ahead of us. Of course we could find elements of disagreement, but we could also find broad agreement on a number of issues, including the need to establish a budget as soon as possible.
I was disappointed only from one point of view. I would have liked to have heard a little more about how we can inspire the citizens’ confidence and trust in what we are doing. We know that we cannot move without having democratic legitimacy and democratic support and participation and, as you know, it is my task to ensure that – from a communication point of view – we are well equipped. This is about the content, about showing that we can make a difference in Europe, but we also have to establish a good dialogue and debate with citizens in Europe over the next few years.
As Mr Alexander has commented exhaustively on that issue, I have very little to add. I would like to thank him again and I will make sure that the Commission is informed of all the very specific points raised.
That concludes the item.
We are in a ‘Period of Reflection’ on the future the constitutional treaty.
The Presidency is right to have focussed this debate not on the treaty text, but on its context. Instead of proposing to re-write treaty articles, discussions have focused on the future of Europe’s social model (with the special European Council), on the economy, on re-shaping the budget, on enlargement and on how best to achieve a single market in services.
Progress on these points will create a new context in which we can then decide what to do about the text. There are a wide range of scenarios, ranging from abandoning all reform to asking the French and Dutch to vote again. In practice, something between these two extremes is likely. But whether it is clarifying the current text, adding to it, modifying it, re-writing it, or drafting a new text, one thing is clear: the need for reform has not gone away. The issues that lead all 25 governments to conclude that a new, constitutional treaty is necessary remain on the table and will have to be addressed.
First, we must change the context and the UK Presidency has made a good start.
– Instead of proposals calling for effective responses to the serious social problems in the EU – more than 22 million people unemployed and 72 million people living below the poverty line – the President-in-Office of the Council continues to press for measures to support competitiveness and competition. In this context, the emphasis on research, development and innovation is always presented as a means of creating the right conditions for business and not as a much-needed response to questions of better health for all, higher levels of public education and the creation of high quality jobs with rights. Mr Blair, the President-in-Office of the Council, thus placed the accent on the need for greater flexibility in the labour market and on mobility and support for restructuring, which leads to job cuts, and in turn to more unemployment and a more precarious labour market.
He also reiterated support for the proposed directive on the creation of an internal market for services and on working time. On this evidence, it is clear that what is in store is an emphasis on liberalisation, which would exacerbate existing economic and social problems, would only serve the interests of the economic and financial groups in the EU and would pander to the agenda of the Union of Industrial and Employers’ Confederations of Europe.
At Hampton Court tomorrow, the Heads of State or Government will discuss the challenges that globalisation poses to our economic and social models.
The simple fact that this meeting, despite its political and budgetary consequences, has been shortened to just one day is worrying in itself.
What is worse, the solution has already been found, if we are to believe Gordon Brown, the British Chancellor of the Exchequer. According to him, we must put an end to the impasse of protectionism. Where, though, has Mr Brown seen protectionism in Europe? It is the most open market in the world, and the one that complies most closely with the WTO’s rules. Our competitors, on the other hand, are shamelessly wielding the weapons of dumping, trade barriers, hidden subsidies, and so on.
The Commission, for its part, is proposing a globalisation adjustment fund of a princely EUR 500 million – EUR 1 per person! – to help people made unemployed by its policies to look for work. How very cynical!
As long as you persist in trying to adapt our social models to globalisation, there will continue to be more unemployment, more poverty and more uncertainty. We need to do exactly the opposite: adopt only those aspects of globalisation that do not run counter to the political objectives of prosperity and full employment.
I have listened to all of this debate with increasing sadness at the way in which the impressive, ambitious rhetoric of the UK Presidency is just not matched by reality. Where there was a clear agenda to be seized, post enlargement, to achieve real reform rather than just talk about it, the UK's entrenched position and poor style have alienated rather than enthused. Had the UK come up with meaningful proposals then I believe this Chamber would have been a useful ally. Instead we have seen yet more hot air, on all sides, while the people of Europe walk further and further away from us. We have not learned the lessons of the Dutch and French votes, and now this Presidency has no time to do anything useful and it is a sorely missed opportunity.
The next item is questions to the Council (B6-0332/2005).
Mr President, I rise on behalf of a colleague, Mr Kamall, who last month submitted to the Council Question H-0688/05 concerning China textile quotas. He has not as yet received a reply in any form. I wonder whether you could ask the Council of Ministers when he can expect a response. In normal circumstances we expect a response the next day.
Mr Purvis, I have received notification that the Council’s answer is due at any moment. In fact, the Council is present in the Chamber and I should ask it to give precedence to answering that question.
Does the Council believe that the recent modification of the Green Line Regulation has fulfilled its purpose of making a significant increase of trade between the North and the South of Cyprus?
Is it an appropriate and adequate response to the political engagement by the Council in April 2004 to assist the development of North Cyprus?
. In response to the earlier point, I cannot claim to be familiar with the specific question. I think if I had seen the question I would probably have had an answer. However, I can assure you that it is a matter the Council will look into and endeavour to ensure a reply is forthcoming.
In relation to this question, the so-called Green Line Regulation was adopted by the Council on 1 May 2004 with a view to facilitating the reunification of Cyprus by encouraging the economic development of the Turkish Cypriot community through the facilitation of trade between the northern part of Cyprus and the European Union customs territory. As the honourable Member rightly points out in his question, the Council adopted amendments to the Green Line Regulation in February 2005 to try to extend its scope and effectiveness, thus contributing further to the integration of the island.
In its first report on the implementation of the Green Line Regulation from 1 May 2004 to 30 April 2005, the Commission concludes that the crossing of persons is running smoothly, but that the volume and value of goods crossing the line remains limited.
While the report mentions the last amendments adopted in February 2005, the Commission implementing decisions concerning the new goods covered were still under preparation. Therefore, a full evaluation of the effectiveness of these amendments was not possible.
The Commission is due to report again on the Green Line Regulation in 2006 and will be reporting on the implementation of these provisions. As for other measures, which are intended to facilitate the reunification of Cyprus by encouraging the economic development of the Turkish Cypriot community, the Council is aware of its responsibilities and efforts are continuing in that regard.
I thank the President-in-Office of the Council for his reply. Will he include, as an important part of his and the Commission’s assessment of progress, a quantified assessment of the volume of trade across the green line intended for third countries?
Could he also explain why it is that Turkish Cypriot trucks are blocked from travelling to the south? It is patently absurd that a Turkish Cypriot vehicle can be permitted on the streets of Strasbourg, whereas it is blocked on the streets of south Nicosia.
. I thank the honourable Member for the points that he has raised. I can assure him I have listened carefully to them and noted them. With the permission of Parliament, I shall pass them on directly to the Commission so that they can inform the ongoing work that the Commission is taking forward.
Commission officials told me last year, when I was in Nicosia just after the Green Line Regulation had come into effect, that in practice the Greek Cypriots were taking every opportunity to find reasons for preventing its maximum application and that trade was still being very severely restricted. I realise that this is a matter for huge frustration amongst members of the Council, the vast majority of whom want to see direct trade with Northern Cyprus.
No one in the Council likes to rock the boat, but is it not time to do a bit more public naming and shaming when EU citizens, whose elected representatives are unfortunately not yet recognised by this Union, are being kept oppressed by one Member State?
. The European Union foreign ministers expressed a desire to end the isolation of the Turkish Cypriots at the April 2004 General Affairs Council. At the Council’s request, the Commission produced two draft regulations to deliver on this commitment. Perhaps some of the frustration of which the honourable Member speaks reflects the fact that it has not yet been possible to agree them. However, I can assure Parliament that we will continue efforts to achieve agreement. Clearly that will involve a number of Member States. I can assure you that we are determined, if we can, to reach agreement to give expression to that decision of the General Affairs Council.
I thank the President-in-Office for his reply, but is it not shameful that a year and a half after the Council made that pledge to end the isolation of the Turkish Cypriots there is still no direct trade and no financial aid? Could he give a pledge that there will be agreement by December, by the end of the British Presidency?
Is the President-in-Office aware that some of the land crossings between the north and south of Cyprus are sometimes shut, so the refusal of direct air flights out of and into Northern Cyprus effectively shuts off Turkish Cypriots from contact with the outside world? There was some legal thinking going on inside the Foreign Office about licensing direct flights to Northern Cyprus. Could he tell us what has happened to that thinking?
. I would respectfully remind the questioner that I am answering on behalf of the Presidency today, rather than the British Government. She is welcome to correspond with me separately, in a different forum, about the views of the British Foreign Office on the licensing of flights.
That being said, I share the Member’s frustration about the progress we had hoped to see in light of that earlier General Affairs Council commitment. However, as discussed at great length in our previous conversation about future financing, securing agreement often depends not on the will of one country, even one country holding the Presidency, but on the capacity to secure the support of all countries. That is why, notwithstanding the genuine frustration we share with her, I can only assure her that we will continue our earnest endeavours to reach agreement. At this stage, however, I cannot give her any guarantee of the date on which that agreement will be reached.
In April 2005, the Commission finalised and submitted to the Council a draft negotiating mandate for the conclusion of an EU stabilisation and association agreement with the State Union of Serbia and Montenegro. Despite recognition of the strategic importance of Serbia and Montenegro to the security and stability of the region and the country's recognition by the EU, it was hitherto the only country in the Western Balkans whose European prospects were excluded from the European process.
Why the delay in considering and adopting the negotiating mandate enabling negotiations to commence? When does the Council plan to adopt the mandate and confer it on the Commission? Given that, in the case of Croatia, the requirement of cooperation with the International Criminal Tribunal for the Former Yugoslavia did not prevent the EU from opening accession negotiations, why, in the case of Serbia and Montenegro, has that requirement been stipulated in such an unconditional manner, thereby establishing a policy of double standards? Why does the Council not open negotiations immediately, whilst retaining the possibility of checking that the relevant requirement has been fulfilled at a later stage and, in any case, before the completion of negotiations and the signing of the agreement?
. I entirely agree with the honourable Member about the importance of Serbia and Montenegro moving towards the European Union. That is why I am delighted that the Council authorised the Commission to open negotiations for stabilisation and association and the agreement with Serbia and Montenegro at the General Affairs and External Relations Council on 3 October, of which I have already spoken. A formal ceremony to open negotiations was subsequently held in Belgrade on 10 October, in the presence of the Commissioner for Enlargement, Mr Rehn.
The decision to begin SAA negotiations follows the positive feasibility study that Serbia and Montenegro received from the Commission in April 2005. As one of our Presidency objectives, the United Kingdom sees this as a significant step for Serbia and Montenegro on the road to the European Union. It also affirms the European Union’s commitment to the Thessaloniki Agenda, which emphasises that the future of the western Balkans lies in the European Union.
The Council has judged that the pace and conclusion of negotiations will depend in particular on Serbia and Montenegro’s progress in developing its legislative framework and administrative capacity, the effective implementation of the Constitutional Charter and, of course, full cooperation with the International Criminal Tribunal for the former Yugoslavia. The Council and Commission will jointly review Serbia and Montenegro’s performance in these areas before negotiations conclude.
– Mr President, I should like to ask the President-in-Office of the Council, Mr Alexander, two brief questions.
Firstly, knowing that a referendum will be held in Montenegro in 2006 on its possible secession from the joint state of Serbia-Montenegro, to what extent will progress in negotiations on the stabilisation agreement affect this referendum in Montenegro?
Secondly, to what extent will negotiations on the stabilisation and association agreement be affected by the parallel negotiations due to start on the final status of Kosovo and, furthermore, does Mr Alexander believe that the position of Serbia on the question of Kosovo will affect the progress of negotiations on the stabilisation and association agreement?
. In the course of our Presidency, I have personally had the opportunity to travel to Belgrade and hear directly from representatives of Serbia and Montenegro of their desire, ultimately, for European Union membership and their desire to move forward the process of stabilisation and association agreements. I therefore think we would be getting ahead of ourselves – given the recent announcement that was given formal expression when Commissioner Rehn visited Belgrade recently – if we anticipated what may or may not be the conclusion of a potential referendum in the future.
However, I would certainly make the point – and this was a point I made very clearly on behalf of the European Union when I met with representatives both of Serbia and Montenegro – that the challenge of cooperation with the International Criminal Tribunal is an immediate and contemporary one. We have been heartened by some of the steps that have taken place in Belgrade in recent months and the level of cooperation that has been shown in comparison to earlier levels of cooperation. However, let us be very clear this afternoon in this Chamber that there is further and real progress that must be made to secure full cooperation with the International Criminal Tribunal for the Former Yugoslavia.
Mr President, I apologise for being late, as a result of which I missed some of the response by the President-in-Office, but, as we are discussing Serbia, let me tell you that I was in Kosovo last week – the Albanian part of Serbia’s northern province to be precise – where people are extremely worried about the fate of 2 500 people who are still missing. Serbia is refusing help to recover those bodies.
Surely one of the conditions we in the European Union should attach to our continued support for Serbia should be that that country must cooperate with UNMIK and with the Albanian authorities in Kosovo in order to ensure that all those people who have lost relatives at least know where they are, where those bodies are and that those bodies are returned so that they can be given proper burial. Can the President-in-Office promise that this will be one of the conditions for continued cooperation with Serbia?
. I understand the strength of emotion around such issues, not least given the opportunity that I have had in recent months to travel, not just to Serbia and Montenegro, as I have just described, but also to Kosovo, and hear for myself the very real challenges that continue to confront Kosovo in particular and the region more generally.
In that regard, in the course of the conversations that I had both in Belgrade and in Pristina, I emphasised the importance of awaiting Ambassador Eide’s report. In that sense, our hope would be that this would provide the basis on which a way forward could be found that would be to the satisfaction not only of one element of one community but that would serve the broader interests of peace and security in the region.
With the end of the 2000-2006 planning period in view, what is the Council's assessment of the results achieved through the use of the Structural Funds and other financial instruments in terms of the social integration, education, training and vocational development of young people living in rural, island, mountain, sparsely populated and remote areas, and areas facing demographic problems?
Does the new plan for 2007-2013 include measures which target this group to promote their integration into their natural social environment and enable them to continue living there?
. The Council has not assessed the impact of the structural and cohesion funds on the social integration, education, training and vocational development of young people living in areas facing demographic problems.
The Third Cohesion Report on Economic and Social Policy, which reports on the progress made towards achieving economic and social cohesion through SCF, the EIB and other financial instruments, was adopted by the Commission on 18 February 2004. Part of the report focuses on the impact of Community policies, competitiveness, employment and cohesion and the impact and added value of structural policies on such areas.
The Council is aware of the importance of the role of young farmers, particularly in the development of the rural environment and environmental conservation. In 2003, 24% of agricultural holdings were headed by a person under 45 years of age. Generational renewal must be guaranteed in particular by means of special early-retirement measures combined with support for setting up.
During the current programming period, i.e. from 2000 to 2006, approximately EUR 2 billion from the Community budget will have been allocated directly to young farmers to help them establish themselves. That amount is earmarked for the financing of investments and to help them set up in business through consultational services.
Looking ahead, the Council has recently adopted a range of measures in the framework of the Rural Development Regulation for 2007-2013, in particular aid of up to EUR 55 000 per holding, aid for modernisation and the possibility of utilising the national reserve to help young farmers to establish themselves.
– Mr President, I thank the Minister for his reply and I hope that financing will be decided quickly so that, by 2010 and 2013, everything he has told us about will have been put into practice.
I also wish to ask if suitable provision will be made for the education and culture of these areas which, of course, are based on the reproduction of human resources.
. Let me deal first with the issue of progress towards achievement of an agreement on future financing. I would simply reiterate what I have said before this afternoon, which is that we are sincere in our endeavours to try and reach agreement in December. The tenor of the question reflects the sense of urgency on the part of not just one Member State but a number of different Member States about the need to reach agreement on future financing.
I set out before the Council the terms of the third cohesion report on economic and social policy, which reported on progress. It would be helpful to make it clear that the target date for adoption of the EU-wide rural development strategy is autumn 2005. The framework for monitoring and evaluation should be agreed by the end of 2005 and Member States will then produce national strategy plans in line with an overarching European Union strategy. So clearly there will be a national as well as a European locus at that juncture. These plans will include quantified objectives for rural development spending, tailored to regional circumstances, against which, of course, the effectiveness of the spending can then be judged.
Mr President, Minister, the British Government has indicated that it is in favour of reducing the CAP and lowering agricultural subsidies, and I would therefore like to ask the Presidency-in-Office of the Council whether it believes that young people living in rural and mountain regions are going to be able to integrate better into their natural environment and whether they will have more life opportunities as a result of this proposal to abandon the common agricultural policy.
. If the honourable Member is referring to World Trade Organization talks, a framework agreement involving both the United States and the European Union, which essentially got the trade talks back on track, was reached back in 2003.
The position on the prospective trade talks in the critical days ahead was discussed at the General Affairs Council last week and is a matter of ongoing concern and direct interest to the European Commission, which leads for us in that area.
However, there is a risk that discussion of the importance of the Doha development round will be narrowed down to a discussion of agriculture and rural development issues. The European Union has a great deal to gain from a successful conclusion to the World Trade Organization talks, not just in agriculture but also in services and non-agricultural market access. So we all, whether we live in rural or urban areas, have a common interest in ensuring a successful conclusion to the World Trade talks. A spur to greater global trade is a spur to greater global prosperity.
In light of recent shocks to the energy market such as the increase in oil prices and heightened public concern over the effects of climate change, what is the Council under the UK Presidency doing to ensure that the proposed directive on energy end-use efficiency and energy services (COM(2003)0739 – C5-0642/2003 – 2003/0300(COD)) takes into account the more rigorous measures to encourage energy saving supported by a strong majority in Parliament?
. The Council is well aware of the issues raised by the honourable Member and shares her view that measures on energy efficiency are one of the key instruments in tackling climate change. Against this background, I can assure the honourable Member that the Council is sparing no effort to reach an agreement on this important draft directive with the European Parliament at second reading.
As regards the extent to which the Council is taking into account the amendments adopted by the European Parliament at first reading during these negotiations, I can confirm today that the Council is making a substantial effort to accommodate key elements of these amendments. Several elements have to be considered in order to develop a compromise leading to an effective directive, such as how long the directive should apply, the level of the savings target, the role of the public sector, the use of energy efficiency indicators and benchmarks, as well as a reliable monitoring system.
It is clear that an adequate balance has to be struck between realistic and achievable targets and over-ambitious ones that will only diminish the credibility of Community legislation.
Thank you for that encouraging and positive response, but I have to say that it is disappointing that the Council is weakening the proposals before Parliament, particularly by reducing the level of the targets and making them non-binding. This means that, under the UK Presidency proposals, the target has been cut so much that, in the UK, it is pretty much what is being achieved by measures already in place.
If the Government has a genuine commitment to energy efficiency, when are we going to see it in terms of a toughness in the current negotiations between the Council and Parliament? We have had a lot of rhetoric about climate change and energy saving, but we still are not seeing the action in the actual text on the table.
. I am grateful for the opportunity to respond. I was somewhat naively touched by the description of my answer being encouraging if a little unsurprised then to hear it described as disappointing. Let me try to offer what comfort I can to the honourable Member by addressing the specific issue of the merits or demerits of mandatory targets.
We have been clear throughout that all Member States are committed to increasing their energy savings in line with the targets set out in the directive. However, mandatory energy savings targets could lead to short-term measures being implemented purely to meet targets, rather than the long-term focus which is needed. It can also focus attention and resources unduly on measuring rather than doing.
Member States felt that it would be inappropriate to create the possibility of being taken to the Court of Justice on the grounds of non-achievement of the prescribed levels of savings. For example, if a Member State achieved only 5% savings after six years instead of the prescribed 6%, the achievement of targets would partly rely on changes in consumer behaviour. Member States aim to influence this through the different measures proposed in the draft directive. However, the effectiveness of these measures is not completely predictable or entirely within the control of Member States themselves.
On top of that, we already have mandatory targets as part of our commitments under Kyoto. Placing specific targets on individual elements of the package of measures, such as energy efficiency being undertaken to reach that target, would reduce the flexibility we require in meeting them.
Does the European Court of Justice judgment on the appropriateness of Community law for imposing criminal penalties (Case C-176/03, 13 September 2005) encourage the Council in the direction of using the Community framework rather than the unsatisfactory intergovernmental one for law enforcement measures? Is the UK Presidency exploring positively the potential to use Article 42 TEU for this purpose? How will it guard against fora like G5 and G8 and new Schengen developments further prejudicing transparent, democratic and comprehensive EU-wide cooperation? Will it at least keep the European and national parliaments informed about the evolution of intergovernmental negotiations and future plans?
. As repeatedly stated by the Court of Justice, the choice of legal basis for the adoption of legally binding instruments must rest on objective factors. The judgment of the Court of Justice confirmed that the Community legislator may take measures relating to the criminal law of the Member States when that is necessary for the achievement of the Community policy in question. The Court of Justice also reiterated that, as a general rule, criminal law matters did not fall within the scope of Community competence. It did not decide about the scope of application of Title 6 of the Treaty on European Union as such, nor did it limit the scope of application of Title 6 beyond the very specific issue on which the Court of Justice ruled.
The use of Article 42 is not being considered at present. The Council cannot and should not seek to prevent Member States from cooperating bilaterally or multilaterally on police and judicial matters, as long as they observe the obligations incumbent upon them under the Treaties. Cooperation outside the framework of the Treaties is, by definition, not undertaken by the Council. Neither the Council nor its Presidency can therefore provide information regarding such forms of cooperation for the European Parliament.
Information regarding cooperation on police or judicial matters under Title 6 is transmitted to the European Parliament on the basis of Article 39 of the Treaty. As regards the information to national parliaments, this is solely a matter for the individual Member States, not the Council or its Presidency.
President-in-Office, thank you for your reply, but there is considerable concern about the proliferation of fora for addressing security and border control issues. A few months ago, the French Prime Minister, Mr de Villepin, talked about how Britain, Germany, Spain, Italy and France are moving forward in discussions on police cooperation, exchanges of intelligence, border controls, and internal security. Then we have the Prüm Convention among seven Member States, which seems to go back to the Trevi system of the 1970s. This is not only undemocratic and untransparent, but surely it also fails to provide the added value of really addressing terrorism and immigration challenges in common. Surely this is not in the interests of the European Union as a whole?
. I am certainly aware of the informal meetings that the honourable Member describes. However, there is no more eloquent testimony to the approach that we have taken, whereby the whole of Europe is involved in these discussions, than the role that our Home Secretary, Mr Charles Clarke, has played both with this Parliament and, indeed, with other members of the relevant Council.
I also think – if you reflect upon the remarks made by our Prime Minister earlier today – it is clear that dealing with the issue of personal and physical security, not least in the light of the terrible incidents that took place in London on 7 July, remains one of the key priorities for our Presidency. Our ambition certainly includes taking forward that work as we anticipate the conclusion of our Presidency in the December European Council, which, of course, will involve all Member States.
I welcome the Council’s description of the effect of the judgment of the Court of Justice, which was accurate, but I ask that the press reaction to this judgment – not least in Mr Alexander’s own Member State – be countered wherever possible.
The press has given the impression – and this has been amplified by Euro-sceptics – that the Commission will now be able to decide sentencing policy in different Member States by itself; that is to say, it would be able to determine the sentences for different crimes. That is far from being the case. Even in the Community framework, the Commission proposes, but the Council and Parliament dispose.
. I am grateful to the honourable Member for reflecting on the importance of my answer. I hope that the accuracy of my answer will fulfil the purpose. The Presidency of the European Union is responsible for many things, such as seeking a way forward on future financing or trying to chart a course for a modern Europe in the age of globalisation.
Notwithstanding those very considerable challenges, I am glad that our responsibilities do not extend to the editorial policies of many of the newspapers in question. It is inherent in the nature of a union of democracies to have a free press and the best way to counter some of the misunderstandings and myths perpetuated about this particular issue and more generally is to ensure that the factual information I imparted today is spread outside this chamber and comes to be understood by the wider public.
Will the UK Presidency support José Manuel Barroso in his efforts to curb unnecessary and burdensome lawmaking initiatives from the European Commission? Despite assurances from this Presidency that it would act to prevent superfluous lawmaking and to promote the principle of subsidiarity, we see the UK Presidency arguing for the addition of impractical legislation, such as the protection of workers from sunlight in the directive on optical radiation. Will the Presidency seize the opportunity to help bring some sense to ‘joke’ EU lawmaking?
. Better regulation in all its aspects is a high priority for the Council and indeed for our Presidency. The Commission’s report on the outcome of its screening of pending legislative proposals, to which the honourable Member refers, will be studied with great interest within the Council. We have scheduled a policy debate on better regulation, including the screening package, for the November Competitiveness Council.
The honourable Member specifically mentioned the optical radiation directive. She will appreciate that, as the Presidency, we now need to consult all Member States and work for an agreement that is acceptable both to the Council and to this Parliament. We have all signed up to improving the way Europe regulates itself. We the Council, the Commission, and again this Parliament, need to work together to make that commitment a reality now.
Thank you, President-in-Office, for your reply. I am delighted that you have reiterated the commitment to better legislation, but we need action. We know that we are going to conciliation on the optical radiation directive. I understand that the Council of Ministers is going to get rid of natural radiation from the optical radiation directive, but why was it brought forward to start with? It was brought forward by the Council of Ministers. I would like to know which ministers and which Member States pushed for it. That really demonstrates our need for EU Council meetings to be held in public. Then we would be able to know which countries are pushing for this sort of joke legislation which brings the EU into disrepute. Will the President-in-Office commit himself to pushing for EU Council meetings to be held in public?
. I sense that the honourable Member is inviting me to shed some light on the workings of the Council and, given the terms of the directive in question, I hesitate to do such a thing.
On the substantive issue of transparency, we had a discussion earlier today, not least in light of what our Prime Minister, on behalf of the Presidency, stated earlier this month in reply to a question asked in Parliament on the eve of the British Presidency. The process of seeking to take forward the undertaking he gave to look at the specific issue of transparency within the Council is now in the process of being taken forward.
Rather similarly to the Council initiative which she described originally, it requires a degree of support beyond the Presidency-in-Office of the Council. In that sense, it is a necessary part of making progress on the issue of transparency that we take others with us. That is why a process is now established under our Presidency to seek to find a way forward.
Is this not just another case where an important issue tends to get hijacked by the Euro-sceptics in the press and in politics? The very valid issue of better regulation is portrayed by Euro-sceptics as Brussels bureaucrats imposing burdens on businesses. Whereas, in fact, we all know that no European legislation can be adopted unless it is approved both by the Council and the Parliament and that good European legislation is an exercise in cutting red tape: one patent instead of twenty-five; one trademark and registration form and fee instead of twenty-five; a single administrative document for our lorries at frontiers instead of the forty-something there used to be.
Good European legislation is good, bad European legislation is bad, but we should not let the Euro-sceptics claim that it is all bad.
. I certainly concur with the question the honourable Member has put to me in terms of the need to delineate between legislation where it is appropriate and, indeed, where there are areas where there are alternatives to regulation that should be considered.
I would, however, emphasise in my reply that the terms of his question – leaving aside the specific issue of how the press deals with these matters, for which none of us, I am afraid, are directly responsible – emphasises in my mind the importance of all the institutions of Europe seeking to take forward this agenda of better regulation. This is not an agenda that, with the greatest of respect to Commissioner Verheugen or, indeed, to President Barroso, can be achieved by their efforts alone, nor can it be achieved by this Parliament alone. It needs to be a shared endeavour between the Council, the Presidency and Parliament. If there is a genuine commitment – as I believe there is a growing commitment within each of those institutions to grasp this agenda and drive it forward – then we will hopefully in the future see less of the headlines of the type that the honourable Member describes.
I would, however, with a little more optimism, highlight the kind of coverage that was received in the United Kingdom for President Barroso’s and Commissioner Verheugen’s prior announcement in terms of draft legislation being ditched where it was deemed to be otiose and unnecessary. It was almost uniformly welcomed in the pages even of the most sceptical British newspapers. To establish credibility for the Commission, the Presidency and for Parliament, it is necessary for us to be seen to be taking decisive action on what is unquestionably one of the issues of concern, not simply to the business community across Europe, but also to our citizens.
Mr President-in-Office, I welcome your comments and your reply. I support your commitment to deregulation and a number of colleagues will try and help you achieve that. But, going back to the original point about deregulation and to the optical radiation directive, Prime Minister Tony Blair said in this House this afternoon that there is a need to regulate where necessary but also to deregulate when it is necessary for our competitiveness.
Would you agree that, in terms of deregulation for competitiveness, we should revisit the mother directive of this optical radiation directive, which was the original 1989 directive? I asked this question last time and got the answer that it is up to the Commission to initiate revisiting the directive. We know that, but would you please undertake to invite the Commission to revisit that framework directive or at the very least invite the Council to invite the Commission?
. The most constructive way forward would be for me to pass on to the Commission the strength of feeling that has been communicated by the honourable Member. I am aware that this is not the first time that this issue has been raised, and I will certainly make sure that the Commission is made aware of the concerns that he has raised today.
4.9 million people were infected with HIV in 2004, more than in any previous year. As 75% of young people infected are women and girls, the increasing vulnerability of women is underlined along with the inherent need to expand current prevention options, particularly for women.
The European and Developing Countries Clinical Trials Partnership (EDCTP) was set up in February 2004, with one third of its budget to be funded by Member States (plus one third from the Commission, and one third from the private sector).
In the light of the rise in HIV infection rates and the creation of the EDCTP, can the Council provide information on what funding Member States have provided to the EDCTP, and as a result, which microbicide clinical trials are currently being funded by the EDCTP?
I could not agree more with the honourable Member about the unfolding tragedy of HIV infection cases amongst women and girls. As we know, the European and Developing Countries Clinical Trials Partnership is a group of 14 Member States plus Norway from outside the European Union.
The initial investment to establish the partnership was provided by the European Commission with a EUR 200 million allocation over five years through the Sixth Research and Development Framework Programme which runs from 2002 to 2006. The partnership has a total budget of EUR 600 million for the period from 2003 to 2007: in addition to the EUR 200 million provided by Community funding, EUR 200 million will come from Member States and a further EUR 200 million will be sought from industry, charities and private organisations.
It is the responsibility of each Member State to contribute in kind through their national research activities. Various projects funded by public money in each Member State count towards the total EUR 200 million contribution.
The Council has identified a need for joined-up action between the Commission and Member States in partnership with the Clinical Trials Partnership to support the research and development of new tools to fight HIV/AIDS, malaria and tuberculosis, a fact underlined in the conclusions of the General Affairs Council on 24 May this year. The partnership has identified a number of specific research topics and will issue calls for research proposals for these topics over a two- to three-year period.
Only one trial relating to HIV was funded last year, which will look into providing anti-retroviral drugs to children with HIV. Calls for research proposals issued last month include a specific call for research on microbicides. The title of this call for research is ‘Capacity building for the conduct of phase I, II and III trials of vaginal microbicides against sexual transmission of HIV’. Applications will come in over the next few months and funding decisions will be made next year.
Obviously, microbicides could revolutionise AIDS prevention throughout the world. Current clinical trials are already showing positive results, but this requires funding.
As you are aware, Mr President-in-Office, the United Kingdom Department for International Development has been very supportive of research into microbicides. Do you agree with me that support for clinical trials into microbicides is essential in tackling AIDS and, particularly in view of the priority the United Kingdom Presidency has attached to Africa, will the Presidency encourage other Member States to involve themselves with the European and Developing Countries Clinical Trials Partnership?
. The simple answer is ‘yes’. It reflects our commitment, not just to the blighted continent of Africa – perhaps the only continent in recent years to have moved backwards on many of the key indicators that were so graphically highlighted in our own Prime Minister’s Commission for Africa report – but also to supporting other countries as they seek to meet the Millennium Development Goals, which were reiterated in September at the Millennium Review Summit in New York.
It also emphasises the importance of clinical research being taken forward if we are to find solutions to a challenge as great as HIV/AIDS.
I can assure the honourable Member, who I know has an abiding and passionate commitment to tackling injustice, not just at home but abroad, that we are determined to support the efforts of the partnership as I described, not least through the efforts of the Department for International Development that she highlighted in her question, but also by encouraging other Member States to play their important role in what is a hugely important contribution by the European Union plus Norway to confronting a genuinely global challenge and a global problem.
On 29 August 2005, a Turkish Cypriot aeroplane flew direct from the illegal airport in the so-called 'Turkish Republic of Northern Cyprus' to the capital of Azerbaijan, Baku. This flight followed a direct flight on 27 July 2005 from Azerbaijan to the occupied territories. These flights took place in breach of the principles of European and international civil aviation. Bearing in mind the proposal for a Council decision (COM(2005)0060 final) on the conclusion of an agreement between the European Community and the Republic of Azerbaijan on certain aspects of air services, replacing Member States' bilateral agreements with the Republic of Azerbaijan, can the Council say how it will respond to the conduct of Azerbaijan, using the political means at its disposal?
. The draft agreement referred to by the honourable Member does not cover air transport between Cyprus and Azerbaijan. The sole purpose of this draft agreement is to ensure that, where a bilateral agreement between a Member State and Azerbaijan exists, such an agreement complies with Community law. Since there is no such bilateral agreement between Cyprus and Azerbaijan, this draft agreement has no bearing on the issue the honourable Member raises relating to flights from Azerbaijan to the area of the Republic of Cyprus in which the Government of the Republic does not exercise effective control.
– Mr President, I thank the Minister for the very substantial reply which he has given me. Would he nonetheless permit me to remark that he has given me technical answers to a purely political question. Of course we all know that Azerbaijan needs to comply with the guidelines of the United Nations and the ICAO, but I want to know what the Council's view is of the fact that Azerbaijan continues to maintain flights to airports on the occupied territories of the Republic of Cyprus.
. I would merely reiterate the technical points that I made. In some political questions the technical answer is often the best. However, it would also be important – given the terms of the supplementary question – to make clear that the European Commission has no competence to get involved directly in this matter: it is a bilateral issue between the Government of the Republic of Cyprus and the Azeri Government. That also reflects the position of the Council, which would hope that a resolution to this matter could be found on a bilateral basis.
In response to the debate on the situation in the Middle East, held in the European Parliament on 7 September 2005, Douglas Alexander, speaking on behalf of the UK Presidency of the Council, repeated the 'clear view' of the Council on the Separation Barrier in East Jerusalem and assured Members that 'where [lt]the Council has[gt] concerns about Israeli actions on human rights, will raise – and raised those concerns with the Israeli Government.' Mr Alexander also explained that the Council would be considering, in due course, which issues to raise at the EU-Israel Association Council, scheduled for the end of this year.
Could the Council outline the process by which the agenda for the EU-Israel Association Council is decided and, in the light of Israel's continued failure to comply with the ICJ opinion of 9 July 2004, could the Council offer any possible justification as to why the implementation of the opinion of the highest international court, which articulates erga omnes incumbent on all Member States, should not be at the top of the agenda?
. The Council has already indicated, in its reply to Written Question E-3041/05 by the honourable Member, the European Union’s position on the separation barrier and the advisory opinion of the International Court of Justice on the question.
The issue of the separation barrier is a fixed agenda item in the continuous political contacts between the European Union and Israel, including those scheduled in the context of the forthcoming EU-Israel Association Council meeting.
. Thank you for that reply. Despite the early optimism felt after Israel’s unilateral withdrawal from Gaza, the picture today is much bleaker than had been hoped for. Last week, Israel broke off diplomatic contacts with the Palestinian Authority after three young settlers were killed near Hebron. In yesterday, James Wolfensohn reportedly accused Israel of acting almost as though there had been no withdrawal, delaying making difficult decisions and preferring to take difficult matters back into slow-moving subcommittees.
How does the Council, in its role as a member of the Quartet, plan to bring Israel and the Palestinian Authority back to the negotiating table and ensure that those early feelings of optimism are not wasted?
. I would certainly agree with the honourable Member that there are times of frustration and disappointment as we seek a way forward in the Middle East peace process. That notwithstanding, we have to recognise that the withdrawal she describes marked a significant step forward and represented a significant opportunity to move forward in the roadmap process, which had not been as clear in previous years. So I recognise the tragedy she describes and the consequences that have followed.
However, on the specifics of how, as a member of the Quartet, we can continue to progress, I would like to place on record, on behalf of the Council, our gratitude and support for the continuing efforts of James Wolfensohn. Given the very constructive role he has been able to play to date, he has a critical personal role as the Special Envoy for Disengagement.
The European Union is ready to help. This is a real test for the Palestinian Authority and for Israel, but also a great opportunity.
Despite the disappointments and frustrations, we need to take a longer view. All those who want to see a peaceful and stable Middle East must continue to support the efforts of the Quartet, and the Special Envoy in particular.
President-in-Office, I am encouraged by your reply. Would you, through the EU-Israel discussions and through the Mediterranean process, point out to Israel and its neighbours that their security is best guaranteed not by separation, fences or barriers, but by integrating with each other economically and politically and through cultural, scientific and technical exchanges? Only through that mutual reinforcement of contact will security be guaranteed for the Palestinians and Israelis and the region as a whole.
. I endorse wholeheartedly the points that have been made by the questioner. Of course Israel has a right to protect itself from acts of terrorism, but equally all of us understand that it is necessary to find a way forward and a political solution to the challenges of the Middle East. In that regard, and notwithstanding the very real difficulties that the Middle East continues to face, I think we should take pride in the efforts that the European Union has been able to make in this troubled and difficult area of the world and we should be encouraged in particular by the strength that Mr Wolfensohn has been able to bring to his role as the Quartet’s special envoy.
Of course there is more work to be done, of course the European Union stands ready to make those points directly to Israel and to the Palestinian authorities, and of course the European Union stands ready to help in other ways if it can.
However, I would simply reiterate that, ultimately, the responsibility lies primarily with Israel and with the Palestinian authorities. It is both a great test for them and also a great opportunity, for exactly the reasons the questioner set out.
I agree with the last supplementary question and the answer given, and in that spirit note how idiotic it was to demand the suspension of the EU-Israel Association Agreement, as some did, or to talk about a boycott of universities in Israel. This is completely counterproductive.
With reference to the desire to enlarge opportunities for Palestinians, to which the Presidency referred, can the President-in-Office give us any further encouragement about EU support for economic development in Gaza and enlighten us about suggestions that there could be an EU contribution to securing the borders of Gaza, particularly the border with Egypt?
. I say to the honourable Member that, firstly, the issue of economic development is inextricably bound up with the issue of security. The European Union is committed to continuing the enhanced support for the Palestinian civil policing through EU corps, in order to help build the necessary security environment in Gaza following Israeli withdrawal, so as to allow exactly the kind of economic development that is necessary.
We also welcome the agreement between the Governments of Israel and Egypt on basic security arrangements along the Gaza-Egypt border. A resolution to the issue of the crossing point on the Rafah border is also needed and is essential to the fate of other crossings and issues such as the port and airport.
The European Union continues to be one of the biggest international donors to the Palestinian Authority. Last year assistance to the Palestinians from the European Community amounted to some EUR 250 million. That included assistance to refugees, food aid, the health and education sectors, the private sector, municipalities and institution-building. The Commission has recently announced a larger package of support to the Palestinians and will provide around EUR 280 million in 2005. That money includes a substantial contribution to help tackle the priorities identified by Mr James Wolfensohn. The European Union’s aim is to ensure that disengagement is a success and a step toward implementing the roadmap.
The Commission attaches strict conditionality to the budgetary assistance it has provided to the Palestinian Authority. The conditions mainly reinforce the need for transparency of the Palestinian Authority’s public finances, strengthening the prudent management of the budget and encouraging progress on overall financial and administrative reform.
The Council is moving ahead with the process of adopting the framework decision on the retention of data despite the reactions of Parliament concerning the legal basis and the lack of proportionality between the ends and the means, those of human rights organisations concerning respect for civil liberties and those of industry concerning the high cost. Does the Council share the views of officials that 'the cost is not a political problem'? How will it safeguard human rights and deal with constitutional obstacles in various Member States to the general implementation of such a framework decision? What are the Council's views on UK Ministers' objections that a Europe-wide system is unnecessary as the need for security can be better served through 25 national systems?
. After the terrorist attacks in London on 7 July 2005, the Council reiterated the urgent need for an EU instrument on retention of communications data, called for in the wake of the Madrid bombings, and made a commitment to agree to it by October 2005.
The draft framework decision tabled by four Member States in April 2004 does not aim at recording the content of any communication, but rather at the retention of so-called traffic data. These data, such as the names of the persons connected with a phone call or the time of the communication, are necessary for law enforcement authorities effectively to investigate criminal offences and bring successful prosecutions in an age when criminals exploit the advantages of modern communications facilities.
The proposal for a directive on retention of traffic data, which the Commission adopted on 21 September 2005, and which the Council considered in October, also concerns traffic data and not the content of communications. A decision has yet to be made on whether the framework decision or directive is the appropriate legal base for such rules by the Council on data retention. In the meantime, work will continue on the substance, in consultation, of course, with the Commission and the European Parliament.
At its meeting on 2 July 2004, the Council stressed the need to give particular consideration to the proportionality of the measure in relation to costs, privacy and efficiency. The Council aims at an instrument that balances law enforcement requirements with the right to privacy and costs, and which is compatible with Member States’ constitutions.
. – Mr President, Minister, thank you for your reply, but following the conclusions of the legal service of the Council and bearing in mind the legal problems that will arise if this proposal is adopted within the framework of the third pillar and the information about the commitment of the Dutch Minister not to agree to a proposal within the framework of this pillar, when does the Council intend to withdraw its proposal?
. The thinking, as set out by our own Prime Minister earlier in the course of meetings, is to try and secure agreement on the way forward in the course of the UK Presidency. That suggests December as the opportunity when, under the scenario that we would wish to see, under pillar one, as our Home Secretary Charles Clarke has proposed, we can see progress being made in relation to this instrument. I hope that directly answers the question because we continue to seek to find a basis under pillar one rather than under pillar three, as the question implied.
As the President-in-Office has just said, Charles Clarke made the welcome decision for the European Parliament to now give its views on this proposal. As the Parliament is now in the process of putting its view, could I ask the President-in-Office to take the safeguard argument seriously? We accept the need for retention of data and we are looking at the timings now. We are moving very much in the right direction, but we need concrete and collective safeguards. Will he give an assurance that that aspect will be taken very seriously, because Parliament wants to see the Council treat that as a priority.
. I should like to make a couple of points directly in reply to the points that the honourable Member has raised.
Firstly, the British Presidency is committed to securing agreement on the data-retention measure before the end of the year, as I said, and is taking forward work on substance in consultation with the Commission and European Parliament alike, which have made these points. We remain committed, however, to the belief that retention of specific communications data for a fixed period is a proportionate reaction to the threat of terrorism and that the associated costs are not excessive.
On the specific point of the pillar under which we should make progress, it is important to add one point to the discussions that have taken place in Parliament today, and that is to say very honestly that I do not believe our citizens will care whether the measure is decided under the first or third pillar. What we need is a proposal that can be agreed quickly and will allow for effective law enforcement without threatening the fundamental rights of European Union citizens.
On the specific point that the honourable Member raised, we agree that all retained data must be held securely in line with data protection principles and that information exchange must be accompanied by high standards of protection. Police and other public authorities will not have unrestricted access to the retained data and will have to meet national standards to access private information. The content of calls or messages – as I sought to suggest earlier – would not be retained. It is merely a question of providers keeping records of who called whom, where and when. This is part of striking the balance that we believe is necessary between protecting people from terrorism and serious crime and, on the other hand, respecting civil rights.
We believe, therefore, that our response must be proportionate and respect common democratic values. We must defend our communities from the threat of attack while upholding human rights in accordance with international law and the ECHR. For let us be very clear: the terrorists want to attack not only our lives but also our way of life.
I would like to thank the Minister for his reply; I certainly share his concerns. However, recently in Ireland an Irish citizen won an international lottery of some EUR 100 million – I cannot remember the exact figure. There was immediately something in the region of 60 hits on her private social security file and extra hits on her private taxation file, which the Revenue Commissioners are examining.
It seems to me that we need to take care to ensure that information within the public service is not actually used by terrorists as a source of intelligence, where organisations like the Provisional IRA sometimes have their intelligence officers in situ in the public service. I would ask the Minister to be very careful to ensure that there are proper checks and balances and that those who abuse for their own purpose intelligence or information gathered in any way in the public interest are dealt with very severely.
I would like to make one other point: I understand that private detectives, for example, have people within the various public services, but they pay ...
. I cannot comment on the specific case of the lucky lottery winner, who, as it transpired, was not so lucky when it came to the invasion of privacy described. Nor, I hope, would you expect me to comment on your allegations and suggestions on public services and data protection in individual Member States.
The Presidency is keen to see progress on data protection and we agree that all retained data must be held securely, in line with data protection principles, and that very high standards of protection should be required for exchanges of information.
The police and other bodies should not have unrestricted access to the retained data and it is essential that national standards for access to private information are met. If those standards are deemed insufficient in the honourable Member’s country, then I suggest that that is a matter that should be raised with the Member State, just as it is raised with the Presidency when we are considering data protection at a European level.
Rendered animal tallow (animal fat) is included in the Waste Incineration Directive 2000/76/EC(1) (WID), and after December this year it will have to be incinerated under very strict conditions. Currently it is used as a fuel in steam boilers in rendering plants and in the production of biodiesel. However, the conditions of the WID directive appear to preclude its use for these purposes. Is this not inconsistent with the Commission's environmental policy of encouraging competitive and efficient alternative energy sources?
. The Waste Incineration Directive neither precludes nor discourages the use of waste as a competitive and efficient alternative energy source. Rather, the aim of the directive is to prevent or to limit, as far as is practical, negative effects on the environment and human health from the incineration and co-incineration of waste.
When adopting legislation, the Community legislator carefully examines possible trade-offs in relation to other Community policy objectives. Waste tallow is only included in the scope of the directive where it is incinerated or co-incinerated. Other waste disposal or recovery operations involving waste tallow, such as its processing into bio-diesel, are not subject to the directive’s requirements but are subject to control under the Waste Framework Directive.
Thank you for your response. The Commission did in fact respond to a similar question yesterday, but it did feel that there were practical problems with the implementation of this directive, especially in three Member States – including the Member State you and I know best, President-in-Office – which had implemented it in the most rigid form. May I ask whether it would be possible to postpone implementation in those three Member States until the Commission can come up with a much more practical application of this directive? Surely that would be consistent with our desire for a more sensible form of EU legislation. It would also benefit our Scottish constituency farmers and our Scottish environment.
. Greatly tempting though it would be to answer, both as a Scottish Member of Parliament and as a British Minister, I would respectfully remind myself and this Chamber that I answer today on behalf of the Presidency.
In that context, while I have sympathy with the points made by the Member about the need for these practical difficulties to be addressed, it would seem more appropriate that these matters be brought to the attention of the Commission by the individual Member States acting in their own interests rather than it be, in the first instance, a Presidency matter.
However, on the way forward and on the prospect of action by the European Commission, let me take the opportunity to say that the Commission has indicated an intention to place a consultancy contract, within the next month, for a study of the environmental, regulatory and operational impacts of the inclusion of the burning of waste tallow within the scope of the Waste Incineration Directive. The study will include recommendations to the Commission concerning whether the application of the Waste Incineration Directive’s regulatory controls to the burning of waste tallow is appropriate. These recommendations are expected to be made in the middle of next year.
President-in-Office, this might seem in some senses quite an obscure topic, but it is extremely important. You are right to say that there is a review, but the problem is – the last point you made – the fact that the review will not be completed until next June. Once companies, farmers and so on stop burning tallow through incinerators, they are unlikely to return to it, so we need a decision before the end of the year.
The Commission has not promised, but indicated, that it would look sympathetically on the idea of excluding tallow from the directive. Only 3 of the 25 Member States include tallow within the scope of the directive.
A simple solution would be for the Presidency to ask the Commission to consider putting out an advisory note stating that tallow should not be considered as part of the Waste Directive. I think that would be met with a sympathetic response from the Commission.
. Firstly let me place on record my understanding, not least given my own responsibilities back home, of the importance of this issue and the fact that there are a limited number of Member States which have moved much more rapidly than others in implementing this directive.
It has not previously been put to me that the Presidency should approach the Commission to issue the advisory note because, clearly, up until now the position has been clear in relation to this as in relation to other directives. Whether to invest in any necessary upgrading to comply with the directive when it comes fully into force at the end of this year is a matter for a commercial decision by the rendering companies and biodiesel companies burning tallow as fuel.
However, if the situation is as the honourable Member describes, in that there is now genuine uncertainty as to the merit or demerit of making those investment decisions because of uncertainty as to the status of the directive, I will certainly consider sympathetically the point that has been made to me and perhaps I will be able to write to the honourable Member to confirm the way forward.
Thank you for that response, President-In-Office. It is not only tallow that creates a problem, although it is the most pressing one.
There is a real need to achieve carbon neutrality and to avoid placing unnecessary costs on business. So, saying Mr Martin’s suggestion is one way forward, I would also ask whether the Council would be prepared to support Members of the European Parliament in asking the Commission to produce a list of materials in relation to which it will refrain from instigating any infringement proceedings under the Waste Incineration Directive until an analysis has been conducted of their overall environmental effect when used as a fuel source.
. Given the range of views that have already been expressed as to the right way forward for the Presidency, the sensible approach would be to reflect on both of the suggestions and write to both of the honourable Members in due course, once this debate is concluded.
In the light of the Council's positive approach to negotiations on the entry of Turkey to the European Union, can the Council update us on progress for the negotiations during the UK Presidency? Can the Council comment on the particular position regarding Kurdish cultural and human rights as part of any negotiation package?
. As the honourable Member will be aware, the Union opened accession negotiations with Turkey on Monday 3 October. This was a historic moment and another important step in the evolution of the European Union-Turkey relationship. It marked the beginning of a long and rigorous process that will be guided by the negotiating framework adopted by the Council the same day. The Commission started screening the science and research chapter on 20 October.
The European Union will continue to monitor respect for the human and cultural rights of the Kurdish people and the situation in the south east of the country in general. As stipulated in the negotiating framework, Turkey should consolidate and broaden legislation and implement measures on, , freedom of expression, freedom of religion and minority rights. Progress in these areas should be irreversible, fully and effectively implemented. The Commission will therefore continue to monitor it closely and to report regularly to the Council.
The Council can assure Members that the Union attaches great importance to this issue as part of the ongoing reform process in Turkey. Hence progress will continue to be monitored and evaluated in all the relevant bodies.
I should like to take this opportunity to congratulate the President-in-Office on his role in Luxembourg, a negotiation he probably will not forget.
On the very serious question of the Kurdish community, I am in contact with the largest community centre of Kurds anywhere in the United Kingdom. Whilst they are grateful for the negotiations, they are anxious that you do not let the positive energy that is now flowing in these negotiations negate the very real human rights considerations the Kurdish community still has. They feel that this should be a major part of any negotiation – it is a symbolic part – and we ask the President-in-Office to continue to take that seriously.
. Let me take this opportunity to place on record my respect and admiration for the work that the honourable Member has taken forward over a number of years for communities such as the Kurdish community in London. In response to his generous tribute to my role in the negotiations and the assertion that I would never forget it, I think I was in some danger of forgetting my own name by the end of 30 hours of serial and continuing negotiations! But I am delighted to say that, notwithstanding the lack of sleep and the considerable effort on all sides, we managed to reach what I think was a constructive way forward which reflected the long historical association between Turkey and Europe, the prospect of European membership having been held out to Turkey for 42 years. It was a genuinely historic moment in Luxembourg and one from which I think many of the Members of the European Parliament can take real pride.
However, the emphasis that I place on that moment in history, as I hope I reflected in my initial answer, is that it marks the next step of a journey that Turkey is on. In many ways, the destination is important but so too is the journey that Turkey is taking to reach that destination. In that regard, I believe that those of us who have long argued for Turkish accession to the European Union have the best interests of those who have, in the past, been fearful of their human and civil rights within Turkey at heart, because the very process of accession and the rigour which I sought to reflect in my earlier reply in many ways represent one of the best guarantees that can be afforded to such communities that the progress we all wish to see as Turkey makes that journey over the decade or so ahead will actually be made, and that there will be a transparent means by which the scale and pace of that progress can be judged, not just by the communities within Turkey but also by the wider international community within the European Union.
In considering the health section of the 7th Framework Programme for Research and Development, will the Council consider the relevance of different types of health issues to the Lisbon Agenda?
Is the Council aware that respiratory diseases cost European health services more than €102 billion and are the most frequent conditions requiring general practice consultations and emergency hospital admissions, presenting an enormous burden in terms of working days lost?
Does the Council agree that research in this area is likely to provide both health and economic benefits and therefore make a major contribution to the Lisbon strategy?
. As the honourable Member is aware, the Council is currently examining the Commission proposal of April 2005 for the Seventh Framework Programme for 2007-2013 – or FP7 – which will be decided by this Parliament and the Council under the codecision procedure.
The Council has, on several occasions, confirmed the importance it attaches to research and technological development activities in the context of the Lisbon Agenda. I hope the commitment of our own Prime Minister and the Presidency to that agenda was obvious to all Members of this Parliament from his remarks earlier this afternoon.
The research programme in particular is the main Community instrument. Further research into respiratory diseases would be timely. Respiratory diseases are currently the leading cause of death in the European Union and yet these illnesses have a lower profile than many other diseases such as heart disease.
The honourable Member is right to draw attention to the significant economic loss caused by these diseases in particular. In the European Union, 41 300 lost work days per one thousand of the population are due to chronic obstructive pulmonary disease alone.
Productivity losses resulting from this disease amount to EUR 28.5 billion annually. The Commission proposal for FP7 includes health and environment as priority research topics. As regards research potentially relevant to respiratory diseases, the following topics are proposed amongst others: innovative therapeutic approaches and intervention with potential applications in many diseases; transnational research into infectious diseases and major diseases including cancer; the quality, efficiency and solidarity of health systems; enhanced disease prevention and better use of medicines; the interaction of environmental factors such as pollution with human health.
The Framework Programme indicates the broad lines of research activity and therefore does not exhaustively list the potential individual research topics. These will be elaborated on in the specific programme decisions and during the execution of the programme, which is the responsibility of the Commission.
Research projects are selected mainly on the basis of open calls for proposals to the scientific community and take into account various criteria such as scientific excellence and European added value.
I thank the Presidency for an encouraging reply and for the commitment shown by Mr Blair earlier to boosting RTD in the European Union budget.
Research is an area where a common programme, rather than 25 separate national programmes, can provide added value and can save money. Health, important in its own right for the human beings involved, is also important in terms of our economic performance. The statistics you quoted show that this is an area that can tie in with and be a flagship example of how the Lisbon Agenda can be matched in the field of research.
May I urge the Council to persevere with that line of argument in its internal deliberations.
. I can assure you that I will reflect on and bear in mind the remarks the Member has made.
I reiterate the commitment and importance we attach to using the framework directive in the kind of ways that I outlined in my initial answer. If I can offer a ray of optimism to the Member, it would simply be to say that he is not a lone voice in this Parliament in making this case.
Even while I was sitting at desk No 2 and our Prime Minister was still addressing the Chamber this afternoon, one of your colleagues in the Socialist Group had already passed a note to me saying that they took the strength of commitment to research and development shown by our Prime Minister during his speech as a very clear indication that the Seventh Framework Programme would be fully funded to the extent that she wanted.
I am not able to give such an indication today, given the interrelated issues of financing that such a commitment would involve, but, in its own way, for me, it reflects the strength of feeling, not just amongst the Council – which I believe will be reflected in the Council tomorrow at Hampton Court – but amongst a wide cross-section of Members of this Parliament, that research and development is one of the key priorities for the Union moving ahead in the future.
Does the Council feel that the situation of ethnic and religious minorities in Turkey has changed by comparison with last year, in particular in the light of the law on religion?
. The European Commission has agreed that the reforms of recent years have strengthened minority rights. However, there remain a number of outstanding concerns, which the Commission will address in its regular report, due on 9 November. The Commission and the Council will continue to monitor these issues closely.
Non-Muslim religious communities continue to experience difficulties with questions of legal personality, property rights, training, residents’ rights and work permits for Turkish and non-Turkish clergy, schools and internal management. A new law on foundations is expected to resolve some of these problems.
The European Commission has acknowledged that the latest draft is a significant improvement on its predecessor. The Union has urged Turkey to adopt such a law promptly and ensure that it is fully compliant with European standards.
On his visit to Ankara from 6 to 8 October 2005, Commissioner Rehn urged the Turkish Authorities to take into account the Commission’s comments on the draft law. The European Union has also repeated its calls for Turkey to reopen the Halki Greek Orthodox Seminary.
With regard to the rights of those belonging to ethnic minorities, some progress has been achieved, notably in the field of cultural rights, but further progress is needed. Furthermore, the situation in the south east of Turkey remains a matter for concern.
The negotiation mandate agreed by the European Union that will guide accession negotiations with Turkey in the months and years ahead stipulates that Turkey should work towards further improvement in respect for human rights and fundamental freedoms, as well as consolidate and broaden legislation and implementing measures on, , freedom of religion and minority rights.
The Council can assure the honourable Member that the Union attaches great importance to these issues. Hence monitoring and evaluation of progress, as well as dialogue with the Turkish side, will continue in all the relevant bodies.
Mr President, these problems mainly affect the Christian minority groups in Turkey, where Christians face the threat of their disappearance from the scene. Their numbers are dwindling, and the Ecumenical Patriarch fears that there may well be no Christians left in Turkey by the time the accession negotiations come to an end. It is for that reason that I have a very specific question to put to you. The Law on Religion was submitted to the Commission, which had some trenchant criticisms to make of it. The Turks said that their parliament would make improvements to it. Do you have any definite indications that such improvements have been made, particularly where the property law and the training of priests is concerned? Have you received any definite indications, and will you insist on them being reflected in action over the course of the coming weeks, or do you intend to wait until the Turkish Christians have died out before dealing with this?
. I think it most appropriate to await the Commission report on exactly these matters, because it is important – rather than to deal on the basis of individual examples, or sometimes even of anecdote – to have evidence on which to base assertions that are being made.
It is certainly the case that the Union continues to urge the Turkish Government to reopen the Halki Greek Orthodox Seminary, as I said, that closed back in 1971. The Turkish Government remains committed to this and is searching for a solution that is both compatible with Turkish law and acceptable to the Patriarchate.
On the specific issue of confiscation of Greek Orthodox Church property, Commissioner Rehn wrote to the Turkish Foreign Minister in June on the shortcomings in the draft law on foundations and highlighted the issue of property rights specifically.
The final point I would make – given the very negative construction that was placed in the question as regards the prospects for the Christian community within Turkey – is to place on record the fact that leaders of those Christian communities themselves have been some of those who have recognised the scale of progress that has been made in recent months in anticipation of the opening of accession talks. So, while I am respectful to the point the honourable Member made, I think we also need to listen to those Christian voices within Turkey who themselves are claiming that the very process and prospect of accession is providing for them and guaranteeing rights which, tragically, have not been available to them in past circumstances.
Under Regulation (EC) No 639/2003(2) the age of cows and heifers for which export refunds can be claimed was reduced from 36 to 30 months. Previously, under Regulation (EC) No 615/1998(3), animals had been eligible for export refunds up to an age at export of 36 months.
This makes things more difficult for cattle breeders in mountain areas. Mountain breeders are tied to autumn calving in the alpine cycle. Owing to the harsh conditions, mountain cattle breeds grazing on alpine pastures also develop more slowly, and biological factors mean that they cannot be mated until they are 24 months old.
Can the Council grant a derogation for alpine mountain cattle breeds as a matter of urgency, raising the export age for mountain cattle to the earlier limit of 36 months?
. Under the procedure laid down for Regulation (EC) No 639/2003, to which the honourable Member refers, the Commission is responsible for submitting to the management committee any proposal for modifying implementing measures relating to conditions governing the payment of export refunds. The Council is requested to act only when a majority of delegations in the management committee has been unable to give an opinion on such a proposal. The Commission has made no such proposal.
. Mr President, this is a considerable problem for mountainous regions, which are particularly threatened by decultivation and desertification, and so, with regard not only to this but also to the environmental importance of these cattle breeds for the Alps, which are in any case at ecological risk, I would like to ask whether the Council endorses such a course of action, or whether it is maintaining absolute impartiality and declining to state a position on the subject.
. The European Union has a wide variety of instruments aimed at assisting farmers across the spectrum. None, to my knowledge, directly targets alpine mountain cattle breeds, but many are aimed at farmers that deliver the kind of benefits that many European Union citizens would associate with alpine farming, such as managing sensitive landscapes and habitats and, indeed, maintaining biodiversity.
In response to the subsequent point made by the honourable Member, I would simply reiterate the importance of recognising the relative institutional responsibilities with regard to this Regulation, and I would suggest that, if there are continuing concerns of the type that the honourable Member has raised, then, given the relative responsibilities of the Commission and the Presidency, it might be more appropriate for them to be directed towards the Commission.
The European Council failed to agree in June on the new financial perspective for the period from 2007 to 2013. One of the stumbling blocks to a consensus was the British rebate. Will the country currently holding the presidency submit a proposal to the European Council that would serve to treat the Member States equally or in other words do away with the rebates granted to the United Kingdom and some other countries?
. The Presidency is fully aware, as the Prime Minister and I have stated on numerous occasions today, of the importance of reaching an agreement on the new Financial Perspective, if we can, by the end of the year. We will work to achieve that. It has just completed a series of bilateral meetings with all Member States and the two accession states in order to determine the basis on which such an agreement might be possible.
In the light of these consultations, the Presidency hopes to draw up a proposal, which it intends to submit to the Council. The Prime Minister, Tony Blair, said in his letter to Heads of Government ahead of the informal meeting that will take place tomorrow at Hampton Court, that he believes agreement can and should be reached at the December Council, and that he will make every effort personally to achieve it by then.
All of that having been said, as was reaffirmed very powerfully by the turn of events at the June European Council, the ultimate determinant of whether agreement will be reached on the future Financial Perspective rests not on the will of one country – albeit one country holding the Presidency – but on the commitment of all 25 Member States of the European Union to work to secure that consensus.
Mr President, Mr President-in-Office of the Council, in June this issue depended on just a few countries and, to a greater extent, on the country currently holding the presidency, the United Kingdom. At the time, you effectively torpedoed the solution, which would have allowed us to arrive at a financial framework for the period 2007–2013. Now that you yourself are drafting it, the question has arisen of whether it should form some sort of package, and I would like to ask this: is it possible that the joint financing of agriculture will be a part of this package, which would mean that Member States would start paying a portion of compulsory agricultural expenditure themselves?
. Let me address both of those points in turn.
Firstly, although it might be convenient to the honourable Member's question for the United Kingdom to have been isolated in a minority of one at the June European Council, I am afraid that simply was not what happened. I know because I was there. Five Member States were unable to accept the Luxembourg Presidency proposals. From a British point of view, we were very clear that there were specific reasons why we were unable to accept that. However, it would be inappropriate for me to narrate or rehearse the arguments that were advanced from the British seat in June, given my responsibilities today to answer on behalf of the Presidency.
In relation to the general issue of agriculture, again, our Prime Minister addressed that in the course of his remarks today, namely that we believe it is necessary to have a pathway forward, in terms of reform, that recognises the kind of future challenges that the European Union will face in the course of the coming Financial Perspective.
Beyond that, I can simply reiterate the point with which I began my answer, which is to say that, as our own Prime Minister has made clear in the course of his remarks to this Parliament today, we are earnest in our endeavour to try and reach agreement on the future Financial Perspective, not simply because it would be somehow judged to be a success for the British Presidency or in the interests of one Member State, but because it would be in the interests of all Member States of the European Union to have a budget that reflects the modern priorities of the Union in an era of globalisation. There are particular demands on the Presidency from the A10 countries – the new accession countries – which have articulated repeatedly to us their clear desire for certainty in terms of prospective funds being available to them in the future. We have listened carefully to those points of view, consistent with our responsibilities as President. Given the difficulties of the June European Council, we did not immediately table proposals but rather sought to listen to the views that have been expressed in other Member States. We recognise that the political context in which discussions on future financing should take place would be better served by having had a prior conversation about the future direction of Europe, which is why we have organised the informal Heads of Government meeting tomorrow. After that meeting at Hampton Court tomorrow, we will then seek to make practical and real progress in relation to the challenges that we all recognise.
A study of the current Presidency shows that it enjoys not giving direct answers to direct questions in Question Time. Is it deliberately adopting the style of the House of Commons, where national ministers glory in revealing as little as possible, contrary to true democratic principles, or, since the Presidency represents the Council as a whole and not the Commons, is it planning to use the continental system of helping the citizens who are its pay-masters by giving genuine information in answer to questions put to it?
. Draft replies to oral questions at Question Time are drafted by the Council's Secretariat in cooperation with the Presidency and the Member States with the aim of providing the most accurate answers to questions put by honourable Members of this Chamber.
It should be recalled, however, that during Question Time the President-in-Office acts on behalf of the Council; hence he must decline to answer questions which are outside the Council's sphere of competence, for example, where matters of strictly internal politics are concerned.
. Thank you, President-in-Office, and thank you for reaching question 17. On the last two occasions, we unfortunately ran out of time and my question was not answered.
My question is a follow-up. I believe that at the last Strasbourg part-session the Presidency decided unilaterally to change the system of answering questions so that the whole Council had to be involved. I understand that President Borrell Fontelles has written formally, asking for a return to the system that has served this House well for 30 years. I would urge you to do that. There might not be many of us here, but those who do come very much value this opportunity and would not wish the answers to questions that cannot be answered on this occasion to be further delayed.
. I can assure you that, in terms of what is an ongoing dialogue with President Borrell, there is no intention whatsoever of diminishing the capacity of ministers to be answerable and to answer questions directly to Members in the format that we are presently enjoying. I am not sure we are both enjoying it, but certainly you are! I can also assure you that there was nothing personal in our failure to reach question 17 in the two previous question times.
I think that ministers have an important responsibility to endeavour to address themselves to the questions that have been put. On the basis of my accumulating experience of answering questions in this Chamber, there are circumstances in which questions are put directly to us that are matters of national interest rather than being within the remit of the Presidency, and that, inevitably, is reflected in the answers that are given.
As the time allotted to Question Time has elapsed, Questions Nos 18 to 46 will be answered in writing(4).
That concludes Question Time.
The next item is the statement by the Commission on Afghanistan.
. Madam President, last month nearly 7 million Afghans went to the polls to elect a parliament for the first time in 36 years. This was the culmination of a political transitional process agreed in Bonn four years ago.
I visited Afghanistan at the beginning of September to look at the election preparations and see for myself the practical impact our assistance is having on the ground. I was also able to discuss all the challenges ahead and the next phase of the stabilisation process with President Karzai and his ministers, as well as with Afghan civil society and the United Nations. I would therefore like to take this opportunity to say a few words about the elections, the preparations for the post-Bonn period and future EU-Afghanistan relations.
The European Union has supported Afghanistan’s recent election in a number of ways. It is no exaggeration to say that the election could not have taken place without the European Union, including contributions by the Member States. We funded 40% of the election budget, contributing EUR 159 million.
We have also sought to improve transparency by deploying an EU Election Observation Mission, headed by Mrs Emma Bonino who is present today. This has followed the process since July. It also benefited from the cooperation of an observer delegation from Parliament, led by Mr Salafranca Sánchez-Neyra, who is here today as well. I think we can say that the EU EOM was the single largest international observer group in the country. Its presence was extremely important.
In its preliminary statement, the EU EOM reported that the election day itself had been largely peaceful, the process up to that point had been generally well administered and the elections marked a step forward for Afghanistan’s democratic development. Nevertheless, it also noted a number of concerns, for instance with the whole campaign environment, the choice of voting system and the complaints mechanism. I understand that in some provinces fraud and irregularities have come to light during the counting phase. The Election Observation Mission has urged the electoral authorities to deal diligently with these concerns.
I would like to congratulate Mrs Bonino for her team’s excellent work so far. I look forward to the final report, which will include an overall assessment of the entire election process, as well as recommendations to improve the conduct of future elections. Mrs Bonino will be travelling to Kabul again before the end of the year to present the report to election stakeholders.
What comes next, after the Bonn process? Afghanistan has come a long way since the fall of the Taliban. I am proud that the European Commission’s assistance has had a tangible impact. We have pursued a combination of visible reconstruction, lasting capacity-building and improvements in the day-to-day lives of the Afghan people. We are on track to deliver the EUR 1 billion we pledged in Tokyo for the period 2002 to 2006.
If we think back to the chaos, devastation and repression in Afghanistan four years ago, it is clear that the country has made progress. Five million children are back in school, one-third of them girls. Eighty per cent of children have been vaccinated against measles and polio. Roads, schools and clinics are being built and many of them are already working.
However, the situation is still fragile and the improvements are not yet fully sustainable. It is clear that the country still has a long way to go. More work is needed, particularly on good governance, the rule of law, security, counter-narcotics and development. I therefore very much welcome the idea floated by the United Nations at the end of August of a major international conference, hopefully early in 2006, to draw up the ‘post-Bonn compact’ between Afghanistan and the international community. The European Union will again be an important participant in the conference.
What should the compact do? It should focus particularly on Afghan ownership and sustainability. Lasting stabilisation will not be possible unless the Afghan side is willing and able to take greater responsibility for the transition process and for making it sustainable. The Bonn Agreement showed the value of clear-cut targets and timetables to ensure momentum. So we should aim to incorporate clear benchmarks in the post-Bonn compact. Some form of joint Afghan-international monitoring of progress would also be useful. The post-Bonn compact should be a two-way street: it should contain clear-cut commitments from the Afghan side and commitments from the international community to stay engaged financially, politically and militarily.
Finally, I turn to the role of the European Union. The European Union and its Member States have been playing an important role in Afghanistan. Together we accounted for one-third of the USD 12.5 billion in grants pledged at the Tokyo and Bonn conferences. EU Member States are currently contributing 80% of the troops in ISAF. The EU Special Representative in Afghanistan, Francesc Vendrell, has been doing excellent work politically.
Under the auspices of the British Presidency, we are currently discussing with President Karzai’s Government a joint declaration on an EU-Afghan partnership. It would be an important political signal of continuing EU commitment to Afghanistan. It would also make clear our expectations, the kind of further progress we want to support in Afghanistan in fields such as governance, development and human rights. My hope is that this can be concluded in the weeks ahead so that it would be in place ahead of any post-Bonn conference and could help to shape discussions there.
Finally, I believe that the European Union is both entitled and obliged to play a major part in ensuring the success of the post-Bonn compact. The Commission will, in any case, remain engaged.
. Madam President, Commissioner, ladies and gentlemen, I would like to begin by congratulating Commissioner Ferrero-Waldner. Firstly, on her positive and active commitment to the cause of democratic consolidation in Afghanistan; secondly, on having rightly sent an election observation mission to that country, which is experiencing very difficult circumstances. This has ensured the presence of the European Union, which is alive, despite the crisis we are experiencing and the debate we have held this evening, with the President-in-Office of the Council, the British Prime Minister, Mr Blair, and clearly demonstrates that we are not entirely wrapped up in our contemplation of our own problems, but that we are showing solidarity with the problems of other countries that are suffering and that have experienced extremely difficult circumstances, as in the case of Afghanistan.
I am glad that the members of the European Parliament’s delegation are here in this debate. I can see Mr Evans, Mrs Scheele, my friend Philippe Morillon, Mrs Nicholson and Mr Schröder. I would like to take advantage of this debate in the plenum of our Parliament, as we did in the press conference that we held with Emma Bonino in Afghanistan, to pay tribute to the candidates who died in this electoral process, to the electoral agents, and, above all, to the European Union citizens who lost their lives in this noble task of contributing to the cause of democratic consolidation in that country.
I am thinking of the French soldier who lost his life at the very time we were carrying out our mission and also the seventeen brave Spanish soldiers who died in a helicopter accident, in honour of whom we expressed our gratitude and recognition during our visit to Herat, the base where they had their general headquarters, and also our visit to the Governor, the President, the authorities of the United Nations, women candidates and the General Head of the NATO forces in that country.
From a general point of view, I would like to say that our mission of Members of the European Parliament fully agreed with the conclusions resulting from the extraordinary work carried out by Emma Bonino, and also, from a political point of view, we expressed our view of the priorities that the European Union should set for the future.
We believe fundamentally in the democratic consolidation of that country, from an institutional point of view and in terms of respect for human rights and, in particular, the rights of women; because democratic development cannot be achieved in a country without the contribution of its men and women and their right to determine their own future.
Madam President, the European Parliament’s delegation expressed its opinion that our Parliament should contribute to the post-Bonn Process, hosting and organising a broad conference with the participation of the Commission, of the Member States participating in the joint actions of NATO and, of course, of the new representatives in the Afghan Parliament, so that in this way they can go on defining and marking out their own future.
We also believe that it was important for the European Parliament to give its full support to the joint statement that the Commission is going to sign with the new authorities and with the Afghan Government, and to provide an institutional framework and a channel for the broad and generous cooperation our Parliament has been demonstrating.
Furthermore, we would call upon the Commission to consider whether in the future we should establish a broad association agreement which could provide and guide an institutional format for cooperation in the future.
Madam President, we feel greatly reassured following the statement by Commissioner Ferrero-Waldner, in which she said that the European Union will continue to contribute to the dividends of peace, understanding, agreement and reconciliation in Afghanistan, which to date has suffered so much agony.
I shall end, Madam President, by thanking Emma Bonino, with whom we have worked in magnificent harmony, for the hospitality and support she offered to the European Parliament’s delegation.
. Madam President, last month’s elections in Afghanistan were an important milestone and I echo the tributes paid to Mrs Bonino and her colleagues for all the work they did. After all, these were the first parliamentary elections to be held there since 1979. The turnout, greater than 50%, compares favourably with other electoral contests around the world.
There were problems, but those – not necessarily in this House – who want to criticise need to remember the starting point, and the Commissioner’s words ‘chaos’ and ‘devastation’ really summed it up. Whilst Afghanistan may now still be far from perfect, it has come a long way. We, as an election observation team, were very proud to witness not just women coming to the polling stations to vote – many choosing not to wear the burkha, as is their choice – but many women election officials and women standing as candidates. We know now that many women were elected. So Afghanistan, for all its problems, has come a long way.
On the list, one of the first names to be announced as elected was the women’s rights activist Malalai Joya. She will be one of 62 women members in the parliament, a major achievement and unthinkable a little while back. Some of them were elected in their own right, and some of them by virtue of the ‘25% women’ rule. However, some of the ghosts of Afghanistan’s brutal past have re-emerged as other results have trickled in.
When we were there observing the elections, President Karzai explained to us his choice, or choice, of electoral system – to which the Commissioner has also referred – based on a single non-transferable vote. This entails no public political party support on the ballot papers but presents the voters with a list of quite literally hundreds of names from which to choose. Hidden in those lists of names are people who could best be described as having less than satisfactory records, some implicated by human rights groups in war crimes. Former Taliban governor Mawlawi Mohammadi, who, if not personally responsible, at least oversaw the destruction of the Buddha statues, was elected in one province on less than 10% of the vote, which arguably is a flaw in the system. Mullah Raketi, commander of a Taliban military unit, was elected in another.
So the task now facing President Karzai is not an easy one. It is to help those disparate forces form a useful, workable and effective legislative body. One of the challenges facing them, but a vital one, is to address the country’s serious drug problem, to which the Commissioner again referred. The army, the police and the law enforcement agencies need to work together with all the international bodies to look at alternatives for the poppy growers. Another is to address the frightening availability of weapons, which was very visible to us in Kabul and around Afghanistan.
Last year, the Dutch Presidency made much of its plans for supporting and helping Afghanistan. These plans must not be forgotten. The Election Observation Mission of which I was proud to be part must be part of a longer, deeper process of support for Afghanistan.
Madam President, Commissioner, ladies and gentlemen, I wish to take this opportunity to thank on behalf of this House the members of my core team, the long-term observers, and the people who spent four months with me in this extraordinary but very difficult country, in conditions sometimes very tense and unusual, and also very emotional and not particularly easy. You will never see them but they do exist, and they were there under a European flag. I believe they did a good job in representing the support for democracy that is the common ground between us all and the fundamental value we wish to uphold.
The Mission, in short, will make public, after consulting the Commission, its final report on the elections; we shall also undertake, again after consultation, to draw up for the first time a report on democratisation and its future steps. Naturally, the whole electoral process had its awkward moments, which, moreover, we had already anticipated in the preliminary statement, but there were also moments of concern, for example the arrest of Mohaqui Nasab – a journalist who edits a weekly publication on women’s rights – which was declared illegal even by the representative of the Media Commission of the Afghan authorities. I believe that to be a cause for concern, and I hope that the European institutions will let it be known to our Afghan friends and the authorities of the country, or will remind them of the need to respect both the law and the rule of law.
Moreover, with regard, as you said, to future follow-up to the Bonn Conference, I would like to emphasise two things. Firstly, we have to be aware that this is at least a medium- to long-term commitment, whichever formula is adopted. Secondly, I would like to emphasise the regional dimension, which is so important to the whole success of Afghanistan. Whether one talks about security, or commerce, or economic development, the regional dimension is definitely an element to take into account.
It is also true, though, that Afghanistan is one of the countries to which international commitment, particularly from Europe, can make a difference. Afghanistan is a country trapped between a possible future and a very outmoded past. In my opinion, though, it possesses the human resources to look to the future. When thousands of young girls can be seen coming out of school in black uniforms and white headscarves, with normal books in their pockets, I believe this is the future, even though it may yet be many years before it is fully realised. It is precisely in areas like this, however, that we can make a difference, though not on our own. Our American friends must also remain in the country at a time when there are still difficulties on the security front, while hopefully behaving more respectfully towards local traditions, which is something that does not always happen.
I remain convinced, though, that a future is possible. It depends on the Afghans, of course, but it also depends on us. I believe that this is the hope and commitment that motivated your visit to us, as well as the visit of the European delegation and our presence there over so many weeks, a presence which, in my opinion, also earned the respect and gratitude of the Afghan people themselves.
. Madam President, Commissioner, first of all I would like to apologise on behalf of my colleague Mrs Beer, who is unfortunately unable to take part in this debate and who would have liked to have been here. As our fellow Members have said, I think that we can be very pleased with the course of the parliamentary elections in Afghanistan on 18 September 2005. Even though there has been some violence in recent months, especially against candidates and tellers, the elections themselves took place in a non-violent atmosphere. That is a good sign for the journey towards democracy and the rule of law in Afghanistan.
At present, as Europeans, we need to clarify our commitments on the ground. We support an extension of the ISAF’s mission, because that mission is reconstruction and nation building. This mission is an important one, Commissioner, because it creates a favourable climate for the development of the country following decades of conflict.
In this regard, one very important point must be stressed: we must not mix up the two missions, that of the ISAF and that of Operation Enduring Freedom. The latter, which is led by the United States, seeks to combat terrorism, in other words the Taliban. These are combat operations. If we mix up the two reconstruction missions, we will lose the trust of the population and tarnish the good reputation of this mission.
Moreover, it will make the situation very difficult for the NGOs, which are currently cooperating with ISAF. We must also raise the issue, as you did, Commissioner, of drugs in the country. We need a plan that takes account of all aspects connected with this problem, which equally affects the agricultural and health sectors and the Afghan economy in general. Of course, this problem also affects neighbouring countries.
I would like to make one final important point. The current government of President Karzai has signed contracts for US troops to be stationed in Afghanistan indefinitely. We do not consider this to be a good thing for the stability of the region. Once the nation building has been completed, Afghanistan will be a sovereign state that will have no need for foreign troops.
. Madam President, ladies and gentlemen, I regret to say that I was unable to participate in the elections in Afghanistan: I would have done so most willingly, but Parliament’s d’Hondt system did not permit me.
I am truly convinced that the changes underway in Afghanistan are concrete, effective and real. They are, however, slow, difficult and complicated. An example of the growth of democracy comes, in fact, from a girl, Malalaia Joya, a 26-year-old whom I got to know when she was an 18-year-old in Afghanistan, secretly involved in women’s education, and who has now been elected into a difficult province in Afghanistan. It was she who, amongst other things, said two years ago in the Loya Jirga, with great clarity: ‘The warlords are still here.’
The fact that a woman like this, with all the hardship and intimidation she must have suffered, can succeed in being elected – and I am sure she will contribute towards the building of democracy in Afghanistan – is an extraordinary fact, and why in my opinion these elections have been positive. I too would like to thank Mrs Bonino – whom I trust, even though we disagree on many issues, such as the Middle East, but in whose democratic nature I have total faith – for her presence in Afghanistan, and I am delighted that the European Union was able to play so positive a role.
If Malalaia Joya is an example of the new Afghanistan, so too is Omar, a boy I got to know when the Taliban were still there, and who said: ‘I want to live: it is not only for the women that I am fighting against the Taliban, it is also for myself, because I do not want to have a beard and I want to listen to music.’ He too has been elected, which represents, to my mind, another extremely positive fact.
We cannot, however, ignore the complex and difficult choices faced by President Karzai, who has not in fact chosen to punish the warlords, as Human Rights Watch, for example, would have him do, but rather has gone down what is perhaps the only road currently available to him, namely permitting the warlords to be elected as well.
I believe, furthermore, that there is a serious problem with, for example, the International Security Assistance Force, which is undeniably playing an extremely positive role, though I personally am against all war and all military involvement. The role, however, carried out by the US forces is unhelpful to conflict resolution, reconciliation, and the development of Afghanistan. I am not just referring to the horror of seeing the two burnt Taliban bodies – or so-called Taliban, because in the end they are all considered such – but am referring to the absence of lawfulness and lack of rules, seen, for example, in the prison at Bagram, where the Taliban are being held with no system of checks.
It is precisely because we need to reason, understand and change together that I believe we should not hide away from truths which, judging by the reactions of the Afghans that we have seen on television, may create conflict. In that regard, I believe the role played by the EU is very important in this matter. I wish to thank not only the Commissioner but also the whole European Union, which is working in an alternative way to ensure that Afghanistan is favourable towards democracy. In order to achieve this objective, however, we need to work very hard to support public institutions, so that both NGOs and civil society may somehow make themselves heard.
– So far Afghanistan is the only case where a terrorist organisation has started a war with the world's most powerful democratic state and had a known address. That address was a backward state, which guarded a specific terrorist organisation, that was the Afghanistan ruled by the Taliban party. Thus, the democratic alliance was able to target its retaliatory blow at a defined geographical point that removed the tyranny of the Taliban and opened up the prospect of democracy to the Afghan people. Indeed, one could not fail to be moved by the sight of vast numbers of ordinary people, especially women from the countryside, going for the first time in their lives to vote for the hope of a better system, freedom and respect for all people. We will see that, although they may have supporters, following the removal of the Taliban, none of the terrorist organisations repeat the mistake of providing visiting cards with a specific address to be hit. They have forced others into a situation where all they can do is defend themselves and even more confusion is created when terrorists from Jordan, Iran, Saudi Arabia and elsewhere, who are active in Iraq, are called not invaders, but insurgents. However, Afghanistan, having become the first theatre of the global war on terror, is already creating a true democracy. Iraq is now the fatal front line of the fanatics' total war against the West, while Afghanistan is now almost behind the front. Nevertheless, the opportunity for democracy and human rights in Afghanistan is a great test for everybody. The European Union has made a significant contribution and the whole of Europe must lend a hand in the historic construction of this new state. I am proud that my country Lithuania is helping to do this by taking responsibility for one whole region. Lithuanians are helping to build the new Afghanistan. More European states could do the same. Success in Afghanistan will represent the first defeat of the front of global terrorists, as well as the hope that this new type of totalitarian aggression can be repelled. Thank you.
Madam President, speaking as one of the members of the delegation that was sent to observe the elections, I would like to extend the warmest of thanks to our chairman Mr Salafranca Sánchez-Neyra, for the good work done by the delegation in Afghanistan, and also, of course, to Emma Bonino, who led the EU’s observation mission, and to the European Union’s long-term observers, who did a splendid job, and are continuing to do so to some extent.
As many of us have already, today, emphasised the importance of these elections as a stage in Afghanistan’s democratic process, I would now like to concentrate on the single issue of Afghan women’s involvement in political life. We did of course read a great deal, while the Taliban regime was in power, about the oppression of Afghan women, and it gives great joy to see from the election results that women make up 27% of the future members of parliament. The 25% quota for women has been very useful in this respect.
Nevertheless, I have no desire to pass over the obvious fact that it will not be enough to have the quota in place and to keep the donor countries quiet if, in future, Afghan women are to participate more in political life and see their social position continue to improve. It is evident from the social indicators that the situation is still very difficult. It is significant that the leader of our delegation, Mr Salafranca Sánchez-Neyra, told a press conference in Afghanistan that the European Union will, in monitoring developments in Afghanistan, take a very close look at human rights, and the rights of women in particular.
Mention must also be made of the conditions under which some non-governmental organisations are obliged to operate in Afghanistan. The Commission must make it abundantly clear that NGOs will always be our partners, in order that they may not be subject to repression.
Madam President, Mrs Ferrero-Waldner struck exactly the right note at the beginning of her speech when she said that this was an historic occasion: the first election for decades and the first parliamentary election in which we believe women were ever allowed to take part.
I personally found it a great honour to be a member of the team that was able to witness this momentous event. I want to thank very warmly our good colleague, Mr Salafranca Sánchez-Neyra, who led us so wonderfully well. This is the second time I have worked closely with him in an election; we were in Lebanon together just before that. I also want to thank my long-time colleague whom I have always admired, Mrs Bonino, who has been committed to Afghanistan for so long. She was brave enough to go there while the Taliban were in power. Very few women would have shown her courage and commitment, and she is continuing her work.
I chose to monitor the women-only polling stations. I saw thousands of women, most in burkhas with their faces shrouded. Of course, they rolled them back when they came into the women-only polling booths. They could not do a great deal once they were there. Some spent half an hour puzzling frantically, trying to understand what the piece of paper in front of them meant, what to do and how to make a mark. They had no education. Let us not forget that Afghanistan is one of the two poorest nations in the world. Its health statistics are comparable only to Somalia’s. We will be helping Afghanistan for years to come with education, preventive health care – the basics. It is right and proper that we should do so.
However, we should also remember those from the European Union who have already given their lives for Afghanistan. Led by Mr Salafranca Sánchez-Neyra, we witnessed a wonderful, moving tribute to the deaths of the 17 Spanish troops, whose names will be enshrined forever where they died. They sacrificed their lives for the future of the people of Afghanistan.
We cannot give up. The country is desperately poor. We shall be there for a very long time, but it is the sort of job to which the European Union is wonderfully suited.
– Madam President, ladies and gentlemen, the people of Afghanistan, for decades now, have been paying with blood and tremendous destruction the for continuing interventions of imperialism, because the country is of major geo-strategic importance.
The hypocritical interest of the American and European imperialists in the terrorist attack, human rights and democracy in Afghanistan is an insult and mockery of history, because it was they who supported politically, morally, financially and militarily the blindest and most reactionary of forces, in order to block the path of the Afghan people towards progress and turn the country into an advanced military base.
The war unleashed in 2001 by the United States of America and ΝΑΤΟ, with the assent of the European Union, has as its objective to achieve military and political control of the country which is today under occupation.
Thus one of the biggest bases of the United States of America has been constructed, threatening neighbouring countries. The country is prey to the power-crazy servants of the USA and the only development to be seen is the cultivation of and trade in opium.
The efforts by the occupying armies of the USA and the countries of the European Union are directed at stabilising forces and governments over which they will have absolute control.
The precondition for any prospect of a solution for the benefit of the people is for all the occupying forces to leave and for the people themselves, in the midst of really tremendous difficulties, to seek paths to peace and independence.
Madam President, I should like to pay tribute to the Commissioner and to Mrs Bonino for her proactive approach. I should also like to pay tribute to Mr Salafranca, who headed the delegation, for his work.
This issue is one of extreme complexity. Afghanistan can look back on a proud history during which the Afghan highlanders fought against invaders. At the same time, however, there can be no question that in some senses the country could be said to export drugs to the rest of the world. I am glad that the European Union is not turning its back on Afghanistan, and that the European taxpayer, to put it quite bluntly, is funding measures to promote democracy in a country that would appear to have been forgotten by God and the world. It goes without saying that it would be nothing short of disastrous if the Americans were the only ones to take any interest in Afghanistan. Regardless of the cost, I am glad that the European Union is funding the arduous and long-winded process of democracy-building in Afghanistan, and that we provided genuine assistance during the recent elections. I believe that this was a turning point, although it remains to be seen how long the trend will continue.
We should obviously bear in mind the fact that a large number of countries exert an influence over Afghanistan, whether in political or economic terms. It is worth noting that the country is undoubtedly a focus of Iranian and also Pakistani interests, as well as of American interests.
Mention should also be made of the quite incredible fact that the vast majority of Afghanistan’s revenue comes from the drugs trade, with the state budget only covering one third of civil servants’ salaries. Without US and EU aid the country would quite simply not exist. We should ask ourselves a very straightforward question, namely whether Afghanistan would not export terrorism to the rest of the world to an even greater extent than it does now if we did not provide it with financial aid. I believe that it is worth lending our support to the process of democratisation in the country.
There is a further point that needs to be made. It is a well-known fact that Europeans are more highly valued, or perhaps more accepted in Afghanistan than our American friends. This is a signal of sorts that the EU should concern itself more with Afghanistan, and that we should maintain our presence in the country. I should like to thank all the Members of the House who flew the European Union’s flag in Afghanistan, and showed the Afghan people that we want to help them.
I believe that this debate is proof of Parliament’s interest in this key issue. Afghanistan is not some far-off land, but a truly European problem.
Madam President, Commissioner, I would like to start by warmly thanking Mrs Bonino and Mr Salafranca Sánchez-Neyra for having done such a good job of leading us in Kabul. I would also like to express my gratitude to all the Members of this House who were with us there.
Perhaps I might be permitted to return to one subject that has cropped up a number of times this evening, namely the criticisms that are levelled at Afghanistan, a country that I think has made a gigantic leap forward and is in the process of making more of them. We should be very, very judicious in our criticisms; we Europeans have no good cause to point the finger at this country, which has suffered so much, and say who should be punished and what has gone wrong.
To be sure, many things have gone wrong, and many more have yet to do so, but let us consider the history of Europe over the past century, that of my own country for example: even in the old Federal Republic, after the Second World War, many people with links to the old regime were accepted into the civil service and spent their careers in it. Recently, too, the West – to which we belong – has cosied up to the former Soviet ; being on friendly terms with former KGB bosses has become something to be boasted about, and so on and so forth. I would warn against our constantly telling the Afghans, from a position such as our own, what they have to do.
A lot of very good things are happening; I was most especially impressed by the high degree of open-mindedness and commitment shown by the young people. There were very many young people helping out in the polling stations, and, when we asked them what they wanted, they said, ‘We want education, education, education’.
I shall conclude by saying that I would very much like to see this House set up a delegation for relations with Afghanistan, for I believe that to be the best way for us to help the parliamentarians there.
Madam President, I should like to pay tribute to the Afghan people and to the country’s authorities, in particular President Karzai, for having succeeded in holding free elections. These are a crucial step towards the establishment of democracy and peace in Afghanistan. Five thousand seven hundred candidates stood in the elections held on 18 September of this year to provincial councils and to the Wolesi Jirga, which is the Lower House of the National Assembly, and this figure included 575 women.
The scale of the problems faced in holding the elections can be gauged from the fact that 26 000 polling stations were opened throughout the country. The ballot paper for Kabul, to cite but one example, took up seven pages, and included 617 candidates standing for the 62 seats in the constituency. 30% of seats in the Wolesi Jirga and the provincial councils are reserved for women. While the number of women voting in the presidential elections in 2004 was over three million, over 7000 new female voters registered for this year’s elections, representing 44% of newly-registered voters.
This is only the first step towards democracy in Afghanistan. Parliament’s pre-election mission, which visited Afghanistan on 14-19 July of this year under the leadership of Mr Brok, Chairman of the Committee on Foreign Affairs, and Mrs Morgantini, Chairman of the Committee on Development, held meetings with election candidates, women’s organisations, human rights groups and NGOs in Kabul, Herat and Bamiyan. The people we met were hopeful that democracy would be victorious, although they also expressed concerns about threats to this process.
As I see it, the key threats are the state of security in the country, violence against women and corruption. Many former military leaders accused of human rights violations or even crimes ran for election and gained seats. There is also a risk that criminal elements, above all drug barons and smugglers, will gain an influence over politics in the country. The European Union must do everything in its power to stabilise democracy and the re-emerging civil society in Afghanistan.
Madam President, Commissioner, when, last month, I accompanied the delegation led by my fellow Member and friend Mr Salafranca, it was the fifth time in five years that I was returning to this territory, where I have not only visited the capital, but also travelled through most of the country, from the Panjshir valley in the north, to Kandahar, the capital of the Pashtun south, via Herat, Mazar-e Sharif and Bamiyan, the site of the giant Buddhas that fell victim in 2001 to the barbaric stupidity of the Taliban.
On each occasion, I have been struck by the desire for peace and reconciliation felt by the vast majority of the population, a population that has had enough of violence after 30 years of civil war and international war, a population, moreover, that has been vaccinated against any risk of Islamic fundamentalists returning to power, following their suffering under the regime of Mullah Omar.
At each new contact, I can also see how difficult the task of reconstruction still is and how necessary it therefore is for the European Union to continue to provide aid. I will only mention here one aspect of this aid, relating to the restoration of security, which is still too frequently under threat in some provinces. This aid is currently provided by the joint efforts of the national army of Afghanistan and international forces, which are themselves divided into two categories, with different mandates: the coalition, under US command, operating essentially around the border with Pakistan, and the ISAF which, as you said, has a large European majority and is gradually being deployed throughout the rest of the country.
This duality is a source of inefficiency: I welcome the fact that NATO is now planning to bring the mission under a single command, under a new mandate from the United Nations. When it comes to discussing the terms for this, I would like, Commissioner, to act as an interpreter for the Afghan people themselves: they insist on the urgent need for protection from the interference of their neighbours in Pakistan and Iran, and believe that, once this is achieved, they will be able to solve their own problems between themselves.
. Madam President, I would like to comment on a few points which have arisen from the debate. One such point is the question of human rights abusers who have been elected to parliament, because this is something that concerns us all.
Unfortunately, Afghanistan has not embarked with any ease on a process to come to terms with its past, and I hope it will take its time. In such circumstances, it is deeply regrettable, but probably inevitable, that this first post-conflict election will result in some questionable individuals being elected to parliament.
Politically, the key question is how much influence these individuals will have in parliament, and I think it is too early to judge, since the voting system, as many have mentioned, myself included, is very complicated. There are no clear party blocks. Parliament will certainly be very fragmented.
I would also like to highlight some positive aspects about some of the people who were elected. There were courageous people with a record of standing up for justice and human rights in Afghanistan who also managed to get elected, including, as many of you mentioned, quite a significant number of women. I met some of the women candidates and, admittedly, I was really surprised and I very much appreciated their courage. When I met them, they said that they had been out working with many women, and I am sure they all said ‘we will get elected’. Ultimately, that has proved to be the case. That is a very positive development.
Furthermore, it is also positive to note that, although a few Taliban were elected, many prominent Taliban were not successful in the elections. The former foreign minister, the former deputy interior minister and the former deputy justice minister were all defeated. I am sure that the voters knew whom they should not vote for.
I would also like to say a few words about drugs. We realise that the drug question is still a very important one. We have also discussed it with President Karzai and are working with the UK Presidency to see what we can do in the future to tackle this problem even more robustly on two fronts – the first of which is alternative plantations, the second being justice and law – which are to be reinforced.
Finally, education is one of the key questions. I would like to put my finger on that issue for future programmes, not only because it applies to the whole of society, but specifically because, over many decades, women did not have any opportunities and we have to compensate for that in some way. In 2004 alone, we built 50 schools and childcare institutions. We also have a specific project for street children. I visited this project and, again, I must say that I saw how much courage and enthusiasm there is among the young children, the beautiful girls and really handsome boys who have a future. They want to get off the streets where they are normally selling vegetables and other small things. I agree that education and healthcare will be the key issues, and we will certainly continue to put our emphasis on those issues.
The debate is closed.
The vote will take place during the November part-session.
The next item is the statement by the Commission on the situation in Azerbaijan before the elections.
. Madam President, Azerbaijan is one the European Union’s key partners in the Southern Caucasus region, principally due to its geostrategic location and energy resources. Last year we therefore proposed to the Council that Azerbaijan, together with Armenia and Georgia, be included in the European Neighbourhood Policy in order to further strengthen our relations, building on the Partnership and Cooperation Agreement in force since July 1999.
The Commission has been following the preparations for the parliamentary elections of 6 November 2005 with great attention and some concern.
The events last week, such a short time before the elections, are a source of further concern. Some Azeri Government ministers were dismissed by President Ilham Aliyev and subsequently arrested on charges ranging from corruption and embezzlement of state funds to an attempt to stage a coup d’état.
We cannot make any judgement on these accusations, nor are we willing to interfere with the decisions to be taken by the Azerbaijani judiciary. However, we wish to point out that it will be crucial for Azerbaijan to carry out, in a very transparent way, fair and thorough investigations and, if necessary, a balanced trial in order to establish the truth.
The arrests are inevitably contributing to a worrying deterioration in the atmosphere of the electoral campaign. Unfortunately the campaign has already been marked by several episodes of violence and some specific incidents.
As a consequence of this climate, we have learnt of dozens of candidates who have withdrawn in the last hours. Access to State and public TV is no longer being granted to opposition parties, or it is subject to so many restrictions that it cannot be considered satisfactory.
In all the contacts the Commission has had recently with the Azeri authorities, we have strongly insisted on respect for fundamental freedoms, including, of course, freedom of expression and the possibility for political parties to hold public rallies without undue restrictions and to access mass media. We have also stressed several times, to opposition representatives as well, the need for such rights to be exercised in a moderate and peaceful way.
We fully concur with the assessment of the electoral campaign by the OSCE-ODIHR in the two interim reports published so far. It cannot be denied that some progress has been made compared with the parliamentary elections of 2000 and the presidential elections of 2003. More candidates than ever were registered; state authorities have proved cooperative with international observers; all parties have been granted some access to television.
Finally, we welcome the decision by the Azeri authorities to introduce systems such as finger-inking that could dramatically reduce the possibility of multiple voting, although this came very late.
Whilst on the one hand commending Azerbaijan for this progress, we agree with OSCE-ODIHR that it might not be sufficient. The worrying deterioration in the climate of the electoral campaign over the last few days threatens to completely overshadow this limited progress.
We will continue to monitor the situation very closely throughout the electoral campaign, on the day of the election and in the aftermath on 6 November. In accordance with our well-established practice, we will not deploy a separate Election Observation Mission; as with the OSCE countries, support will be given to the OSCE office and the ODIHR office which will take on that task.
As we have stressed several times recently, these elections will be a litmus test for Azerbaijan and its aspirations to come closer to the European Union in the framework of the European Neighbourhood Policy. On the question of the Neighbourhood Policy, I can only say that we will start consulting on the action plans in the near future. We hope that we might be able to work out satisfactory action plans by next year.
. Madam President, last June I spoke in plenary in the human rights debate. The situation in Azerbaijan at the time was particularly serious, with allegations that the government was holding political prisoners and indeed that torture and ill-treatment in custody was common. This time I speak as the resolution’s co-author, as I am being sent to Baku by this Parliament as an official observer for the 6 November elections. But I also wear the hat of the European Parliament’s rapporteur for the European Neighbourhood Policy, which is now being extended to the three Caucasus republics.
I welcome President Aliyev’s decree which, theoretically at least, orders state officials in the Central Electoral Commission to observe and implement free, fair and transparent elections. I also believe that the recent dismissal of the old guard hard-line ministers resistant to political change, like the former health minister Ali Insanov, suggests that the dominant pro-government YAP party finally realises that the time has come to manage the transition peacefully to multi-party democracy and bring Azerbaijan closer to European democratic practices.
The newly-elected parliament will no doubt be more mixed politically, with so many registered candidates to choose from, and will have new, younger and more independent technocratic MPs as well. The system of government is still heavily presidential, so the parliamentary election will be more of a test of willingness by the state to commit itself permanently to western-style democracy, rather than a real change in the exercise of power which will only come about in 2008 at the next presidential election.
Nevertheless, there are still grounds for concern in terms of press freedom, balanced political access to the media, and the right of free assembly and protest. It is also true that Azerbaijan is still affected by the Nagorno-Karabakh unresolved frozen conflict which can only be resolved peacefully by dialogue through the Minsk Group.
I regret the huge rise in military expenditure in the region and threats of escalation and a fresh outbreak of hostilities. Azerbaijan will shortly enjoy a huge injection of funds, as oil – now at historically high prices – will flow from Baku via Tbilisi to the Turkish Mediterranean port of Ceyhan. It is important that this money be used to enrich the entire country fairly, and there must be transparency and a renewed commitment by the government to fight public corruption.
Lastly, I hope that the action plan negotiations with Azerbaijan will shortly be resumed, once the direct air links to Turkish-occupied Northern Cyprus are discontinued, as this matter is clearly of deep concern to the Republic of Cyprus as an EU Member State.
I, as the co-author for my political group, commend this resolution to the House. It will send a strong message to the Government of Azerbaijan about where this House stands and the European Parliament’s hopes in particular for that country’s democratic future.
. Madam President, I am obliged to the Commissioner for painting a picture that is very rich in light and shade. We can indeed point to some advances, and they are deserving of mention and praise, but there has, recently, been a great deal of renewed nervousness, resulting in a number of measures that are not really compatible with free elections.
It is quite crucial that we should observe elections not only on the day on which people go to the polls – where some of the measures to which you referred could indeed bring improvements – but also in the period leading up to it; we should observe the transparency of the processes, the degree to which access to the media is possible, and what scope there is for the opposition to develop and expand.
Our delegation’s cooperation with the parliament of Azerbaijan gave us the opportunity to discuss a variety of circumstances that gave us a great deal of food for thought. The country’s ambassador had a job to explain why opposition rallies kept on being cancelled or rescheduled or had to be held on the outskirts of Baku, which must surely have hindered the opposition in its attempts to present its programme and candidates during the run-up to the election.
I am, therefore, far from surprised to learn from what you said that a number of intending candidates had changed their minds because they felt that neither the campaign nor the elections were fair.
Azerbaijan will have to accept that it needs to make great advances towards democracy and transparency. There is no doubting that it has a difficult process of transformation ahead of it, but – the smouldering conflict over Nagorno Karabakh notwithstanding – these steps must be taken.
Something that struck us during our visit to Azerbaijan – and it was something of which we had to take note – was that the fact that the country was living in times of great conflict was the standard reason given for the constant obstruction of measures intended to foster modernisation, transparency and democracy. We realise that it is in Azerbaijan’s interest that the conflict should be resolved, and we do of course hope that it can be, but it must not be allowed to prevent the government from modernising and further developing the country’s internal structures.
You mentioned media access; the media have great problems to contend with, not least as regards their own safety. The safety of critically-minded and free-thinking journalists cannot be guaranteed; one who comes to my mind is the late Elmar Huseynov, whose murder has still not yet been satisfactorily investigated. We would of course welcome a much more determined approach to such things on the part of Azerbaijan.
There is something else I should like to mention in this connection. Azerbaijan is now, thanks to the rapid increase in its oil revenues, in a position to raise a great deal more additional funds. We heard it said during the course of our visit that we can no longer, through our European Neighbourhood Policy, exert any real leverage, as the country is no longer dependent on European funds.
It should be obvious to Azerbaijan that its people’s own interests demand that social and economic progress be ensured, and that, if this is to be done, then much more investment will be needed, for which, in turn, more transparency, public access and democracy are prerequisites.
Commissioner, you are quite right in the things you say, and I would like to endorse them. We – by which I mean the Commission and this House – should, together, do everything possible to ensure that, in post-election Azerbaijan, the new parliament can put more important reforms into effect. It is in the interests of that country’s people that we should not stint in our efforts to that end.
. Madam President, the third parliamentary elections since independence are taking place against a background that is deeply discouraging in this autocratic and corrupt system. Violence and harassment are being meted out to opposition supporters, journalists and human rights activists. Prominent opposition leader Rasul Guliyev was allowed to register as a candidate, but the authorities then refused to let him return to Baku and had him arrested in Ukraine. I recently helped to free a member of his family. A British citizen and a constituent of mine, she was detained in Baku when customs officials claimed to ‘discover’ a gun – clearly planted – in her luggage. She suffered chronic ill health as a result of being detained and is now recovering.
There has been a temptation for the West – Europe and the United States – to stress continuity and so-called stability. They have an eye on the oil, the new Baku-Tbilisi-Ceyhan pipeline having been opened last May by BP Chairman Lord Browne.
Foreign criticism of the 2003 presidential elections and 2004 local elections, which were deeply flawed, was inexcusably muted. Have we not learnt that there can be no real stability without democracy, the rule of law and an honest economy? This time the European Union needs to send a very strong signal that there cannot be a partnership with Azerbaijan without democracy and human rights there.
President Aliyev has to decide whether to embrace the democratic process or try to maintain autocratic rule with just a thin veneer of legitimacy. We need to tell him that, if he wants the European Union as a friend, there is only one choice.
. Madam President, your proposals do indeed show, Commissioner, that there really is something lacking in Baku. There really is a need for a delegation from the Commission to follow our policies, in order to help Azerbaijan – because it is true that the situation there is not exactly great – and so that, in a few months’ time, we can put this country back on the agenda.
Indeed, now more than ever, Azerbaijan is facing its destiny. That country must now show the international community that it can be regarded as a democracy, and that it can follow the rules. Azerbaijan must follow the path of a state under the rule of law. In joining the Council of Europe, Azerbaijan has not only turned towards Europe, but has signed up to its values of democracy and human rights, which bring us all together here.
Today, the European Union and Azerbaijan, just like the two neighbouring countries in the Southern Caucasus, are truly forging a joint path, because they are taking part in the new Neighbourhood Policy. As such, they have new rights and obligations. The message that the European Parliament must send to our Azerbaijani friends is clear: if this country wants to become a true democracy, free and transparent elections are a milestone for this. These parliamentary elections, which will be held on 6 November, must take place transparently and according to the rules, with neither pressure nor repression.
During the pre-campaign phase and at the moment, however, we have seen an increase in police repression, which is unacceptable. The brutality, violence and intimidation observed against the opposition and their lack of access to the media are unacceptable. In our previous resolution, we called on the two sides, the government majority and the opposition, not to resort to violence, so that the electoral campaign could take place under the best possible conditions. We all had reason to be optimistic at that time, following the presidential decree last May organising these coming elections. We were also optimistic to see the number of candidates registering for the 125 constituencies; even dissidents were allowed to participate! Today, however, as you have said, we cannot fail to notice that, as the elections approach, tensions are mounting and the rules laid down are not being applied at all. By sending a delegation of MEPs to monitor the smooth running of the ballot, the European Parliament is showing its interest and its desire to support the ongoing democratic process in Azerbaijan.
Today, we must call on all the parties contesting the election, particularly the majority in power, to demonstrate that this country is able to achieve its ambition: to hold free and transparent elections, in which every citizen, using his single ballot paper, can choose the candidates that will run the country in future. I would remind you – because this is very important, Madam President – that the challenges in Azerbaijan are immense: finding a resolution to the frozen conflict in Nagorny-Karabakh, the increasing power ...
.   Commissioner, after listening to your introductory remarks, I found it hard to believe that you would go on to talk about Azerbaijan. Even one hundred years ago, Azerbaijan was an incredibly rich country by reputation alone, although Baku was and continues to be one of the world’s leading centres of oil production. It is well known that the Azerbaijani people are extraordinarily poor, in spite of the country’s abundant natural resources. Hundreds of thousands of refugees driven from their homes during the Nagorno-Karabakh conflict are still living in refugee camps in Azerbaijan. Furthermore, the state of democracy in the country is amply illustrated by the fact that I once heard a famous explorer call it a khanate. Nevertheless, the short-term goal must be democratic elections.
All of our deliberations on this issue must be guided primarily by the resolutions adopted by Parliament and the interparliamentary delegation since 1999. It should not be forgotten that the countries of the Caucasus are part of Europe. It is therefore crucial that relations with Azerbaijan be stepped up, and that this should take place on the basis of the EU’s fundamental democratic values. In particular, minimum standards should be applied in social and environmental matters. In the run-up to the democratic elections, it is of fundamental importance that the climate be conducive to opposition parties and politicians. Access to the media and the freedom of association are equally important, and the safeguarding of these rights must involve more than merely issuing the appropriate legal and regulatory standards. I find it somewhat surprising that recital L of the resolution refers to the talks on Nagorno-Karabakh, yet makes no mention of the presence of government representatives from Stepanakert.
I should like to conclude by expressing my support for the motion for a resolution. I am well aware of how complex the situation is in the South Caucasus, and thus understand that it is far from easy to make progress in terms of democratic standards at a time when the threat of extremist attacks is ever-present. At the same time, however, basic principles and procedures must not be abandoned during electoral campaigns and elections to legislative bodies conducted in accordance with OSCE standards.
. Madam President, there are only 11 days left before the parliamentary elections in Azerbaijan begin. What is quite striking in that connection is that the media in Baku are dominated by reports about spectacular dismissals and arrests of members of the government and top officials in the country’s oil industry. The official statements and indictments speak of conspiracy with the opposition against the lawful authorities and corruption.
This is not a very uplifting image to take to the ballot boxes. That is why I am very surprised that the joint draft resolution makes no reference whatever to these recent events. In this resolution, the opposition is being dismissed, for the sake of public opinion, as a party that is about to carry out a , and, at the same time, President Ilham Aliyev can portray himself as the unimpeachable enforcer of law and order. No wonder I heard a key expert on Azerbaijan lamenting, last night, that ‘those parliamentary elections of 6 November are a waste of time and a waste of money!’
That will definitely not, though, put a stop to his commitment. He, too, will be travelling to Azerbaijan as an observer. The same can, this evening, be said of the European institutions, the Commission and this House. Any electoral improvement is welcome. Hence my appeal to the Commission and all international organisations involved, in fact, to urgently press for the meticulous registration of all voters (ink marking of the thumb, for example) by the Azerbaijani authorities. This is a precautionary measure that President Aliyev, in a speech before regional magistrates yesterday, said he would seriously consider. After all, there has, in the recent past, been no lack of cases of vote rigging, a truly national tradition that is taking on ever more refined forms in Azerbaijan these days.
I should like to take this opportunity to emphasise that the gagging and marginalising of the democratic opposition in Azerbaijan can, in time, have serious political consequences, not only at national level, but just as much at regional level. Repressive, authoritarian rule by the regime in power spawns a process of political polarisation and radicalisation among the forces opposing it, which will express themselves in increasing anti-western attitudes. I would warn the Commission not to underestimate this development.
This radicalisation will manifest itself just as much in growing Islamic aspirations. This, for example, is evident from an opinion poll held during the winter of 2004-2005, in which 23.2% were in support of the idea of an Islamic state, and another 28.9% welcomed the partial introduction of Islamic law – a vague sign, certainly when set alongside the stricter Islamic regime currently in power in Teheran.
I have to tell the Commission that the wealth of Azerbaijan’s energy resources, or fine talk about such things as democratisation and (geo)political stability, should not temporarily blind us to what Azerbaijan and its people fundamentally lack – the democratic rule of law. I would urge you and the Council to be clear and forthright in calling the leaders in Baku to account on this matter – never mind the domestic electoral battle – certainly when such heavy charges as planning a and embezzling public funds are brought against prominent citizens.
To sum up, we should, most of all, guard against the murky power game that President Aliyev and his evidently changing are playing today. That game is about the greedy division among themselves of the richly flowing oil funds and about playing senior party members and reformists off against one other. European aloofness and a word of caution are really called for here, for the benefit of Azerbaijan’s society.
Madam President, the draft resolution presented points out the most pressing problems in Azerbaijan which jeopardise the clean, democratic and pluralistic conduct of the parliamentary elections on 6 November. It seems that the representatives of the government apparatus state one thing and do another.
In spite of the endeavours made so far by the South Caucasian delegation of the European Parliament, the public law dignitaries, Parliament and the government of Azerbaijan have a strange way of interpreting democracy, the rule of law, state and human rights. The Head of State and his entourage are ruling autocratically. As mentioned by the Commissioner, we must note that last week President Aliyev dismissed several highest-ranking government officials or ordered their arrest and detention on remand on charges of attempting to stage a . Subsequently, at the peak of the campaign, several dozen opposition and civil rights activists were arrested. All the signs point to the fact that the authority intends to defend its autocracy using its power, and tries to thwart the mass meetings of the opposition.
As Azerbaijan is part of the EU Neighbourhood Policy, it is in our interest to see a fundamental change in the current situation, and the upcoming elections constitute the best opportunity for change. The European Parliament is interested in the establishment of a multi-party legislation process, ensuring equal opportunities for the opposition. I believe that the proposal we have tabled is extremely important. In this proposal, the European Parliament declares that international public opinion only accepts clean, free elections with equal opportunities. This is not just a warning from the European Parliament to Azerbaijan, but also an important message to the entire South Caucasian region. And Baku can prove itself on 6 November.
Commissioner, ladies and gentlemen, Azerbaijan has strong historical, cultural and economic ties with Europe, and it also has strong European ambitions. I was able to see this for myself during a recent visit to the country, both from conversations with ordinary people on the street and during talks with political actors. This was one of the reasons why I welcomed the European Council’s decision of June last year to include Azerbaijan, together with Armenia and Georgia, in the European Neighbourhood Policy. It is my belief that this policy provides an appropriate framework for the development of mutual and multilateral relations, and for the fulfilment of both Europe’s and Azerbaijan’s ambitions.
If this mutual partnership is to develop and become stronger, certain common values must also be shared, such as respect for human rights, civil liberties, democracy and the rule of law. Elections are an important measure of respect for these values in any country. I should therefore like to take this opportunity to call on the Azerbaijani authorities to comply with basic electoral principles during the forthcoming parliamentary elections. These principles include the freedom of association and the freedom of speech, both for government and opposition candidates. The authorities must also ensure that the elections are conducted in a calm and peaceful atmosphere.
As previous speakers have already mentioned, we are receiving mixed signals in the run-up to these elections. On the one hand, it is apparent that some progress has been made since the last elections; there are more candidates in general, for example, and also more from independent opposition parties. On the other hand, however, repressive measures are still being imposed, and the opposition still suffers oppression. It is my belief that the way in which these elections are conducted will also have an impact on our future actions. By this I mean that if we are able to ascertain that certain procedures are followed during these elections – and I myself will be a member of the observation mission – then this will have a positive impact on our work on the proposed Action Plan. If we are left with an overwhelmingly negative impression, then this will have a corresponding effect on our work.
Madam President, freedom of speech is one of the key factors in the democracy-building process. A good indication of the extent to which this freedom has been achieved is the level of freedom enjoyed by the media.
Azerbaijan became a member of the Council of Europe four years ago. At the time, it undertook to guarantee freedom of speech, the independence of the media and the work of journalists. We are well aware of such matters, but there is an ongoing need to inform and remind the people of Azerbaijan about the importance of the role played by the media. We must also remind them about the importance of free and equal access to the media for all citizens and political forces, particularly during electoral campaigns. This includes the campaign conducted in the run-up to the forthcoming November elections.
The fact of the matter is that one of the country’s best-known journalists, Elmar Huseynov, has been murdered. No one took any action to prevent this murder, even though his wife had reported that he was being followed by unknown individuals and many of his friends claimed that he had expected to be murdered. After the event, President Aliyev announced that it was a serious provocation against the state, and accused the perpetrators of damaging Azerbaijan’s good reputation. The government even asked other countries for help, but the investigation has yielded no results to date. Instead, it has resulted in much speculation. The most widely-read newspapers are still controlled by the government, and the opposition press is only read by a minority. The newspaper was discontinued after Huseynov’s death, and although his successor has launched a new publication, , he almost immediately came up against enormous problems publishing it. At present, the publication has a circulation of only 3 000.
The editor-in-chief of the newspaper , who is also a member of parliament and head of the Musavat party, is one of the opposition leaders who were imprisoned in October 2003. Although he has now been pardoned by the President, his editorial team had to stop work due to the enormous pressure exerted by the ruling parties and the excessive fines imposed by the courts. This is the situation in which the opposition press finds itself in Azerbaijan today, both in general and in the run-up to elections. Even though state television was privatised several months ago, the main stations still operate in virtually the same way, by which I mean that they exclude the opposition. Even though new television stations that are in the pipeline are intended to target a wider cross-section of society, there is virtually no chance of them doing so.
In conclusion, there is a chance that free media may one day operate in Azerbaijan. It is too late, however, to establish a genuinely diverse media landscape before the November elections.
– Madam President, mass infringements of democratic freedoms and human rights, the imprisonment of political adversaries and attacks on the free media are undermining the prospects of free and democratic elections being held in Azerbaijan. We saw during the presidential elections in 2003 that there were serious irregularities. However, there was no reaction whatsoever from the international community.
How ready is the European Commission today to activate the Partnership and Cooperation Agreement suspension clause for infringements of democratic rights?
The Azeri regime, in breach of the international legal order, is allowing flights to the occupied part of the Republic of Cyprus. The European Commission must be firm and clear in its message to the Azeris. The same decisive message, about non-participation in European Neighbourhood Policy, must also be sent in the run-up to the parliamentary elections.
The release of all political prisoners, respect for the rule of law, the holding of free elections and democratisation of the institutions must be the basic terms for the further development of relations between the European Union and Azerbaijan.
. Madam President, I just wish to make a few points about this debate.
The first is that we share the same concerns about this election process. We have seen that the freedom of the press and freedom of expression are sometimes violated and we must follow this whole process very carefully. However, I can say that the European Neighbourhood Action Plan – which is not yet ready as we have only just begun negotiations – will provide an opportunity to promote democratic reform. It will also enable us to make many of our offers conditional upon further democratic reforms and respect for the rule of law. I agree, however, that with the new oil possibilities, it will not be as easy as we previously thought, because there will be more wealth in the future.
Secondly, I recently held talks with the three countries of the Caucasus in New York during the Millennium Summit and the Ministerial Week. We also discussed the question of these flights. We hope that there will be a change. The situation is very clear and I was very adamant. We are now waiting for a high-level troika to come back to see how we can start these negotiations on the action plans.
On Nagorno-Karabakh, we are ready to deploy a rehabilitation programme once a settlement is reached on the peace plan. It seems – and this is what I heard when I spoke to the two ministers – that there are some positive developments. I hope that this will happen after the Azeri elections, on the one hand, and the Armenian referendum, on the other. It is a very complicated question. I myself have often witnessed positive developments, for instance in 2000, when I was chairperson of the OECD. In the end, a stalemate was reached once again. However, there are possibilities and we would like to explore them.
Let me also say that we currently have a fully-fledged delegation in Georgia, and a regionalised delegation covering Armenia, while we intend to open a fully-fledged delegation to Azerbaijan in 2007. We wanted to open a regionalised delegation but the Azeris refused. They only wanted one of their own. It is also a financial question regarding funding for the external service. I hope we will get some funding under heading 4.
Finally, on radical Islamism, our message to President Aliyev was also very clear. We said that he would really be opening the way for radical Islamism if he did not allow the political opposition any breathing space. I gather from this debate that we all agree on that. I hope that the Azeris will hear our message.
At the conclusion of the Commission’s statement, I wish to inform the House that I have received six motions for a resolution(1), which have been submitted pursuant to Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will be held on 27 October 2005 at 11.30 a.m.
Azerbaijan is a strategic partner for Europe in terms of economics, security and foreign policy. For that reason the EU has welcomed Azerbaijan as a partner in the European Neighbourhood Policy and is following with interest the development of its internal politics. The upcoming elections are a key moment in the history of Azerbaijan, which will demonstrate the direction in the country wishes to move, and its willingness to follow in the footsteps of other ex-Soviet republics towards greater democratic participation, transparency and freedom of expression.
On the eve of such an event, a certain nervousness is understandable. I do not, however, consider the attitude the present government has shown up to now to be justifiable. It seems deliberately to be creating a climate of fear, which is degenerating into violence and unlawful interference in the process of the electoral campaign, as attested to by the withdrawal of various candidates from the list.
Even the decision to use ink to reduce the risk of fraud came late and after too many objections, something that can only cast a bad light over the goodwill of the government to proceed in a clear and transparent way. The future attitude of the EU, and our receptiveness towards an increasingly fruitful partnership, will depend on how this last electoral week, and above all on how the voting itself, unfold.
The next item is the debate on the report (A6-0280/2005) by Mrs Anneli Jäätteenmäki on behalf of the Committee on Foreign Affairs on the Barcelona Process revisited (2005/2058(INI)).
. Madam President, the area around the Mediterranean is, of the EU’s neighbouring regions, the one which has perhaps had the most influence on the culture and history of the EU countries across the ages. Our language, our religion, the origin of our words and numbers have their roots in the Mediterranean region. The region is also strategically important, but most important of all, the countries which lie to the south of the Mediterranean are our neighbours.
But history is history. 1995 marked a turning point in relations between the European Union and its southern neighbours. It was then that the Barcelona Process began. Today, 10 years later, Mediterranean policy is one of the main priorities of EU foreign policy. We might therefore say that in this respect there has been considerable change and development.
Now, 10 years later, however, we should perhaps ask whether we need the Barcelona Process today. Europe is so different from what it was when the process started. I believe and am convinced that Parliament’s unanimous reply will be that we do indeed need this partnership. Europe needs it, we Europeans need it, and, hopefully, our partners need it, much more than they did when cooperation at this level began. Nevertheless, we require more effective cooperation, and, indeed, more cooperation. It pleases me to say that the European Parliament has always been a strong supporter of the Barcelona Process, and many individual Members of Parliament have done much to take this partnership forward.
Given this situation, I want to mention a few issues which I hope the Barcelona Process will focus on more closely in the future. One is education. There is a high level of illiteracy in our partner countries. We in our own countries stress the importance of education and skills; it is the only way we can succeed. There the situation is exactly the same. I would like in particular to emphasise how important it is for young girls and women to have an opportunity to get an education and for the EU to invest in the eventual eradication of illiteracy. We here in the EU like to stress how important functional democracy is, but before we can expect democracy to work, people have to know how to read. The ability to read is therefore important for democracy.
Secondly, I would like to raise the matter of economic growth and the reforms relating to it. The EU has actively supported economic integration and free trade, and is indeed the biggest trading partner with the individual partner countries. More than 50% of these countries’ trade is with the EU, while just 13% is with the United States of America. There is, however, a certain dilemma associated with this. The brisk trade that exists between the EU and the partner countries is not reflected in any increase in the EU’s political influence. 50% of the trade does not mean that we hold 50% of the influence.
I would also like to emphasise the importance of the work of the Anna Lindh Foundation. I hope that more time and effort will be invested in this in the years to come, because the dialogue between religions and cultures is important. Unfortunately, it has to be said that the Barcelona Process has not been entirely successful in this respect, and this needs to be put right.
Migration is one important dimension of the Euro-Mediterranean Partnership, and today it seems that the problems are only increasing, so we also need to invest time and money in this area.
Finally, I would like to say that, as a representative of the Nordic region, it has been an agreeable experience working as rapporteur. I have learned a lot and I have also observed that that there is a need for dialogue between the cultures of Northern and Southern Europe. To my surprise, I have realised that at the moment there is not enough of it going on in the European Parliament either.
. Madam President, the report that Mrs Jäätteenmäki has presented to your House is an outstanding one. Its title – ‘The Barcelona process revisited’ – may at first sight appear rather surprising, but perhaps I may interpret it as meaning that its concern is with the strengthening and deepening of partnership between Europe and the other Mediterranean states, something that is quite clearly expressed in the motion for a resolution.
The tenth anniversary of the Barcelona process is not just an opportunity to appreciate past successes, which there have been, even though not everything we wanted to achieve has been; it is also particularly necessary that we should look forward, building on the foundations laid by these successes and, with determination and political courage, making full use of the potential of this cooperation for the future.
I agree with Mrs Jäätteenmäki when she says that it goes without saying that the Barcelona process will continue to be needed in the future. It is for that reason that I attach particular importance to the major summit meeting to be held in Barcelona at the end of November, at which Heads of State and Government will, for the first time, be able to have their say on this subject.
The Commission has, at my suggestion, produced a communication of its own, to which I attach particular significance in view of the fact that it takes up the very same points that all of us in this House – for I have heard these same things from you – regard as especially relevant. There are three main ones, to which I would add culture.
First among these points is political reform, with, above all, the promotion of human rights, democracy and good governance, to which I shall return later. Second comes education and training; Mrs Jäätteenmäki is quite right to say that this is something on which we need to carry on working, an area in which we need to become stronger. This is a very particular concern of mine and I intend to see that something is done about it.
The third area is that of economic development. It is in this area that we have achieved perhaps the most successes to date, but it is also one in which we need to make further progress. I would like to come back to that and discuss it in detail.
There is of course more work for us to do in relation to culture, with the Anna Lindh Foundation, dialogue between civilisations and cultures, and this network’s potential for extension, being enormously important. The Commission is of course available to assist in this.
Let me start by considering political reform, democracy and human rights, areas in which we cannot stand aloof, but must endeavour to support reform from outside. We cannot, of course, impose them; rather, we need to offer firm support and the possibility of supporting measures. That means that it is very important that the Neighbourhood Policy should build on the Barcelona process in making the right instruments available. Over recent weeks, I have visited many of these Mediterranean countries – Tunisia, Jordan and Lebanon among them – and see with what efficiency we can work with these instruments, even when, as is the case in these countries, human rights issues are addressed under different headings.
We have thought up something special in order to promote human rights, the plan being that we will – we expect from next year onwards, but certainly starting in 2007 – be making available complementary assistance in the form of a ‘Democracy Facility’. What that means is that the countries that are making particularly good progress with reform will, by way of support, receive at least an extra 10% on top of the funds that they already receive. I hope that this will give these countries an incentive to press on with still greater dedication and encourage others, which are currently dragging their heels, to do likewise.
This presupposes the extension and development of the political and security policy aspects of the partnership. It is because better use needs to be made of the political framework that I regard Parliament’s meetings in conjunction with Euromed as particularly important, but meetings of the Council of Ministers and meeting in troika format can also help promote further development.
Secondly, it is essential that we consider the vital importance of education, not least in terms of its impact on society. In the Mediterranean countries, one-third of the population is under 15 years of age, and that means that we have to focus especially on education. The UNDP report on human development showed that education, and equal status for women in particular, will help drive development forward.
I have therefore made a special priority of the eradication of illiteracy, bearing in mind the UN millennium statement of intent that this should be done by 2015. I do hope that we will accomplish that. I would like to see girls and boys get the same opportunity to be enrolled at the same schools and to receive the same education. I would also like to see priority given to special support measures for women. We plan a scholarship programme for this purpose, which will provide, in particular, postgraduate grants for women, with the object of accelerating development in this area.
I also regard the problems surrounding migration as quite central among social issues. Today, for example, I welcomed Morocco’s Deputy Foreign Minister, Mr Taieb Fassi Fihri, and we did of course discuss current events in Ceuta and Melilla, to which we cannot be indifferent. We have to work together to arrive at solutions – solutions not only for the European Union as a whole in its relations with the Mediterranean in general, but also for the sub-Saharan states and Africa. While we must, of course, attempt to cut off people-smuggling, so that people do not become the victims of this terrible trade, we must also create additional development opportunities for these countries so that migratory movements of this kind do not occur.
While refugees must be treated in accordance with the Convention and with absolute respect for their human rights, the flood of illegal refugees must be stemmed, and this is certainly one of the key topics for the Barcelona Summit.
On the economic front, we have done much to ensure normal trade and a free trade zone by 2010, but much more remains to be done about services and agricultural trade, and South-South trade, also known as the Agadir process, must be further developed. Other vital topics include transport, energy, and the environment. There will be a conference on transport in December in Marrakesh; on the energy front, more and more sub-regional networks need to be developed. As regards the environment, the cleanliness of the Mediterranean should be guaranteed as far as possible.
Mrs Jäätteemäki quite rightly puts particular emphasis on cultural cooperation, to which we, too, want to give greater attention in future.
It is of course a matter of common knowledge that, although the Barcelona process offers the chance to get Israel and Palestine sitting around the same table, that same process is itself constantly overshadowed by the peace process in the Middle East, and so it is essential that we should make headway here. I have Mr Wolfensohn, the quartet envoy, who has done really good work here and whom we support entirely, in mind when I say that.
. Madam President, Commissioner, ladies and gentlemen, I would like to start by congratulating Mrs Jäätteenmäki on her report on the Barcelona process revisited.
I would now like to turn to my proposal. Next month, the European Heads of State or Government will meet their Mediterranean counterparts to celebrate the 10th anniversary of the Barcelona process. The Euro-Mediterranean Partnership was intended to provide the ambitious prospect of a better, varied future, simultaneously political, economic, social and cultural. The results, 10 years on, are mixed. We have created a forum for discussion and cooperation with our Mediterranean neighbours, which I welcome, but we are far from achieving all the objectives set. The conflict in the Middle East has not been resolved. The region is still unstable. Human rights and democratisation are not progressing, or are not progressing enough. The southern shore of the Mediterranean and its population have not benefited from the expected economic and social well-being. Unemployment, particularly among young people, is still too high and results in hopeless migration flows.
On the economic front, I will mention just one example: the end of the Multifibre Agreement, which has added to the difficulties experienced by the region. Although the new rules of cumulative origin, as proposed by Commissioner Mandelson, are moving in the right direction, South-South economic integration is still far from complete. We are the privileged partner of this region and all its hopes are turned towards us. Caring about these people primarily means responding to their concerns and their aspirations, in other words our ability to achieve greater social cohesion and sustainable economic development.
The new Neighbourhood Policy proposed to us is a positive element, because it calls for greater democracy, even though the aid will have to be shared more broadly amongst our neighbours to the east and to the south. I hope that this new policy will pursue the objectives of the Barcelona process and that it will take account of the difficulties specific to this region. I am also concerned by the absence, in the neighbourhood and partnership instrument as proposed by the Commission, of a specific reference to the Millennium Goals.
In the global environment in which we live, liberalisation cannot be the answer to the problems raised. That applies to the protection of our environment – given that we are responsible for our planet – but, even more acutely, to the issue of public services that meet the basic needs of the people, namely education, health, culture, and access to water and power, which the Committee on International Trade, of which I am a member, proposed and which the Committee on Foreign Affairs did not adopt.
We agree with the view that our work is not yet done. Let us be in agreement tomorrow to achieve a common goal.
. – Madam President, Commissioner, ladies and gentlemen, I should like to start by congratulating Mrs Jäätteenmäki on her report and on her willingness to cooperate, which has resulted in a complete motion for a resolution as regards information and political proposals.
The 10-year anniversary of the Barcelona process offers an excellent opportunity for us to take stock and, more importantly, to redefine our political vision and our strategy in the light of the new situation represented by the enlarged European Union, the challenges of globalisation and the increased threat of terrorism.
The Barcelona process deserves our special attention because it is the most integrated expression of the European Union's foreign policy, in that it is a multilateral, global partnership expressed through an integrated strategy. It is totally connected to the vital interests of the European Union, in that it can contribute towards peace and security in our area and can influence peace and equilibrium in the world.
The results to date are not satisfactory. Both sides have been guilty of weaknesses and oversights. There has been a lack of perspicacity, political will, adequate financing and an inability on the part of the partners to promote reforms and cooperation between each other so that they become attractive markets and economies.
What I consider worrying is that this multilateral relationship and procedure has not helped to resolve the chronic problems, such as the Israeli-Palestinian conflict and the Cyprus question. It is also worrying that it has not reached the people. Citizens have not become participants and partners in this process, of which they are ignorant on both sides of the Mediterranean. They have not become aware of the challenges which require us to live together or of our points in common or even of the substance of our differences.
I trust that the 2005 summit, 10 years after the first summit, will clearly include in its priorities this need to involve civil society in the Barcelona process.
We expect initiatives to be encouraged, such as the Euromed platform mentioned by Mrs Jäätteenmäki, and other forms of cooperation at all levels, such as between local authorities, regions and universities. The mobility of citizens in all social and professional groups must be encouraged. The role of the Euro-Mediterranean Ministerial Conference is very important and has already started to prove its worth and we hope that it will contribute to this mutual understanding and forging of a common conscience. We expect a real dialogue between cultures, in the full meaning of the word, which will not merely be a coming together to exchange business cards, but at which we shall engage in dialogue with a willingness to reveal our differences and find our points in common. The dialogue between cultures must encompass the full breadth and depth of the word; cultural standards, the interpretation of history, the way of life and the position of women. I am delighted, Commissioner, that you referred specifically to this, but I would like to point out to you that valuable work has been carried out by the Committee on Women's Rights and Gender Equality, not only in the opinion attached to the report, but also in a report drafted in 2002, which formed the basis for the first regional women's programme in the Mediterranean which we have today. What we are calling for is more than just education and jobs. We are calling for a real review of the situation of women and, on the part of the European Commission, for a quantitative and qualitative analysis of the results of our policy to date and for the integration of the gender dimension in all three pillars of the Barcelona process.
. Madam President, as rapporteur on the European Neighbourhood Policy, I believe it is clearly in our mutual interests to strengthen ties with our southern Mediterranean partners in North Africa and the Middle East, as formally set up in the Barcelona process 10 years ago on 28 November.
Along with our US allies, this sends a clear message that we support, in this region, a strengthening of civil society, an open market economy, democratic pluralism and respect for fundamental human rights, including media freedom, independence of the judiciary and the rule of law and, in particular, women’s rights, as the previous speaker mentioned. Tunisia is an advanced country in the eyes of the Arab world in this respect. Environmental cooperation is also one of our priorities.
These countries, and in particular their growing populations, will provide growing markets for our own products. I believe that it is in the European Union’s interests to target substantial development aid through the current MEDA Programme, which, I believe, amounts to some EUR 3 billion per year, and eventually through the newly anticipated ENPI – the European Neighbourhood and Partnership Instrument – to assist the Euromed group of countries with enhanced economic growth in order to prevent rising unemployment and rising tensions, which will in turn, from the EU security point of view, provide recruiting grounds for Islamist hardliners. We have seen that in the recent past during the Moroccan Casablanca bombings, the tragic civil war in recent years in Algeria and the rise of Hamas, Hezbollah and Islamic Jihad in the occupied Palestinian territories. We must remember, of course, that the tragic Madrid bombings were carried out by Maghribi Salafists.
We must also try to prevent large, uncontrolled migrant flows to the European Union. Otherwise, this will cause a total breakdown in the good intercommunal relations we enjoy at present.
We all hope for a free trade area by 2010. The new EuroMed Assembly facilitates dialogue between traditional enemies such as Israel and the Arab world. This forum uniquely allows them to resolve their problems peacefully. Israel’s withdrawal from Gaza, in my view, is a good start to putting the roadmap for peace back on the agenda. This Assembly is also a forum for the exchange of ideas between the Islamic world and the majority-Christian European Union.
I am optimistic about the spread of our democratic values in this region, with the recent elections in Iraq, Palestine and Lebanon and now, even, some tentative democratic moves in this direction from Egypt.
On behalf of my political group, I strongly commend the Jäätteenmäki report to the House.
. Madam President, I would like firstly to congratulate the rapporteur, Mrs Jäätteenmäki, who has done so much good work on the drawing up of this report, and who has been so receptive to the amendments that my political group has presented. I would also like to thank Commissioner Benita Ferrero-Waldner who is here with us so late at night.
It is now ten years since the historic Barcelona Declaration, which led to the first Euro-Mediterranean Summit, which was hosted by Prime Minister Felipe González in his capacity as President-in-Office of the European Union. The prospect of the Euro-Mediterranean association that was opened up at that time gave us enormous hope. It is true that the results have been irregular and that there remains much to be done, but it also true that the obstacles and difficulties are and were immense, and it is not reasonable to ignore them.
The Mediterranean, the cradle of European culture, has been and continues to be, in part, a sea of confrontations and conflicts. The Euro-Mediterranean partnership makes sense if it is the instrument used to remove those obstacles and to promote dialogue and cooperation between North and South, but also to prioritise South-South relations in those regions, which are greatly weakened.
With regard to the Summit in November in Barcelona, Barcelona + 10, the important thing is to establish clear, viable and realistic priorities, which at the same time must be ambitious. We now have a reference framework, which is the alliance of civilisations, proposed by Prime Minister Zapatero and adopted by the United Nations, by means of the statement by its Secretary-General in July of this year. A necessary condition for achieving the objectives is a reduction in the tension in the region, in particular the Israeli-Palestinian conflict, the real Achilles heel of Euro-Mediterranean relations. The main objective of this association is to create an area of shared prosperity, making progress on reducing poverty, overcoming the socio-economic gap between North and South, and, as has been said, promoting political reforms, democratisation and the rule of law and respect for human rights.
Many other issues have been arising in this debate: the problem of the management of migratory flows, discrimination against women, the serious environmental problems facing the , dialogue amongst the three monotheistic religions, the need for local and regional cooperation, the fight against terrorism, control of weapons of mass destruction, participation by populations, etc. But above all — and I will end here — the European Union and the Member States are particularly affected by the need for huge amounts of political will and economic commitment and to truly believe that, in relation to Euro-Mediterranean relations, we have a lot at stake.
The Mediterranean is the European Union’s most vulnerable flank and if we do not take this issue seriously, we will pay the price in the future.
Madam President, in the run-up to its tenth anniversary, there is every reason to evaluate the Barcelona Process. The world today does look very different to the way it did ten years ago. We have had enlargement involving, for example, Cyprus, and have begun negotiations with Turkey and Croatia. The Neighbourhood Policy has been developed, and we have seen how, in many of our partnership countries, democratisation has progressed and, in certain others, unfortunately taken a step backwards. The fight against terrorism has become ever more important. The war in Iraq and the difficult process that Iraq is now going through on its way to democracy also has an impact on relations with the region as a whole. We have Iran and the problems surrounding the policy on nuclear fuel in that country. We have the Palestinian election and the withdrawal from Gaza but, at the same time, stagnation in the peace process. The exciting events in Lebanon and Syria and the ongoing tragic situation in Africa’s last colony, Western Sahara, show that there is still a very great deal indeed to be done in the region.
In the light of this, it is only natural to review and debate the Barcelona Process. It has created structures, and extremely important ones at that, and a form of more securely established cooperation between us. The association agreements with all the countries have led to more interchange, trade, projects and many shared fora, and it has given rise to a long-term commitment for the whole of the EU. Proof of this lies in the fact that there are Members from the whole of Europe, and not just from the south, debating in the Chamber this evening.
We have a common history and culture and also common problems and solutions to those problems. The areas concerned, of which there are indeed many, include terrorism, migration, growth, development, trade, the environment and energy. Above all, however, the issues for the future are those of human rights and democracy. These are the most important areas of all and, in these, the Barcelona Process has in many ways failed. Even though the association agreements contain human rights clauses, these are not used because we have no sound mechanisms for dealing with serious human rights violations in the countries with which we cooperate. There is also sometimes quite limited interest in the issue.
These areas present the big challenge for the Barcelona Process in the future. We must restructure the whole of our cooperation so that it becomes a framework for a huge push for democratisation throughout the region. Nothing contributes more to stability than the transition to democracy. The least free countries in the whole world are concentrated in the Middle East region, and this creates a breeding ground for fanaticism, frustration and perhaps also terrorism. That is why, within the Barcelona Process, we must form strategies that push for extensive democratisation. We must support dissidents, civil society, freedom of expression and communities founded on the rule of law, etc. The means for doing all this are, of course, trade, interchange, educational programmes and cultural cooperation.
The Barcelona Process must in that way become a type of alternative for countries that can never become EU Members. It must provide practical advantages in exchange for our requiring reforms. If we succeed in bringing this about, we shall have made an historic contribution. In conclusion, I wish to commend my colleague, Mrs Jäätteenmäki, for her very constructive report.
. Madam President, I think that Mrs Wallström and yourself, Commissioner, have, like others, put your finger on an issue on which the Barcelona process has not kept all its promises. I am referring, of course, to the issue of human rights and democracy. If you are not convinced, you simply have to take stock of the situation regarding freedom of the press in the region – this was done at the invitation of Mrs Patrie this afternoon – or the situation regarding freedom of expression in Tunisia, on the eve of the World Summit on the Information Society. The proof can be seen in the number of violations of the rights to freedom of association, freedom of expression and freedom of assembly; a justice system that suffers major deficiencies in many countries; the torture which is commonplace, or even virtually systematic, in some countries, and the defenders of human rights who, all over the world, are the victims of numerous violations of their rights and are subject to a great deal of harassment.
The Barcelona process has therefore not kept all its promises on these issues. As Mrs Jäätteenmäki said, I believe that it has some shortcomings with regard to women’s rights, economic and social rights and the mechanisms put in place for an effective policy regarding democracy and human rights. Despite all that, the Barcelona process has made it possible to institute mechanisms and forums for political dialogue on these issues, and has therefore laid the necessary foundations to launch an ambitious policy of promoting human rights and democracy.
You said, Commissioner, that the issue of immigration would be at the heart of the discussions at the Barcelona Summit. Allow me, in this regard, to draw your attention to one point. I think that, with regard to the fight against terrorism and illegal immigration, we are encouraging countries to break international law. That is pretty clear and it has just been illustrated once again by the incidents at Lampedusa involving Libya, and more recently by the incidents in the Spanish enclaves of Ceuta and Mellila and in Morocco. By asking these countries to stem the flow of sub-Saharan refugees, we are encouraging and urging them to commit human rights violations. Before we try to quell the flood of those we call ‘illegal immigrants’, Europe itself has to define its legal immigration policy. However, you will be aware that we are making hardly any progress on this issue.
I am convinced that civil society and Members of Parliament can help to improve the implementation of our policies on human rights and democracy in this region. That is why I very much hope that the Commission will be present in Rabat for the next extraordinary meeting of the Euro-Mediterranean Parliamentary Assembly.
. Madam President, ladies and gentlemen, I would like first of all to thank the rapporteur for her hard work on this report, and also the Commissioner, for the words of hope she offered on this tormented area of the Mediterranean.
In 1995, an irreversible process was begun in Barcelona, which aimed at closer cooperation between countries in the Mediterranean area. Pessimists will tell us that the results have been below expectations, that economic progress in southern Mediterranean countries has been insufficient, that political dialogue has been difficult and fragmented, that Europe has not been able to make itself heard properly with regard to human rights and democracy, that South-South economic cooperation is still in its infancy, and that results have not been satisfactory in terms of joint management of immigration. The international geopolitical landscape of today’s Mediterranean has certainly changed, and the ambitious project of the Barcelona Process must therefore be modified and adapted to this new international context if the Euro-Mediterranean Partnership is to meet the current challenges.
Let us begin, however, with what has been done. We have set up joint inter-ministerial cooperation mechanisms – which will receive no further debate – for the common resolution of problems in that particular area. We have established a Euro-Mediterranean Parliamentary Assembly to supplement governmental cooperation, in which we work together under parliamentary rules. We have initiated a support programme worth EUR 700 million a year – MEDA – in order to channel resources and development between north and south, which today has achieved some quite attractive rates of implementation. We have set in motion the democratic process, which has started anyway, in coastal countries such as Lebanon, Egypt and, to a certain extent, Palestine. Association agreements have been signed between the European Union and all the southern Mediterranean countries, and there have of course been plenty of examples of cooperation, seemingly minor but very effective on a cultural level, which were all initiated within the wider framework of the Barcelona Agreement.
All that has allowed us to understand one another better, whilst opening the door with a certain optimism to a second decade, when we must consolidate the positive aspects of the process, make more concrete our objectives and current planning, and correct any mistakes made, so that stability, peace, democracy and socio-economic progress may be results shared by an ever greater number of countries and citizens in the Mediterranean area.
One final point I wish to raise is the issue of culture, which is not only about education and training, but also about cultural heritage. If we safeguard our cultural heritage we can understand and respect each another better within the context of our own identities and diversity.
Madam President, the Mediterranean region is important for the Member States and for the European Union as a whole. It is clear that the countries of the southern flank do not enjoy the same level of political development and/or economic prosperity. Nevertheless, the majority of these countries have to deal with various shortcomings, to a greater or lesser degree: political shortcomings, lack of democratic development and limited pluralism; economic shortcomings, because we are talking about antiquated economies, which do not have the capacity to generate employment for a growing population and are not sufficiently attractive to bring in the necessary foreign investment; and social shortcomings, high poverty and social inequality, illiteracy, discrimination against women — as has been mentioned — the public institutions’ lack of capacity, with negative consequences in terms of health, education, the economy, border control, and many other things.
The Mediterranean region must therefore be treated as a priority by the Union, not only due to the many historical, political, economic and social ties linking the countries of both flanks, but also for other reasons, such as security, including the terrorist threat, or the challenge of immigration. Cooperation between both flanks is therefore essential and must cover a very broad range of activities. Cooperation must operate in both directions — I repeat — in both directions.
The problems of these neighbouring countries affect us, ours is a shared future; it is impossible to create a wall between the north and the south of the Mediterranean, especially in today’s globalised world. We must therefore enhance our relations with these countries, stimulate them and help them to overcome the shortcomings that I referred to earlier.
The report that we will approve tomorrow therefore insists on the need for political, economic, social and institutional modernisation and also improvements in relation to human rights. In this regard, I welcome the Commissioner’s words and the importance she attaches to these issues.
We need impetus for reform — and I believe that we should all agree on this — on the southern flank. The European Union must not concern itself solely with the stability of those countries; stability cannot ultimately become an excuse for not moving forward. If we insist on the need for reforms in our countries, how can we not insist on the need for reforms in their countries? These countries must evolve. Otherwise, the problems will increase, and political and economic crises — including in the field of immigration and security — will only increase and ultimately it will be a lack of reform that brings instability.
Hence the importance of the Barcelona Process and the European Neighbourhood Policy. They must be fundamental instruments for the Union with a view, firstly, to demonstrating to those countries that they are priorities within our foreign action and, naturally, to helping them, to demanding that they also cooperate faithfully with us on resolving these problems affecting us and, finally, in order to stimulate them towards reform. A reform that can bring prosperity, freedom and, ultimately, more stability for these countries and hence for the whole of the Mediterranean basin.
I would like the next Barcelona Summit to be up to the challenge and I would of course like to end by thanking Mrs Jäätteenmäki for her efforts.
Madam President, ladies and gentlemen, I would like quickly to highlight three aspects of this process. The first is the connection between the Euro-Mediterranean Partnership and the Neighbourhood Policy, which was raised by the Commissioner. I believe this aspect must not lead us to focus solely on bilateral action plans, but should encourage us to create a geographical and political space that is both European and Mediterranean.
The principal means of all that is the political dimension, which has increased, it must be said, because the European Parliament has contributed to the creation of a Euro-Mediterranean Parliamentary Assembly, and the civil societies have set up the civil forum. What is missing are the governments. Where are the governments? I believe that to move forward with this process we need parliaments, societies and governments to engage somewhat more in dialogue, which in turn will enable us to create a more advanced human rights dimension. Finally, the sociologist Edgard Morin is quite right when he points out that it is not cultures, religions and civilisations that engage in dialogue, but people, individuals, men and women. I believe that the most serious limitation in all the years of this very generous and intelligent process has been the failure to make our different societies relate to each other, and because of that, terrorism and immigration today threaten to widen the gulf even further. I agree with our rapporteur when she says we must reinforce all the programmes and instruments that foster dialogue and understanding – and hence education, culture, training and information – between our societies. In short, we support our rapporteur because her report moves in that direction, and because Euro-Mediterranean politics need less rhetoric and a great deal more substance.
Madam President, for the past few years the European Union has been watching the countries of eastern and central Europe carefully. Most of the Union’s attention has been focused on enlargement, the new accession process and future enlargement.
Unfortunately, southern Europe and the southern basin of the Mediterranean often only received attention when problems or specific issues arose – as when thousands of immigrants arrived in Ceuta, Melilla or Lampedusa, or when the situation became extremely difficult for the western Saharan refugees in Tindouf. The human rights situation in the southern and eastern southern basin of the Mediterranean has not improved. There are no clear improvements in this field, or in democracy, freedom and transparency. I must point out that economic differences have also increased over the years.
In the European Union, Member States continue to be keenly attached to their bilateral relations with governments south of the Mediterranean. This clearly makes the partnership less coherent. This is an old problem of European politics not being able to act with a single voice, even in the relationship with such strategic areas as the area south of the Mediterranean. There is still the recurring question as to who is going to pick up the phone and speak on behalf of Europe.
I must mention another important deficiency in our intercultural dialogue. Some very important cultures and languages are ostracised and not represented. I should like to mention the Amazigh language and culture, which is neglected and even banned in several countries in northern Africa, and the Catalan language and culture. I hope that the next meeting in Barcelona will be an opportunity to achieve more visible and concrete results in a short time.
Madam President, the enlargement of the European Union automatically increased the number of countries with a stake in the Barcelona process. I should like to stress that this process is of importance not only for Malta and Cyprus, but also for the Central and Eastern European countries. Whereas some of the reasons for this are historical, others are very much more up-to-date and practical.
As recently as 20 years ago, the average Pole regarded Libya as the only Mediterranean country with which Poland maintained close relations. At the time, relations between the European Communities and the country were a great deal less friendly. Thousands of Poles worked in Libya, and a huge number of copies of Gaddafi’s ‘Green Book’ were published in Polish translation. The situation today is entirely different. Tens of thousands of Polish tourists visit Tunisia and Egypt every year, and a considerable number of Poles go on pilgrimages to Israel. Polish scientists are engaged in research in all the countries of the region, from Syria to Morocco.
This is why it is not only politicians and diplomats who take an interest in the broad concept of the Neighbourhood Policy, but also large sections of the populations in the new Member States. Problems relating to illegal immigration, respect for human rights, equal rights for women, the advancement of democracy and the economic development of the countries around the Mediterranean Basin have become our problems too.
Europe never has been and doubtless never will be an isolated island. Our relations with our closest neighbours are a measure of our solidarity and responsibility. By this I mean solidarity not only in terms of a duty towards partners within the European Union, but also in terms of a task that goes far beyond the borders of Europe and takes us everywhere that people desire peace, stability, the rule of law, economic growth and freedom.
The European Union will benefit from the genuine implementation of as many of these values as possible in the countries neighbouring us to the south and east. The new EU Member States very much want to become involved in building a political partnership concerned with security, as well as an economic and financial partnership and a social, cultural and humanitarian partnership.
Madam President, the Euro-Mediterranean process is ten years old and the first conclusion to draw is that, had it not existed, it would have to be invented urgently, quite simply because, as the report by our rapporteur Mrs Jäätteenmäki states, despite its shortcomings, it has been a success. It was an unimaginable challenge: to resolve the structural and historical problems of the Mediterranean countries in one decade. But we have been working hard and we are beginning to find a solution to some of those problems.
I therefore believe that the objective of a free trade area by 2010, rather than being a final objective, must be a stepping stone from which to move forward, and many other things must be added. We must enhance, at the same time as reforming, the Euro-Mediterranean process; we must stress the fundamental idea that inspired it and, in this case, transform potential achievements into a tangible reality.
Furthermore, the international situation demonstrates that the Euro-Mediterranean process is the best way to promote cooperation. Other strategies, based on aggression and threats, do not yield results. Nevertheless, the premium for moving forward, which is at the heart of this Euro-Mediterranean process, is proving to be effective. For example, I chaired the Delegation of European Parliament Observers at the legislative elections in the Lebanon, a Euro-Mediterranean partner; there have been elections, with problems, it is true, but there have been elections. And in other States as well, democratic progress has been made, although regrettably, in others, nothing is changing.
Let us move forward in democracy, human rights and equality. I would naturally like to stress the good aspects of your proposal. Let us also consider that we need a Euro-Mediterranean area of freedom, security and justice, let us accompany the free trade area with the essential concept of economic, social and territorial cohesion, which is as valid for our partners as it is for us, and let us also promote political participation.
The Euro-Mediterranean Parliamentary Assembly is an extraordinary success. We had the ACP-EU Assembly and this is the second institution we have created.
I therefore believe, Madam President, that the Barcelona Summit will be positive, because it will enable us to create a Euro-Mediterranean citizenship within a process, the Euro-Mediterranean process, which is the best concrete manifestation of the proposed alliance of civilisations.
Madam President, Madam Commissioner, if I had to tell my constituents that I was addressing the European Parliament at 11.30 p.m., I doubt that they would believe me, let alone tell me that they tuned in to the new Europarl website to listen. But at least the late hour of this debate has not kept us from making a sober assessment of the Barcelona Process, and the rapporteur is certainly to be commended for her candid report.
Ten years on, the Barcelona Process has not lived up to expectations and it would be fair to conclude that we do not have much to celebrate. However, this is not to say that we should be pessimistic; rather, we should look at the experience of the past ten years and demonstrate that we can learn from it.
Here are some lessons that I would like to draw. Firstly, we should avoid spreading ourselves too thinly. If necessary, we should admit that the Barcelona Process may have been far too ambitious and should focus instead on fewer priorities where we can truly make a difference.
Secondly, we must acknowledge that the problems of our Mediterranean partners are our problems too. Take immigration, for instance: the limitations of the Barcelona Process on immigration have turned into a massive problem at the door of European Union Member States. So, in helping our Mediterranean partners, we are in reality also helping ourselves. It could be a win-win situation.
Thirdly, we must treat our Mediterranean partners like true partners. All too often, Europe has fallen into the trap of sounding patronising and appearing to dictate to them when this is not the right partnership approach at all.
Finally, the process needs visibility, both for EU citizens as well as for citizens of the member partners. Unless people see that the process can affect them and benefit them directly, they can hardly be asked to support it.
Madam President, Commissioner, ladies and gentlemen, congratulations to Mrs Jäätteenmäki on her analysis. I agree with it. Thank you, Commissioner, for your resolute proposals.
Whether via the Barcelona Process, the association agreements or, more recently, within the framework of the European Neighbourhood Policy, Europe sets itself up as a partner of the countries on the southern shores of the Mediterranean. This partnership includes economic, social and cultural dimensions, but, above all, it must be based on mutual recognition of a political platform made up of shared indivisible values: democracy, fundamental freedoms, human rights and gender equality. Fundamental freedoms include the right to individual safety, freedom of conscience and freedom of expression.
At a time when human rights activists are being prevented from holding their meeting in Tunisia, at a time when we are considering the conclusions of Mr Mehlis’s report on the assassination of Mr Hariri, we must remember that. In this regard, freedom of the press, which I would like to emphasise today, and the status of journalists are without doubt the best examples of this set of shared values. Without individual security for these journalists, there is no freedom of expression, and if the press do not have freedom of expression, there is no democracy! Freedom of expression is not a Western value: it shone more brightly under the Islam of the Umayyads than in the shadows of the Inquisition.
That is why, following the assassination of Samir Kassir, following the appalling attack, more recently, on May Chidiac, I took the initiative, in agreement with my fellow members of the delegation for relations with the Mashreq countries, and also with the Committee on Foreign Affairs, to organise a hearing today, during which we have heard from journalists from all over the Euro-Mediterranean area. This morning, we submitted a symbolic appeal to the President of the European Parliament, calling for a free press in the Euro-Mediterranean area. My proposal this evening is that we should engrave the freedom of the press into the marble of the Barcelona Process as an indispensable condition of our partnership agreements.
Ladies and gentlemen, today we are commemorating the 10th anniversary of the Barcelona process, and the changes that have occurred over these 10 years. Although some of these changes have been positive, a great many have been negative. I should like to draw the House’s attention to one of the former, namely the enlargement of the European Union to include Central and Eastern European countries, since it is my belief that these countries have something to offer as far as the Barcelona process is concerned. Their experiences of the transition from an authoritarian to a democratic regime, for example, or of implementing extremely successful economic reforms and overcoming the negative social consequences of these reforms, are still fresh in their minds. All these countries also have strong ties with the North African countries, be they of a political, economic or cultural nature. In some cases these ties date back many years, whereas in others they are more recent.
I should like to note that it is in our interests, or in other words in the interests of both Europe and of our partners in North Africa, to put the experience of these new Member States to good use, and to enhance the Barcelona process by means of their knowledge. I believe that we would then be more capable of working together to resolve the problems that we are debating today, such as migration, the slow implementation of political reforms and, in a large number of cases, inadequate economic and social reforms.
– Madam President, it has now been 10 years since the Barcelona Declaration and it is therefore time to make an honest and dispassionate review of the policies and actions of the truly historic initiative of Euro-Mediterranean cooperation.
In 1995, we set ambitious objectives, because the regional environment was much more favourable. Unfortunately, I fear today that the geopolitical regional scenario in the Middle East and the Mediterranean in general is not conducive to the implementation of Euro-Mediterranean cooperation. The impasse in the peace process in the Middle East and the Palestinian question continue to have a determining and negative influence on Euro-Mediterranean cooperation. This was and is the basic precondition for the implementation of the objectives.
Everyone spoke of results that were not particularly encouraging. However, I should like to comment on two main points. The question is how the Barcelona process will proceed in coming years. I believe that it is particularly difficult for the European Neighbourhood Policy to coexist with the Euro-Mediterranean process, when there are overlaps between objectives and policies. It is difficult for the European Union to persuade our Mediterranean partners of the honesty of its intentions without significant financing resources and with a limited Community budget. There has been institutional inflation in Euro-Mediterranean cooperation with the constant creation of new institutions and bodies. How will they operate without adequate financing? How will serious initiatives be implemented, such as that of the Spanish Prime Minister, Mr Zapatero, on the alliance between civilisations and dialogue between religions? At the Barcelona conference in November, wish lists will not be enough to persuade the Mediterranean partners. What is needed is a realistic roadmap and realistic priorities for the implementation of the objectives of Euro-Mediterranean cooperation.
Madam President, I should like to draw the attention of the House to two issues.
The European Union’s Mediterranean policy establishes a Mediterranean partnership between societies based on the Jewish, Christian and Islamic faiths. At a time such as this, when fundamentalism is on the rise and the threat of terrorism is increasing, joint measures undertaken with universities, schools, civic institutions and churches to promote mutual understanding and tolerance among young people in the Mediterranean countries are of fundamental importance. I can tell the House that the new Member States are seeking inspiration in the experiences gained through the Mediterranean partnership as they strive to devise the Union's Eastern policy. The establishment of a common cultural area based on human rights and democracy, together with the rejection of fanaticism of any kind, is our response to the jingoistic movements operating in the world today.
The second issue I wish to address is the problem of migration. Migration can be regarded as a threat, as has been amply illustrated in recent times by the writings of Oriana Fallaci. The real message of her books is that a new form of apartheid should be introduced in the European Union. At the same time, however, migration can also represent an opportunity to promote the development of Europe and the establishment of an international order based on peace and human dignity. The Barcelona process should serve as proof that such an order is feasible, and it should constitute Europe’s response to the threat of a clash of civilisations.
. – Madam President, thank you very much for this very interesting debate. I think it is clear to all of us that the Barcelona Process, of which we are celebrating the 10th anniversary, is a very important and historic process, even if we differ somewhat in our assessments.
I think we can all say that the Barcelona Process has already made a difference, although it has not been exploited to the full. I agree with those who said that we have to deepen and reinforce it and we have to motivate ourselves to carry on the work.
I can tell you again, I am a passionate, I would even say activist for this Barcelona Process and therefore I have initiated this communication, of which I have spoken before, in which we have prioritised the most important areas, at least in my view. We cannot do everything at once: education, democracy, human rights and reforms and economic development are priorities, but we must not forget the cultural aspect and also our heritage – remember the Euro-Med heritage programme.
What is the difference between Barcelona and the Neighbourhood Policy? For some, this may be confusing. Let me explain. Barcelona is the multilateral platform, the multilateral process, it is the process from region to region. This does not exclude this complementary bilateral process in the Neighbourhood Policy, with a tailor-made programme for each country.
Why is that so important? As many of you know, different countries have different attitudes. I have just come back from Lebanon, where we are working with the Prime Minister on his reform project, together with our action plan. There, I am very hopeful. I was also in Jordan recently, where we will do everything we can to support the national agenda. The Moroccan Deputy Minister was here today and we will be working very closely with the Moroccans.
There are other countries where I am somewhat disappointed and where we need to work together. But it is for the countries themselves to make a difference and for us to support them. Although we have to share the responsibility and show solidarity, every country should first and foremost have ownership of its own process and reform. We should not forget that they have the primary responsibility for developing their own countries.
The Euro-Med non-governmental platform presented its ideas in Luxembourg from 1 to 3 April 2005, and this very successful civil forum was organized with a series of national consultations and concluded with the approval of a statute and the charter of the NGO platform, as well as the election of a governing board. There were quite a number of proposals, which is certainly positive. That was reinforced in the declaration to be made in Barcelona. I know that the British Presidency intends to give those NGOs the right to speak and I think that is very positive and enriching for all of us.
The Commission has been organizing three press conferences and a media taskforce will be set up in 2006 to work on this.
Those who are not pursuing reforms in their own countries contribute to instability in those countries and thus in the region, whereas those who promote reforms improve stability in their countries and the region.
Finally, may I say that I regretted very much not being able to attend the Euro-Med Parliamentary Committee in Rabat, but it was arranged on a day when the General Affairs Council, that is the Council of Foreign Ministers, was meeting and my first obligation was to that meeting. Otherwise I certainly would have attended.
That concludes the debate.
The vote will take place on 27 October 2005 at 11.30 a.m.